Exhibit 10.29


_____________________________________________________________________________


THIRD AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
Dated as of October 7, 2019
among
KB HOME,
as Borrower
THE BANKS PARTY HERETO
CITIBANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
BANK OF THE WEST,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents
and
CITIBANK, N.A.,
BOFA SECURITIES, INC.
BANK OF THE WEST,
CREDIT SUISSE SECURITIES (USA), LLC,
DEUTSCHE BANK SECURITIES INC.
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
_____________________________________________________________________________







--------------------------------------------------------------------------------





TABLE OF CONTENTS
    
 
 
 
 
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
1
 
 
 
 
 
1.1
 
Defined Terms
 
1
1.2
 
Accounting Terms
 
33
1.3
 
Rounding
 
33
1.4
 
Other Interpretive Provisions
 
33
1.5
 
Exhibits and Schedules
 
34
1.6
 
References to “Borrower and its Subsidiaries”
 
34
1.7
 
Time of Day
 
34
1.8
 
Letter of Credit Amounts
 
35
1.9
 
Divisions
 
35
 
 
 
 
 
ARTICLE II. LOANS AND LETTERS OF CREDIT
 
35
 
 
 
 
 
2.1
 
Loans-General
 
35
2.2
 
Base Rate Loans
 
37
2.3
 
Eurodollar Rate Loans
 
37
2.4
 
[Intentionally Omitted]
 
37
2.5
 
Letters of Credit
 
37
2.6
 
Reduction of Commitment
 
46
2.7
 
Optional Increase to Commitment
 
46
2.8
 
Borrowing Base
 
48
 
 
 
 
 
ARTICLE III. PAYMENTS AND FEES
 
48
 
 
 
 
 
3.1
 
Principal and Interest
 
48
3.2
 
Commitment Fee
 
50
3.3
 
Other Fees
 
50
3.4
 
[Intentionally Omitted]
 
51
3.5
 
[Intentionally Omitted]
 
51
3.6
 
Eurodollar Fees and Costs
 
51
3.7
 
Late Payments/Default Interest
 
53
3.8
 
Computation of Interest and Fees
 
53
3.9
 
Alternate Rate of Interest
 
54
3.10
 
Payment Free of Taxes
 
55
3.11
 
Funding Sources
 
58
3.12
 
Failure to Charge or Making of Payment Not Subsequent Waiver
 
58
3.13
 
Time and Place of Payments; Evidence of Payments; Application of Payments
 
58
3.14
 
Administrative Agent’s Right to Assume Payments Will be Made
 
58
3.15
 
Survivability
 
59
3.16
 
Bank Calculation Certificate
 
59
3.17
 
Designation of a Different Lending Office
 
59

    


i



--------------------------------------------------------------------------------




ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
60
 
 
 
 
 
4.1
 
Existence and Qualification; Power; Compliance with Law
 
60
4.2
 
Authority; Compliance with Other Instruments and Government Regulations
 
60
4.3
 
No Governmental Approvals Required
 
61
4.4
 
Subsidiaries
 
61
4.5
 
Financial Statements
 
62
4.6
 
No Material Adverse Change
 
62
4.7
 
Title to Assets
 
63
4.8
 
Intangible Assets
 
63
4.9
 
Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws
 
63
4.10
 
Governmental Regulation
 
64
4.11
 
Litigation
 
64
4.12
 
Binding Obligations
 
64
4.13
 
No Default
 
64
4.14
 
Pension Plans
 
65
4.15
 
Tax Liability
 
65
4.16
 
Regulation U
 
65
4.17
 
Environmental Matters
 
65
4.18
 
Disclosure
 
65
4.19
 
Projections
 
65
4.20
 
ERISA Compliance
 
66
4.21
 
Solvency
 
66
4.22
 
Absence of Restrictions
 
66
4.23
 
Tax Shelter Regulations
 
66
 
 
 
 
 
ARTICLE V. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)
 
66
 
 
 
 
 
 
 
5.1
 
Payment of Taxes and Other Potential Liens
 
67
5.2
 
Preservation of Existence
 
67
5.3
 
Maintenance of Properties
 
67
5.4
 
Maintenance of Insurance
 
67
5.5
 
Compliance with Laws
 
68
5.6
 
Inspection Rights
 
68
5.7
 
Keeping of Records and Books of Account
 
68
5.8
 
Use of Proceeds
 
68
5.9
 
Subsidiary Guaranty
 
68
 
 
 
 
 
ARTICLE VI. NEGATIVE COVENANTS
 
69
 
 
 
 
 
6.1
 
Payment or Prepayment of Subordinated Obligations and Certain Other Obligations
 
69
6.2
 
[Intentionally Omitted]
 
69
6.3
 
Merger and Sale of Assets
 
70
6.4
 
Investments and Acquisitions
 
70







ii



--------------------------------------------------------------------------------




6.5
 
[Intentionally Omitted]
 
71
6.6
 
Change in Business
 
71
6.7
 
Liens and Negative Pledges
 
71
6.8
 
Transactions with Affiliates
 
73
6.9
 
Consolidated Tangible Net Worth
 
74
6.10
 
Consolidated Leverage Ratio
 
74
6.11
 
Consolidated Interest Coverage Ratio or Minimum Liquidity
 
74
6.12
 
Distributions
 
74
6.13
 
Amendments
 
76
6.14
 
[Intentionally Omitted]
 
76
6.15
 
[Intentionally Omitted]
 
76
6.16
 
Investment in Subsidiaries and Joint Ventures
 
76
6.17
 
Borrowing Base Indebtedness Not to Exceed Borrowing Base
 
76
6.18
 
[Intentionally Omitted]
 
76
6.19
 
Regulation U
 
76
6.20
 
Fiscal Year
 
76
 
 
 
 
 
ARTICLE VII. INFORMATION AND REPORTING REQUIREMENTS
 
76
 
 
 
 
 
7.1
 
Financial and Business Information of Borrower and Its Subsidiaries
 
76
7.2
 
Compliance Certificate
 
79
 
 
 
 
 
ARTICLE VIII. CONDITIONS
 
80
 
 
 
 
 
8.1
 
Initial Advances, Etc
 
80
8.2
 
Any Advance
 
82
8.3
 
Any Letter of Credit
 
82
 
 
 
 
 
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT
 
83
 
 
 
 
 
9.1
 
Events of Default
 
83
9.2
 
Remedies Upon Event of Default
 
85
 
 
 
 
 
ARTICLE X. THE ADMINISTRATIVE AGENT
 
87
 
 
 
 
 
10.1
 
Appointment and Authorization
 
87
10.2
 
Delegation of Duties
 
88
10.3
 
Liability of Administrative Agent
 
88
10.4
 
Reliance by Administrative Agent
 
89
10.5
 
Notice of Default
 
89
10.6
 
Credit Decision; Disclosure of Information by Administrative Agent
 
89
10.7
 
Indemnification of Administrative Agent
 
90
10.8
 
Administrative Agent in its Individual Capacity
 
90
10.9
 
Successor Administrative Agent
 
91
10.10
 
Administrative Agent May File Proofs of Claim
 
91
10.11
 
Guaranty Matters
 
92
10.12
 
Other Agents; Arrangers and Managers
 
93

        


iii



--------------------------------------------------------------------------------




10.13
 
Defaulting Banks
 
93
10.14
 
No Obligations of Borrower
 
95
 
 
 
 
 
ARTICLE XI. MISCELLANEOUS
 
95
 
 
 
 
 
11.1
 
Cumulative Remedies; No Waiver
 
95
11.2
 
Amendments; Consents
 
95
11.3
 
Costs, Expenses and Taxes
 
97
11.4
 
Nature of Banks’ Obligations
 
98
11.5
 
Survival of Representations and Warranties
 
98
11.6
 
Notices and Other Communications; Facsimile Copies
 
98
11.7
 
Execution in Counterparts; Facsimile Delivery
 
100
11.8
 
Successors and Assigns
 
101
11.9
 
Sharing of Setoffs
 
104
11.10
 
Indemnification by the Borrower
 
105
11.11
 
Nonliability of Banks
 
105
11.12
 
Confidentiality
 
106
11.13
 
No Third Parties Benefited
 
107
11.14
 
Other Dealings
 
107
11.15
 
Right of Setoff — Deposit Accounts
 
107
11.16
 
Further Assurances
 
108
11.17
 
Integration    
 
108
11.18
 
Governing Law
 
108
11.19
 
Severability of Provisions
 
109
11.20
 
Headings
 
109
11.21
 
Conflict in Loan Documents
 
109
11.22
 
Waiver of Right to Trial by Jury
 
109
11.23
 
Purported Oral Amendments
 
110
11.24
 
Payments Set Aside
 
110
11.25
 
Hazardous Materials Indemnity
 
110
11.26
 
USA PATRIOT Act Notice
 
110
11.27
 
Replacement of Banks
 
111
11.28
 
No Fiduciary Relationship
 
111
11.29
 
Effect of Amendment and Restatement; Affirmation of Existing Loan Documents
 
112
11.30
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
112
11.31
 
Certain ERISA Matters
 
113











iv



--------------------------------------------------------------------------------




Exhibits
A    Assignment and Assumption
B    Borrowing Base Certificate
C    Compliance Certificate
D    Loan Notice
E    Note
F-1    Opinion of Counsel (Munger, Tolles & Olson LLP)
F-2    Opinion of Counsel (William A. (Tony) Richelieu, Vice President of
Borrower)
F-3    Opinion of Counsel (DLA Piper (US))
F-4    Opinion of Counsel (Parsons Behle & Latimer)
F-5    Opinion of Counsel (Clark Hill Strasburger)
F-6    Opinion of Counsel (Fox Rothschild LLP)
G    Subsidiary Guaranty
Schedules
1.1    Pro Rata Shares
4.4    Subsidiaries
4.7    Existing Liens and Rights of Others
6.4    Investments
11.6    Notices






v



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
Dated as of October 7, 2019
This Third Amended and Restated Revolving Loan Agreement (as it may from time to
time be supplemented, modified, amended, renewed, extended or supplanted, this
“Agreement”), dated as of October 7, 2019, is entered into by and among KB HOME,
a Delaware corporation (“Borrower”), each financial institution set forth on the
signature pages of this Agreement or which from time to time becomes party
hereto (collectively, the “Banks” and individually, a “Bank”), and Citibank,
N.A., as Administrative Agent.
RECITALS
WHEREAS, the Borrower entered into that certain Second Amended and Restated
Revolving Loan Agreement, dated as of July 27, 2017 (as amended, restated,
supplemented or modified prior to the date hereof, the “Existing Loan
Agreement”), with the Banks party thereto, and the Administrative Agent.
WHEREAS, the Borrower has requested that the Existing Loan Agreement be amended
and restated in its entirety to, among other things, (a) increase the aggregate
Commitment and (b) extend the Maturity Date.
WHEREAS, each Bank with an outstanding Commitment under and as defined in the
Existing Loan Agreement immediately prior to the Restatement Date (as defined
below) that executes and delivers a signature page to this Agreement (a
“Consenting Bank”) and the Administrative Agent have agreed to amend and restate
the Existing Loan Agreement upon the Restatement Date on the terms and
conditions set forth herein, and each Consenting Bank shall have the Pro Rata
Share of the Commitment in the principal amount set forth on Schedule 1.1
hereto.
WHEREAS, on the Restatement Date, (a) the Consenting Banks and (b) certain banks
and other financial institutions not party to the Existing Loan Agreement but
that are parties hereto (the “New Banks”), in each case, intend to make
available their respective Pro Rata Shares of the Commitment, on the terms and
subject to the conditions of this Agreement.
WHEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.1    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Restatement Date, by which Borrower or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any corporation,





--------------------------------------------------------------------------------




partnership or limited liability company, or other business entity or division
thereof, whether through purchase of assets, merger or otherwise, (b) acquires
(including by way of division or merger) control of securities of a corporation
representing 50% or more of the ordinary voting power for the election of
directors or (c) acquires (including by way of division or merger) control of a
50% or more ownership interest in any corporation, partnership, limited
liability company, or other business entity.
“Additional Bank” has the meaning set forth in Section 2.7(a).
“Administrative Agent” means Citi in its capacity as administrative agent under
this Agreement and the other Loan Documents, or any successor administrative
agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth on Schedule 11.6, or such other address or
account as the Administrative Agent may, from time to time, notify the Borrower
and the Banks.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Banks.
“Advance” means an advance of a Loan made or to be made to Borrower by a Bank
pursuant to Article II.
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise); provided that, in any
event, any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation that has more than 100 record holders of such
securities or 10% or more of the partnership or other ownership interests of any
other Person that has more than 100 record holders of such interests will be
deemed to control such corporation or other Person.
“Agent Parties” has the meaning set forth in Section 11.6(c).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agreement” has the meaning set forth in the first paragraph hereof.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Parties or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” means Law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to


2



--------------------------------------------------------------------------------




Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56), The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959),
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), the Anti-Terrorism Order, or any
enabling legislation or executive order relating to any of the same.
“Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism).
“Applicable Base Rate Spread” means the applicable per annum percentage set
forth in the definition of “Applicable Rates”.
“Applicable Commitment Fee Rate” means the applicable per annum percentage set
forth in the definition of “Applicable Rates”.
“Applicable Eurodollar Rate Spread” means the applicable per annum percentage
set forth in the definition of “Applicable Rates”.
“Applicable Letter of Credit Fee” means the applicable per annum percentage set
forth in the definition of “Applicable Rates”.
“Applicable Pricing Level” means, for any day, the Applicable Pricing Level that
is determined in accordance with Borrower’s Consolidated Leverage Ratio on such
date as follows:
Applicable Pricing Level
Consolidated Leverage Ratio
I
<0.375:1
II
≥0.375:1 but <0.425:1
III
≥0.425:1 but <0.475:1
IV
≥0.475:1 but <0.525:1
V
≥0.525:1



Any change in the Applicable Pricing Level resulting from a change in the
Consolidated Leverage Ratio shall be effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.2; provided, however, that if a Compliance Certificate is not
delivered on or prior to a date required by Section 7.2, and if the Compliance
Certificate when delivered indicates that the Applicable Pricing Level of
Borrower will increase (i.e., becomes less favorable to Borrower), the date of
increase in the Applicable Pricing Level will be deemed to be the date upon
which such Compliance Certificate was due under Section 7.2, not the date upon
which such Compliance Certificate was delivered.
“Applicable Rates” means, as of any date of determination, the following
percentages per annum, based upon the Applicable Pricing Level on that date:


3



--------------------------------------------------------------------------------




Applicable Pricing Level
Applicable Base Rate Spread
Applicable Commitment Fee Rate
Applicable Eurodollar Rate Spread/Applicable Letter of Credit Fee
I
0.375%
0.20%
1.375%
II
0.50%
0.25%
1.50%
III
0.625%
0.25%
1.625%
IV
0.75%
0.30%
1.75%
V
1.00%
0.35%
2.00%



“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Arrangers” means Citi, BofA Securities, Inc., Bank of the West, Credit Suisse
Securities (USA), LLC, Deutsche Bank Securities Inc., and Wells Fargo
Securities, LLC, in their respective capacities as joint lead arrangers and
joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
“Assignment and Assumption” means an assignment and assumption substantially in
the form of Exhibit A.
“Associate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
hereof.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Authorizations” has the meaning set forth for that term in Section 4.1.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means each financial institution whose name is set forth in the signature
pages of this Agreement and each lender which may hereafter become a party to
this Agreement pursuant to Section 11.8.
“Bank of America” means Bank of America, N.A. and its successors.


4



--------------------------------------------------------------------------------




“Bank of America Letter of Credit Facility” means that certain Letter of Credit
and Security Agreement dated as of March 16, 2010 by and between KB Home and
Bank of America.
“Bank Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, (ii) an event of the kind referred to in Section 9.1(j) occurs with
respect to a Bank or its Parent Company (as if the references in such provisions
to the Borrower or Subsidiaries referred to such Bank or Parent Company) or
(iii) a Bank or its Parent Company becomes the subject of a Bail-In Action.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the one month Eurodollar Rate
plus 1.00% and (c) the rate of interest in effect for such day as publicly
announced from time to time by Citi as its “prime rate.” The “prime rate” is a
rate set by Citi based upon various factors including Citi’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Citi shall take effect
at the opening of business on the day specified in the public announcement of
such change.
“Base Rate Advance” means an Advance made by a Bank to fund its Pro Rata Share
of a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means KB Home, a Delaware corporation, and its successors and
permitted assigns.
“Borrower Materials” has the meaning set forth in Section 7.1.
“Borrowing Base” has the meaning set forth in Section 2.8(b).
“Borrowing Base Certificate” means a written calculation of the Borrowing Base,
substantially in the form of Exhibit B signed, on behalf of Borrower by a Senior
Officer of Borrower.
“Borrowing Base Indebtedness” means as of any date of determination, the
aggregate principal amount of indebtedness for borrowed money, and the aggregate
face amount of obligations under Financial Letters of Credit that are not Cash
Collateralized or Letter of Credit Collateralized, of Borrower and Borrowing
Base Subsidiaries (other than Financial Subsidiaries) that are not Subordinated
Obligations and that is not Non-Recourse Indebtedness.


5



--------------------------------------------------------------------------------




“Borrowing Base Subsidiary” means (a) any Guarantor Subsidiary and (b) any
direct or indirect wholly-owned Domestic Subsidiary of Borrower or any Guarantor
Subsidiary.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market.
“Capital Lease” means, with respect to any Person, a lease of any Property by
that Person as lessee that is, or should be recorded as a “capital lease” or
“finance lease” on a balance sheet of that Person prepared in accordance with
Generally Accepted Accounting Principles in effect as of the date of this
Agreement.
“Cash” means all monetary items (including currency, coin and bank demand
deposits) that are treated as cash under Generally Accepted Accounting
Principles consistently applied.
“Cash Collateralize” has the meaning set forth in Section 2.5(g).
“Cash Equivalents” means, with respect to any Person, that Person’s Investments
in:
(a)    Government Securities due within one year of the making of the
Investment;
(b)    readily marketable direct obligations of any State of the United States
of America or any political subdivision of any such State or any public agency
or instrumentality thereof given on the date of such Investment a credit rating
of at least Aa3 by Moody’s or AA- by S&P, in each case due within one year from
the making of the Investment;
(c)    certificates of deposit issued by, deposits in, deposits in the London
interbank Eurodollar market made through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by, (i) any Bank
or (ii) any bank or savings and loan association doing business in and
incorporated under the Laws of the United States of America, any state thereof
or the District of Columbia and having on the date of such Investment combined
capital, surplus and undivided profits of at least $500,000,000 and which
carries on the date of such Investment a credit rating of P-1 or higher by
Moody’s or A-1 or higher by S&P, in each case due within one year after the date
of the making of the Investment;
(d)    certificates of deposit issued by, bank deposits in, deposits in the
London interbank Eurodollar market made through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by any branch or
office located in the United States of America of a bank incorporated under the
Laws of any jurisdiction outside the United States of America having on the date
of such Investment combined capital, surplus and undivided profits of at least
$500,000,000 and which carries on the date of such Investment a credit rating of
P-1 or higher by Moody’s or A-1 or higher by S&P, in each case due within one
year after the date of the making of the Investment;


6



--------------------------------------------------------------------------------




(e)    readily marketable commercial paper or other debt securities of (i) any
Bank that is a Bank as of the Restatement Date, (ii) corporations, commercial
banks or financial institutions doing business in and incorporated under the
Laws of the United States of America or any state thereof or the District of
Columbia or (iii) a holding company for a bank described in clause (c) or
(d) above, given on the date of such Investment a credit rating of P-1 or higher
by Moody’s, of A-1 or higher by S&P, or F-1 or higher by Fitch, in each case due
within one year of the making of the Investment;
(f)    repurchase agreements covering Government Securities executed by a broker
or dealer registered under Section 15(b) of the Exchange Act, having on the date
of the Investment capital of at least $50,000,000, due within 90 days after the
date of the making of the Investment; provided, that the maker of the Investment
receives written confirmation of the transfer to it of record ownership of the
Government Securities on the books of a “primary dealer” in such government
Securities or on the books of such registered broker or dealer, as soon as
practicable after the making of the Investment;
(g)    “money market preferred stock” issued by a corporation incorporated under
the Laws of the United States of America or any State thereof (i) given on the
date of such Investment a credit rating of at least Aa3 by Moody’s and AA- by
S&P, in each case having an investment period not exceeding 50 days or (ii) to
the extent that investors therein have the benefit of a standby letter of credit
issued by a Bank or a bank described in clauses (c) or (d) above; provided, that
(y) the amount of all such Investments issued by the same issuer does not exceed
$20,000,000 and (z) the aggregate amount of all such Investments does not exceed
$50,000,000;
(h)    a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (f) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least Aa3 by Moody’s and AA- by S&P; and
(i)    corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Laws of the United
States of America or any state thereof, or a participation interest therein;
provided, that (i) commercial paper issued by such corporation is given on the
date of such Investment a credit rating of at least Aa3 by Moody’s and AA- by
S&P, (ii) the amount of all such Investments issued by the same issuer does not
exceed $20,000,000 and (iii) the aggregate amount of all such Investments does
not exceed $50,000,000.
“Change in Control” means, and shall be deemed to have occurred at such time as
any of the following events shall occur:
(a)    there shall be consummated any consolidation or merger of Borrower in
which Borrower is not the continuing or surviving company, unless the holders of
the Borrower’s Voting Stock immediately prior to such transaction hold,
immediately after such transaction, at least 50% of the Voting Stock of the
surviving company or a parent company that owns all of the equity interests of
such surviving company; or


7



--------------------------------------------------------------------------------




(b)    there is a report filed by any “person” or “group” on Schedule 13D or TO
(or any successor schedule, form or report) pursuant to the Exchange Act,
disclosing that such person or group (for the purposes of the definition of
Change in Control only, the terms “person” and “group” are used as defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision to either of the foregoing) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of 50% or more of the voting
power of Borrower’s Voting Stock then outstanding; provided, however, that a
person or group shall not be deemed beneficial owner of, or to own beneficially
(1) any Securities tendered pursuant to a tender or exchange offer made by or on
behalf of such person or group until such tendered Securities are accepted for
purchase or exchange thereunder, or (2) any Securities if such beneficial
ownership (a) arises solely as a result of a revocable proxy delivered in
response to a proxy or consent solicitation made pursuant to, and in accordance
with, the applicable rules and regulations under the Exchange Act, and (b) is
not also then reportable on Schedule 13D (or any successor schedule) under the
Exchange Act; or
(c)    a “Change in Control” (or analogous term) as defined in the Senior Notes
Indenture and the Senior Notes thereupon (i) become due and payable by Borrower
or its Subsidiaries or (ii) the Borrower or its Subsidiaries are required to
make an offer to redeem such Senior Notes; or
(d)    a “Change in Control” (or analogous term) as defined in one or more
indentures or agreements governing any Subordinated Obligations occur and (i) at
least $50,000,000 of Subordinated Obligations thereupon become due and payable
by Borrower or its Subsidiaries or (ii) the Borrower or its Subsidiaries must
make an offer to redeem an amount equal to or greater than $50,000,000 of
Subordinated Obligations.
“Change in Control Payment Date” has the meaning set forth in Section 3.1(f).
“Change in Control Payment Notice” has the meaning set forth in Section 3.1(f).
“Change in Control Repayment” has the meaning set forth in Section 3.1(f).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:
(a)    the adoption or taking effect of any law, rule, regulation or treaty;
(b)    any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Agency; or
(c)    the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Agency.
Notwithstanding the foregoing, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and all requests rules, guidelines or directives
promulgated by the Bank for International settlements, the Basel Committee on
Banking Supervision (or any successor or


8



--------------------------------------------------------------------------------




similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change in Status” means, with respect to any Guarantor Subsidiary, (a) such
Guarantor Subsidiary ceases to be a Subsidiary of the Borrower as a result of a
transaction permitted under this Agreement or (b) the designation by the
Borrower that such Guarantor Subsidiary is not required to be a Guarantor
Subsidiary under the definition thereof.
“Citi” means Citibank, N.A. and its successors.
“Code” means the Internal Revenue Code of 1986, as amended and as in effect from
time to time.
“Commission” means the Securities and Exchange Commission and any successor
commission.
“Commitment” means, subject to Sections 2.6 and 2.7, $800,000,000. The Pro Rata
Shares of the Banks, on the Restatement Date, with respect to the Commitment are
set forth in Schedule 1.1.
“Compensation Period” has the meaning set forth for that term in Section 3.14.
“Compliance Certificate” means a compliance certificate in the form of Exhibit C
signed, on behalf of Borrower, by a Senior Officer of Borrower.
“Connection Income Taxes” means Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
“Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Consenting Bank” has the meaning set forth in the recitals hereto.
“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA for
such period plus (a) the amount of capitalized interest that was included in
cost of sales in determining Consolidated Net Income for such period (and not
included in Consolidated Interest Expense and added back to Consolidated Net
Income pursuant to clause (a)(ii) of Consolidated EBITDA) plus (b) all non-Cash
Net Realizable Value Adjustments made during such period which are not added
back to Consolidated Net Income pursuant to clause (a)(iv) of Consolidated
EBITDA.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, (a) plus, without duplication, (i) any extraordinary loss reflected in
such Consolidated


9



--------------------------------------------------------------------------------




Net Income, and (ii) Consolidated Interest Expense for such period, and
(iii) the aggregate amount of federal, state and foreign income taxes payable by
Borrower and its Consolidated Subsidiaries for such period, and
(iv) depreciation, amortization and all other non-cash expenses of Borrower and
its Consolidated Subsidiaries for such period (and in the case of the foregoing
items (ii), (iii) and (iv), only to the extent deducted in the determination of
Consolidated Net Income for such period), (b) minus, without duplication,
(i) consolidated interest income of the Borrower and its Consolidated
Subsidiaries for such period, and (ii) any extraordinary gain reflected in such
Consolidated Net Income, in each of the foregoing cases as determined in
accordance with Generally Accepted Accounting Principles consistently applied.
“Consolidated ASC 810 Subsidiaries” means entities that would not be GAAP
Subsidiaries but for the issuance of the pronouncement entitled Accounting
Standards Codification Topic 810 (“ASC 810”) “Consolidations” by the Financial
Accounting Standards Board.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA for the 12 month period ending on
such date to (b) Consolidated Interest Incurred for the 12 month period ending
on such date.
“Consolidated Interest Expense” means for any period, the aggregate interest
expense of Borrower and its Consolidated Subsidiaries on a consolidated basis
determined in accordance with Generally Accepted Accounting Principles
consistently applied.
“Consolidated Interest Incurred” means, for any period, the aggregate amount of
Consolidated Interest Expense (but excluding (i) premiums and non-cash amounts
arising as a result of prepayment or extinguishment of Indebtedness, (ii)
Non-Cash Convertible Debt Interest Expenses and (iii) accretion of original
issue discount on long-term debt), including any capitalized interest, less
interest income of Borrower and its Consolidated Subsidiaries on a consolidated
basis; provided that the Borrower may exclude interest on up to $500,000 of
Capital Leases from such calculation.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness on that date to (b) the sum of
(i) Consolidated Total Indebtedness and (ii) Consolidated Tangible Net Worth on
that date.
“Consolidated Net Income” means, for any period, the net income of Borrower and
its Consolidated Subsidiaries on a consolidated basis determined in accordance
with Generally Accepted Accounting Principles consistently applied.
“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a combined balance sheet of the Borrower and its Subsidiaries
(other than Financial Subsidiaries) under Generally Accepted Accounting
Principles (less applicable reserves and other properly deductible items) after
deducting therefrom: (1) all short-term liabilities, except for liabilities
payable by their terms more than one year from the date of determination (or
renewable or extendible at the option of the obligor for a period ending more
than one year after such date) and liabilities in respect of retiree benefits
other than pensions for which the Borrower or any of its Subsidiaries is
required to accrue pursuant to ASC 715; (2) investments in Financial


10



--------------------------------------------------------------------------------




Subsidiaries; and (3) all goodwill, trade names, trademarks, patents,
unamortized debt discount, unamortized expense incurred in the issuance of debt
and other Intangible Assets.
“Consolidated Subsidiaries” means, with respect to Borrower, Borrower’s GAAP
Subsidiaries (other than Borrower’s Consolidated ASC 810 Subsidiaries).
“Consolidated Tangible Net Worth” means, as of any date of determination, the
Shareholders’ Equity of Borrower and its GAAP Subsidiaries on a consolidated
basis on that date minus the Intangible Assets of Borrower and its GAAP
Subsidiaries on a consolidated basis on that date minus any non-cash gain (or
plus any non-cash loss, as applicable) resulting from any marked to market
adjustments made directly to Consolidated Tangible Net Worth as a result of
fluctuations in the value of foreign currency instruments owned by Borrower or
any of its GAAP Subsidiaries as mandated under ASC 815.
“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness, all Contingent Guaranty Obligations and any drawn Performance
Letters of Credit (excluding drawn Performance Letters of Credit with respect to
Financial Subsidiaries and Foreign Subsidiaries) not reimbursed when due and not
Cash Collateralized, of Borrower and its Consolidated Subsidiaries on a
consolidated basis on that date (without duplication for any guaranty by
Borrower of a Consolidated Subsidiary’s Indebtedness or any guaranty by a
Consolidated Subsidiary of either Borrower’s or another Consolidated
Subsidiary’s Indebtedness or otherwise) minus (a) all Indebtedness and
Contingent Guaranty Obligations of Financial Subsidiaries on a consolidated
basis (but only to the extent that such Financial Subsidiaries are also
Consolidated Subsidiaries and there is no recourse to Borrower or any other
Consolidated Subsidiary) on that date minus (b) all Indebtedness and Contingent
Guaranty Obligations of Foreign Subsidiaries of the Borrower on a consolidated
basis (but only to the extent that such Foreign Subsidiaries of the Borrower are
also Consolidated Subsidiaries and there is no recourse to Borrower or any other
Consolidated Subsidiary or any of their respective Property) on that date.
“Contingent Guaranty Obligation” means, with respect to any Person, any
agreement, undertaking or arrangement by which such Person guarantees, endorses
(other than for collection or deposit in the ordinary course of business),
contingently agrees to purchase or provide funds for the payment of, or
otherwise is contingently liable upon, the Indebtedness of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person to enable such Person to pay Indebtedness, or otherwise
assures any creditor with respect to Indebtedness of such other Person against
loss with respect to payment of such Indebtedness, including, without
limitation, any such agreement, undertaking or arrangement in the form of a
comfort letter, operating agreement, take-or-pay contract or “put” agreement;
provided that a “bad boy”, “bad acts” or completion guarantee or similar
arrangement shall not constitute a Contingent Guaranty Obligation except to the
extent of the principal amount then due and payable thereunder. The amount of
any Contingent Guaranty Obligation of a Person shall be deemed to be (1) in the
event the terms of such Contingent Guaranty Obligation provide that such Person
shall be liable for a fixed portion of the principal amount of the related
primary Indebtedness and such Indebtedness has a stated or determinable
principal amount, an amount equal to such fixed portion, (2) in the event the
principal amount of the related primary Indebtedness is not stated or
determinable or the terms of such Contingent Guaranty Obligation


11



--------------------------------------------------------------------------------




do not provide that such Person shall be liable for a fixed portion of such
principal, an amount equal to the maximum reasonably anticipated liability which
is likely to be paid by such Person in respect of such principal as determined
by such Person in good faith or (3) in the event of a Contingent Guaranty
Obligation arising under an LTV Maintenance Agreement, the related
LTV Maintenance Exposure of such Person; provided, however, that if any Person
is liable severally but not jointly and severally with one or more other
obligors under any Contingent Guaranty Obligation, the amount of such Contingent
Guaranty Obligation shall be the product of (x) the amount determined as set
forth above and (y) the maximum percentage of the aggregate liability in respect
of principal under such Contingent Guaranty Obligation with respect to which
such Person is severally liable.
“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound, other than, in the case of Borrower and its
Subsidiaries, any of the Loan Documents.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, insolvency, reorganization, or similar debtor relief Laws from
time to time in effect affecting the rights of creditors generally.
“Default” means any event that, with the giving of any notice or passage of
time, or both, would be an Event of Default.
“Default Rate” has the meaning set forth for that term in Section 3.7.
“Defaulting Bank” means, at any time, a Bank that (i) has failed for two
Business Days or more to comply with its obligations under this Agreement to
make a Loan or make a payment to an Issuing Bank in respect of an L/C Advance or
pay any other amount required to be paid by it under the Loan Documents (each a
“funding obligation”), or (ii) has notified in writing the Borrower, the
Administrative Agent or any Issuing Bank, or has stated publicly, that it does
not intend or expect to comply with any such funding obligation, (iii) has
defaulted on its funding obligations under any other loan agreement or credit
agreement or other similar agreement, (iv) for three or more Business Days after
written request of the Administrative Agent or the Borrower, fails to provide a
written certification that it will comply with its prospective funding
obligations hereunder (provided that such Bank will cease to be a Defaulting
Bank pursuant to this clause (iv) upon the Administrative Agent’s and the
Borrower’s receipt of such written confirmation), or (v) as to which a Bank
Insolvency Event has occurred and is continuing with respect to such Bank;
provided that neither the reallocation of funding obligations provided for in
Section 10.13 as a result of a Bank being a Defaulting Bank nor the performance
by Non-Defaulting Banks of such reallocated funding obligations shall by
themselves cause the relevant Defaulting Bank to become a Non-Defaulting Bank;
provided further that in each case, a Defaulting Bank will not mean a Bank whose
applicable funding obligations are reasonably likely to be promptly met or
satisfied by an administrative agency of competent jurisdiction or a
successor-in interest with respect to such funding obligations. Any
determination by the Administrative Agent that a Bank is a Defaulting Bank under
any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Bank will be deemed to


12



--------------------------------------------------------------------------------




be a Defaulting Bank upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Banks, and the Banks.
“Designated Deposit Account” means a demand deposit account from time to time
designated by Borrower by written notification to the Administrative Agent.
“Developed Lots” means subdivision lots located in the United States that are
wholly-owned by Borrower or its Borrowing Base Subsidiaries, unencumbered by any
Lien or Liens (other than Permitted Encumbrances), and that are subject to a
recorded plat or subdivision map, in substantial compliance with all applicable
Laws and available for the construction thereon of foundations for Units.
“Distribution” means, with respect to any shares of capital stock or any warrant
or right to acquire shares of capital stock or any other equity security issued
by a Person, (a) the retirement, redemption, purchase, or other acquisition for
value (other than for capital stock of the same type of such Person) by such
Person of any such security, (b) the declaration or payment by such Person of
any dividend in Cash or in Property (other than in capital stock of the same
type of such Person) on or with respect to any such security, and (c) any
Investment by such Person in any holder of 5% or more of the capital stock (or
other equity securities) of such Person, if a purpose of such Investment is to
avoid the characterization of the transaction between such Person and such
holder as a Distribution under clause (a) or (b) above. In addition, to the
extent any loan or advance by Borrower to one of its Subsidiaries is deemed to
be an “Investment” for purposes of this Agreement, then any principal payment
made by such Subsidiary in respect of such loan or advance shall be considered a
Distribution for purposes of Section 6.12.
“Dollars” means the national currency of the United States of America.
“Domestic Lending Office” means, with respect to each Bank, its office, branch
or affiliate identified on the signature pages hereof as its Domestic Lending
Office or such other office, branch or affiliate as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.
“Domestic Subsidiary” means, with respect to any Person and as of any date of
determination, a Subsidiary of such Person (a) that is organized under the Laws
of the United States of America or any state thereof, so long as substantially
all of the assets of such Subsidiary do not consist of capital stock of one or
more Foreign Subsidiaries, and (b) the majority of the assets of which (as
reflected on a balance sheet of such Subsidiary prepared in accordance with
Generally Accepted Accounting Principles consistently applied) is located in the
United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


13



--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means: (a) a Bank; (b) an Affiliate of a Bank; and (c) a
financial institution that has, or is a wholly-owned subsidiary of a parent
company that has, (i) an unsecured long-term debt rating of not less than BBB+
from S&P or Baa1 from Moody’s (or BBB+ from S&P and Baa1 from Moody’s if both
agencies issue ratings of its unsecured long-term debt) and (ii) if its
unsecured short-term debt is rated, an unsecured short-term debt rating of not
less than A2 from S&P or P2 from Moody’s (or A2 from S&P and P2 from Moody’s if
both agencies issue ratings of its unsecured short-term debt); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (i) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (ii) any
Defaulting Bank or Potential Defaulting Bank or any of their respective
subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (ii).
“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations thereunder, all as the same shall be
in effect at such date.
“ERISA Affiliate” means, with respect to the Borrower, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with the Borrower within the meaning of Section 414 of the Code.
“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal (within the meanings of
Sections 4203 and 4205 of ERISA) by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
“reorganization” (within the meaning of Section 4241 of ERISA), “insolvency”
(within the meaning of Section 4245 of ERISA), or “endangered or critical
status” (within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; (g) a
determination that any Pension Plan is, or is expected to be in “at-risk” status
(as defined in Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the
Code); (h) the failure by the Borrower or any ERISA Affiliate to meet the
funding requirements of Sections 412 and 430 of the Code or Sections 302 and 303
of ERISA with respect to any Pension Plan, whether or not waived, or the failure
to make by its due date a required installment under Section 430(j) of the Code
or Section 303(j) of


14



--------------------------------------------------------------------------------




ERISA with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (i) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; or (j) the imposition
of a Lien upon the assets of the Borrower or any ERISA Affiliate pursuant to the
Code or ERISA with respect to any Pension Plan.
“Escrow Receivables” means, as of any date of determination, the amounts due to
Borrower or any Borrowing Base Subsidiary and held at an escrow or title company
following the sale and conveyance of title of a Model Home or Unit to a buyer
(including an escrow or title company that is a Subsidiary of the Borrower) to
the extent that such amounts are free and clear of all Liens and Rights of
Others and are not subject to any restriction pursuant to any Contractual
Obligations.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Advance” means an Advance made by a Bank to fund its Pro Rata Share
of a Eurodollar Rate Loan.
“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =     Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage


Where, “Eurodollar Base Rate” means, for such Interest Period, the rate per
annum equal to the London interbank offered rate administered by ICE Benchmark
Administration Limited (“LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, 2 Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to 5 decimal places)
in effect on such day, whether or not applicable to any Bank, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.


15



--------------------------------------------------------------------------------




“Event of Default” has the meaning provided in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
made by or on account of any obligation of the Borrower hereunder,
(a)    taxes imposed on or measured by net income (however denominated),
franchise taxes and branch profits taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable Lending Office located in the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii)
that are Connection Taxes;
(b)    in the case of a Bank (other than an assignee pursuant to a request by
the Borrower under Section 11.27) (i) United States federal withholding
(including backup withholding) Taxes imposed on amounts payable to or for the
account of such Bank at the time such Bank becomes a party hereto (or designates
a new Lending Office) or (ii) is attributable to such Bank’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.10(e), except, in each case, to the extent that such Bank (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax; and
(c) any United States federal withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means any Letter of Credit issued pursuant to the
Existing Loan Agreement or designated as Letters of Credit pursuant to the terms
thereof.
“Existing Loan Agreement” has the meaning set forth in the recitals hereto.
“Exposure” means for any Bank, as of any date of determination, the product
obtained by multiplying that Bank’s then effective Pro Rata Share by the then
effective Commitment.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Citi on such day on such transactions as determined by the
Administrative Agent and (c) in no event shall the Federal Funds Rate be less
than 0.0% per annum.


16



--------------------------------------------------------------------------------




“Financial Letter of Credit” means any letter of credit issued by an issuer for
the account of the Borrower or a Subsidiary that represents an irrevocable
obligation on the part of the issuer:
(a)    to repay money borrowed by or advanced to the Borrower or a Subsidiary;
or
(b)    to make payment on account of any indebtedness undertaken by the Borrower
or a Subsidiary,
in each case with respect to the foregoing clauses (a) and (b), in the event
that the Borrower or Subsidiary fails to fulfill its financial obligations to
the beneficiary.
“Financial Subsidiary” means (a) any Subsidiary of Borrower that is organized
and operates solely to issue (i) collateralized mortgage obligations or
(ii) other similar asset-backed obligations, (b) any other Subsidiary of
Borrower that (i) is engaged primarily in the business of origination,
marketing, and servicing of residential mortgage loans, the sale of servicing
rights, or the financing of long term residential mortgage loans, (ii) holds not
less than 95% of its total assets in the form of Cash, Cash Equivalents, notes
and mortgages receivable, Cash held by a trustee for the benefit of such
Subsidiary or other financial instruments, and (iii) is the subject of an
Officer’s Certificate of Borrower delivered to the Administrative Agent stating
that such Subsidiary is a Financial Subsidiary within the meaning hereof, and
(c) any other Subsidiary of Borrower that (i) is or has been engaged primarily
in the business of providing insurance (including, without limitation, any
captive insurance Subsidiary of Borrower), escrow or title services, or any
similar or related financial services, and (ii) is the subject of an Officer’s
Certificate of Borrower delivered to the Administrative Agent stating that such
Subsidiary is a Financial Subsidiary within the meaning hereof; provided that,
in no event shall Home Community Mortgage, LLC (or any successor thereto) be a
Financial Subsidiary. As of the Restatement Date, the Financial Subsidiaries are
Endeavour Venture Partners LLC, Escoba Insurance Company, HomeSafe Company,
HomeSafe Escrow Company, KB HOME Insurance Agency Inc., KB HOME Insurance Agency
of Texas Holdings, Inc., KB HOME Mortgage Company, KB HOME Mortgage Ventures
LLC, KB HOME Title Services Inc., San Antonio Title Co., and Westview Company.
“Fiscal Quarter” means each of the fiscal quarters of Borrower ending on each
February 28 (or 29, if a leap year), May 31, August 31 and November 30.
“Fiscal Year” means each of the fiscal years of Borrower ending on each
November 30.
“Fitch” means Fitch Ratings, or any successor thereto.
“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of that
Person which is not a Domestic Subsidiary and which is a controlled foreign
corporation as defined in Section 957 of the Code.


17



--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP Subsidiaries” means, with respect to Borrower, all entities whose
financial statements are consolidated with the consolidated financial statements
of Borrower under Generally Accepted Accounting Principles.
“GAAP Value” means, with respect to any property or asset, the book value for
such property or asset determined in accordance with Generally Accepted
Accounting Principles consistently applied.
“Generally Accepted Accounting Principles” (or “GAAP”) means generally accepted
accounting principles in the United States as in effect from time to time,
unless otherwise specified herein; provided, that any change in GAAP after the
Restatement Date shall not cause any lease that was not or would not have been a
Capital Lease prior to such change to be deemed a Capital Lease. The term
“consistently applied,” as used in connection therewith, means that the
accounting principles applied to financial statements of a Person as of any date
or for any period are consistent in all material respects (subject to
Section 1.2) to those applied to financial statements of that Person as of
recent prior dates and for recent prior periods.
“Government Securities” means (a) readily marketable direct full faith and
credit obligations of the United States of America or obligations
unconditionally guaranteed by the full faith and credit of the United States of
America and (b) obligations of an agency or instrumentality of, or corporation
owned, controlled or sponsored by, the United States of America that are
generally considered in the securities industry to be implicit obligations of
the United States of America.
“Governmental Agency” means (a) any federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, (c) any court or administrative tribunal, or
(d) any arbitration tribunal or other non-governmental authority to whose
jurisdiction a Person has consented, in each case whether of the United States
of America or any other nation.
“Guarantor Subsidiary” means (a) any direct or indirect wholly owned Domestic
Subsidiary of Borrower which is a Consolidated Subsidiary and a Significant
Subsidiary, other than any Financial Subsidiary and (b) any other Domestic
Subsidiary of Borrower, other than any Financial Subsidiary, that is designated
in writing by Borrower as required hereby or at its option as a Guarantor
Subsidiary; provided that the assets of all direct or indirect wholly owned
Domestic Subsidiaries of Borrower that are not Guarantor Subsidiaries shall not
in the aggregate exceed 10% of the Consolidated Net Tangible Assets of the
Borrower and its Consolidated Subsidiaries (excluding the assets of Financial
Subsidiaries), in each case measured as of the end of the previous Fiscal Year.
“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980,


18



--------------------------------------------------------------------------------




42 U.S.C. § 9601 et seq., or as “hazardous”, “toxic” or “pollutant” substances
or as “solid waste” pursuant to the Hazardous Materials Transportation Act, 49
U.S.C. § 1801, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq., or as “friable asbestos” pursuant to the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq. or any other applicable Hazardous Materials Law,
in each case as such Laws are amended from time to time.
“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any real
Property of Borrower or its Subsidiaries.
“Homes Under Construction” means, collectively, as of any date of determination,
Sold Homes, Speculative Units and Model Homes that are unencumbered by any Lien
or Liens (other than Permitted Encumbrances).
“Increasing Bank” has the meaning set forth in Section 2.7(a).
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) that portion of the
obligations of such Person under Capital Leases that should properly be recorded
as a liability on a balance sheet of that Person prepared in accordance with
Generally Accepted Accounting Principles as in effect on the date of this
Agreement, (c) any obligation of such Person that is evidenced by a promissory
note or other instrument representing an extension of credit to such Person,
whether or not for borrowed money, (d) any obligation of such Person for the
deferred purchase price of Property or services (other than trade or other
accounts payable incurred in the ordinary course of business and obligations
under Profit and Participation Agreements), (e) any obligation of the types
referred to in clauses (a) through (d) above that is secured by a Lien (other
than Permitted Encumbrances) on assets of such Person, whether or not that
Person has assumed such obligation or whether or not such obligation is
non-recourse to the credit of such Person, but only to the extent of the fair
market value of the assets so subject to the Lien if such obligation is
non-recourse, (f) obligations of such Person arising under acceptance facilities
or under facilities for the discount of accounts receivable of such Person,
(g) any obligation of such Person under Financial Letters of Credit issued for
the account of such Person to the extent not Cash Collateralized, and (h) net
obligations of such Person under any Swap Contract. Notwithstanding the
foregoing, none of the items described in the foregoing clauses (a) – (h)
between or among the Borrower and/or any of its Consolidated Subsidiaries shall
constitute Indebtedness for purposes of Sections 6.10, Section 6.11 or the
definitions used therein.
“Indemnified Liabilities” has the meaning set forth in Section 11.10.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 11.10.
“Information” has the meaning set forth in Section 11.12.
“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles consistently applied, including (a)
customer lists, goodwill,


19



--------------------------------------------------------------------------------




computer software, unamortized deferred charges, unamortized debt discount,
capitalized research and development costs and other intangible assets and
(b) any write-up in book value of any asset subsequent to its acquisition.
“Interest Period” means, as to each Eurodollar Rate Loan, a period of 1 week or
1, 2, 3 or 6 months, as designated by Borrower; provided that (a) the first day
of each Interest Period must be a Business Day, (b) any Interest Period that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day, unless such Business Day falls in the next
calendar month, in which case the Interest Period shall end on the next
preceding Business Day, and (c) no Interest Period may extend beyond the
Maturity Date.
“Investment” means, with respect to any Person, any investment by that Person,
whether by means of purchase or other acquisition of capital stock or other
Securities of any other Person or by means of loan, advance, capital
contribution, or other debt or equity participation or interest in any other
Person, including any partnership or joint venture interest in any other Person;
provided that an Investment of a Person shall not include any trade or account
receivable arising in the ordinary course of the business of such Person,
whether or not evidenced by a note or other writing. The amount of any
Investment shall be the amount actually invested, less any return of capital,
without adjustment for subsequent increases or decreases in the market value of
such Investment.
“Investment Grade Credit Rating” means, as of any date of determination, that at
least 2 Rating Agencies have as of that date issued credit ratings for
Borrower’s non-credit-enhanced long-term senior unsecured debt of (a) at least
BBB- in the case of S&P, (b) at least Baa3 in the case of Moody’s, and (c) at
least BBB in the case of Fitch.
“IRS” means the United States Internal Revenue Service.
“ISP98” has the meaning set forth in Section 2.5(h).
“Issuing Bank” means any Bank in its capacity as an issuer of Letters of Credit
hereunder up to its Issuing Bank’s L/C Limit. As of the Restatement Date, the
Issuing Banks are set forth on Schedule 1.1.
“Issuing Bank’s L/C Limit” means, with respect to any Bank which is also an
Issuing Bank at any time, an amount equal to the product of such Bank’s Pro Rata
Share of the Commitment multiplied by the L/C Limit. As of the Restatement Date,
each Issuing Bank’s L/C Limit is set forth on Schedule 1.1.
“Joint Venture” means any Person, other than a Subsidiary, (a) in which Borrower
or any Subsidiary of Borrower holds an equity Investment which entitles Borrower
or such Subsidiary to more than 10% of (i) the ordinary voting power for the
election of the board of directors or other governing body of such Person or
(ii) the partnership, membership or other ownership interest in such Person, and
(b) which has at least one holder of its equity interests that is not an
Affiliate of Borrower or any Subsidiary of Borrower. Notwithstanding the
foregoing, for the purposes of Section 6.16, the term “Joint Venture” will not
include any equity Investment in any Person if the dollar amount of that
investment is less than $1,000,000, computed in accordance


20



--------------------------------------------------------------------------------




with Generally Accepted Accounting Principles consistently applied, but only to
the extent that the aggregate dollar amount of such equity Investments is less
than $25,000,000.
“L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under a
Letter of Credit which has not been reimbursed on the date required or
refinanced as a Loan.
“L/C Limit” means $250,000,000.
“Land Held for Future Development” means, as of any date of determination, Land
Parcels where development activity has been suspended or has not yet begun, but
is expected to occur in the future.
“Land Held for Sale” means, as of any date of determination, Land Parcels that
are designated by Borrower as to be sold to any Person that is not an Affiliate
of the Borrower.
“Land Parcels” means parcels of land located in the United States wholly-owned
by Borrower or any Borrowing Base Subsidiary that are unencumbered by any Lien
or Liens (other than Permitted Encumbrances).
“Land Under Development” means, as of any date of determination, Lots Under
Development and Developed Lots excluding lots included in the Homes Under
Construction and Land Held for Future Development categories.
“Laws” means, collectively, all foreign, federal, state and local statutes,
treaties, codes, ordinances, rules, regulations and controlling precedents of
any Governmental Agency.
“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such in such Bank’s Administrative Questionnaire, or such other
office or offices as a Bank may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any of the standby letters of credit issued by an
Issuing Bank under the Commitment pursuant to Section 2.5, either as originally
issued or as the same may be supplemented, modified, amended, renewed, extended
or supplanted. A Letter of Credit shall be a Financial Letter of Credit or a
Performance Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form, from time to time, that
is in use by an Issuing Bank.
“Letter of Credit Collateralize” has the meaning set forth in Section 2.5(g).
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face amount of outstanding Letters of Credit plus the aggregate amount
of all Unreimbursed Amounts, including all L/C Borrowings.
“LIBOR Successor Rate” has the meaning set forth for that term in Section 3.9.


21



--------------------------------------------------------------------------------




“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, or the authorized filing of any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.
“Liquidity” means at any time, the result of (i) all Unrestricted Cash held by
the Borrower and the Borrowing Base Subsidiaries minus (ii) Total Outstandings
(excluding undrawn Letters of Credit).
“Loans” means the aggregate of the Advances made at any one time by the Banks
pursuant to Article II.
“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, Letter of Credit Applications, the Subsidiary Guaranty, any Loan Notice,
any Request for Letter of Credit, any Compliance Certificate, any Borrowing Base
Certificate and any other instruments, documents or agreements of any type or
nature hereafter executed and delivered by Borrower or any of its Subsidiaries
or Affiliates to the Administrative Agent or any other Bank pursuant to this
Agreement, in each case either as originally executed or as the same may from
time to time be supplemented, modified, amended, restated, extended or
supplanted.
“Loan Notice” means a notice of (a) a request for a Loan, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans
and, if in writing, shall be substantially in the form of Exhibit D.
“Loan Parties” means, collectively, the Borrower and each Guarantor Subsidiary.
“Lots Under Development” means, as of any date of determination, Land Parcels
that are being developed into Developed Lots.
“LTV Maintenance Agreement” means a guaranty or other agreement entered into by
the Borrower or any of its Consolidated Subsidiaries, for the benefit of the
holder of any secured Indebtedness of a Person that is not the Borrower or any
of its Consolidated Subsidiaries, to maintain a specified loan-to-value ratio
with respect to real Property that secures such Indebtedness.


22



--------------------------------------------------------------------------------




“LTV Maintenance Exposure” means, with respect to any LTV Maintenance Agreement,
the amount equal to (a) the amount of the Indebtedness with respect to which the
LTV Maintenance Agreement is delivered exceeds (b) the product of (i) the book
value of the real Property securing such Indebtedness (or such lesser value as
is provided in or determined under the agreements governing such Indebtedness)
and (ii) a percentage equal to the loan-to-value ratio (stated as a fraction)
that the Borrower or any of its Consolidated Subsidiaries agrees to maintain
under the applicable LTV Maintenance Agreement; provided that if the Borrower or
one of its Consolidated Subsidiaries is liable severally but not jointly and
severally with one or more other obligors under the LTV Maintenance Agreement,
the amount of the Contingent Guaranty Obligation in respect of such LTV
Maintenance Agreement for the Borrower or such Consolidated Subsidiary shall be
the product of (x) the amount determined as set forth above and (y) the maximum
percentage of the aggregate liability under such LTV Maintenance Agreement with
respect to which the Borrower or such Consolidated Subsidiary is severally
liable; provided further, that if the LTV Maintenance Exposure with respect to a
LTV Maintenance Agreement is less than zero, the LTV Maintenance Exposure for
that LTV Maintenance Agreement shall be deemed to be zero.
“Material Adverse Effect” means any one or more events, developments or
circumstances which, individually or when aggregated with any other
circumstances or events, has had or would reasonably be expected to have a
material adverse effect on (i) the business, property, financial condition or
results of operations of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its payment or other material
obligations under the Loan Documents or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Banks thereunder.
“Material Amount of Assets” means, as of any date of determination, more than
10% of the consolidated total assets of Borrower and its Subsidiaries as of such
date (other than assets of, or Investments in, Financial Subsidiaries or
Borrower’s Consolidated ASC 810 Subsidiaries).
“Maturity Date” means October 7, 2023.
“Model Homes” means housing Units which have been completed, furnished and
landscaped and are used in the marketing efforts with respect to a residential
home community.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any “employee benefit plan” (as defined in Section
3(3) of ERISA) of a type described in Section 4001(a)(3) of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions.
“Net Realizable Value Adjustment” means the adjustment required pursuant to
Generally Accepted Accounting Principles consistently applied (including ASC 360
issued by the Financial Accounting Standards Board) to reflect a decrease in the
book value of assets below their historical costs.
“New Bank” has the meaning set forth in the recitals hereto.
“Non-Consenting Bank” has the meaning set forth in Section 11.2.


23



--------------------------------------------------------------------------------




“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank
or a Potential Defaulting Bank.
“Non-Recourse Indebtedness” means Indebtedness incurred in connection with the
purchase or improvement of Property (and any amendment, extension or refinancing
of such Indebtedness) (a) that is secured solely by the Property purchased or
improved, personal property related thereto, the equity interests in the
borrower (but not the Borrower hereunder) of such Indebtedness (if such Property
constitutes all or substantially all of the assets of such borrower) and/or its
subsidiaries and/or proceeds of any of the foregoing and (b) the sole legal
recourse for collection of principal and interest on such Indebtedness is
against such collateral and/or such borrower and/or its subsidiaries; provided
that any direct or indirect obligations or liabilities of any Person for
indemnities, covenants (including, without limitation, performance, completion
or similar guarantees or covenants) or for breach of any warranty,
representation or covenant, in each case including indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, deposits, insurance and condemnation proceeds and other sums
actually received by the applicable borrower from secured assets, environmental
claims, waste, mechanics’ liens, failure to pay taxes or insurance, breach of
separateness covenants, bankruptcy and insolvency events or any other
circumstances customarily excluded from exculpation provisions and/or included
in separate indemnification or guaranty agreements in non-recourse financings of
real estate will in each case not cause any Indebtedness described in (a) and
(b) above, whether in whole or in any part, to be classified as other than
“Non-Recourse Indebtedness”.
“Note” means each promissory note made by Borrower to a Bank evidencing the
Advances under that Bank’s Pro Rata Share of the Commitment, substantially in
the form of Exhibit E, either as originally executed or as the same may from
time to time be supplemented, modified, amended, renewed, extended or
supplanted.
“Obligations” means all present and future obligations of every kind or nature
of Borrower or any Loan Party at any time and from time to time owed to the
Administrative Agent or the Banks or any one or more of them under any one or
more of the Loan Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues to the extent permitted by applicable Law after the
commencement of any proceeding under any Debtor Relief Law by or against
Borrower.
“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.
“Officer’s Certificate” means, when used with reference to any Person, a
certificate signed by a Senior Officer of such Person.
“Opinions of Counsel” means the favorable written legal opinions of (a) Munger,
Tolles & Olson LLP, special counsel to Borrower, (b) William A. (Tony)
Richelieu, Vice President of Borrower, (c) DLA Piper (US), Arizona counsel to KB
HOME Phoenix Inc. and KB HOME Tucson Inc., (d) Parsons Behle & Latimer, Nevada
counsel to KB HOME Las Vegas Inc., KB HOME Nevada Inc. and KB HOME Reno Inc.,
(e) Clark Hill Strasburger, Texas counsel to KB HOME Lone Star Inc. and KBSA,
Inc., and (f) Fox Rothschild LLP, Colorado counsel to KB


24



--------------------------------------------------------------------------------




Home Colorado Inc., substantially in the form of Exhibits F-1, F-2, F-3, F-4,
F-5 and F-6, respectively, together with copies of all factual certificates and
legal opinions upon which such counsel has relied.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document, except,
in each case, any such taxes that are Connection Taxes imposed with respect to
an assignment, other than an assignment made pursuant to Section 11.27, or sale
of a participation.
“Outstanding Amount” means:
(a)    with respect to Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans, as the case may be, occurring on such date; and
(b)    with respect to any Letter of Credit Usage on any date, the amount of
such Letter of Credit Usage on such date, after giving effect to the issuance,
extension, expiry, renewal or increase of any Letter of Credits occurring on
such date and any other changes in the aggregate amount of the Letter of Credit
Usage as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
“PATRIOT Act” has the meaning set forth in Section 11.26.
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Participant” has the meaning set forth in Section 11.8(d).
“Party” means any Person other than the Banks or the Administrative Agent which
now or hereafter is a party to any of the Loan Documents.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code,
and which is sponsored or maintained by the Borrower or any ERISA Affiliate or
to which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute.
“Performance Letter of Credit” means any letter of credit issued by an issuer
for the account of the Borrower or a Subsidiary that is not a Financial Letter
of Credit.


25



--------------------------------------------------------------------------------




“Permitted Encumbrances” means:
(a)    inchoate Liens incident to construction or maintenance of real property;
or Liens incident to construction or maintenance of real property now or
hereafter filed of record for which adequate reserves have been set aside if
required by, and in accordance with, Generally Accepted Accounting Principles
and which are being contested in good faith by appropriate proceedings and have
not proceeded to judgment, provided that, by reason of nonpayment of the
obligations secured by such Liens, no material property is subject to a material
risk of loss or forfeiture;
(b)    Liens for taxes and assessments on real property which are not yet past
due; or Liens for taxes and assessments on real property for which adequate
reserves have been set aside if required by, and in accordance with, Generally
Accepted Accounting Principles and are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no material
property is subject to a material risk of loss or forfeiture;
(c)    minor defects and irregularities in title to any real property which in
the aggregate do not materially impair the fair market value or use of the real
property for the purposes for which it is or may reasonably be expected to be
held;
(d)    easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, utilities,
and sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting real property, facilities, or
equipment which in the aggregate do not materially burden or impair the fair
market value or use of such property for the purposes for which it is or may
reasonably be expected to be held;
(e)    easements, exceptions, reservations, or other agreements for the purpose
of facilitating the joint or common use of property affecting real property
which in the aggregate do not materially burden or impair the fair market value
or use of such property for the purposes for which it is or may reasonably be
expected to be held;
(f)    rights reserved to or vested in any Governmental Agency to control or
regulate the use of any real property;
(g)    any obligations or duties affecting any real property to any Governmental
Agency with respect to any right, power, franchise, grant, license, or permit;
(h)    present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property;
(i)    statutory Liens, including warehouseman’s liens, other than those
described in clauses (a) or (b) above and any Lien imposed pursuant to the Code
or ERISA with respect to any Pension Plan, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith, provided that, if delinquent,


26



--------------------------------------------------------------------------------




adequate reserves have been set aside with respect thereto and, by reason of
nonpayment, no material property is subject to a material risk of loss or
forfeiture;
(j)    covenants, conditions, and restrictions affecting the use of real
property which in the aggregate do not materially impair the fair market value
or use of the real property for the purposes for which it is or may reasonably
be expected to be held;
(k)    rights of tenants under leases and rental agreements covering real
property entered into in the ordinary course of business of the Person owning
such real property;
(l)    Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;
(m)    Liens consisting of pledges or deposits of property to secure performance
in connection with leases (other than Capital Leases) made in the ordinary
course of business to which the Borrower or a Subsidiary is a party as lessee,
provided the aggregate value of all such pledges and deposits in connection with
any such lease does not at any time exceed 25% of the annual fixed rentals
payable under such lease;
(n)    Liens consisting of deposits of property to secure statutory obligations
of the Borrower or a Subsidiary of Borrower in the ordinary course of its
business; and
(o)    Liens consisting of deposits of property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrower or a Subsidiary
of Borrower is a party in the ordinary course of its business.
“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease), that does not materially impair the value
or use of property for the purposes for which it is or may reasonably be
expected to be held, (b) an option or right to acquire a Lien that would be a
Permitted Encumbrance or (c) the reversionary interest of a landlord under a
lease of Property.
“Person” means an individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust, estate,
unincorporated organization, union, tribe, business association or Governmental
Agency, or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the Borrower
or any of its Subsidiaries or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate, or as
applicable, with respect to which the Borrower or any of its Subsidiaries or any
ERISA Affiliate may have any liability (whether actual or contingent).
“Platform” has the meaning set forth in Section 7.1.
“Potential Defaulting Bank” means, at any time, any Bank (i) with respect to
which an event of the kind referred to in the definition of “Bank Insolvency
Event” has occurred and is


27



--------------------------------------------------------------------------------




continuing in respect of any financial institution affiliate of such Bank, (ii)
that has notified, or whose Parent Company or a financial institution affiliate
thereof has notified, the Administrative Agent, the Borrower or any Issuing Bank
in writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement, or (iii) that has, or whose Parent Company has, a
non-investment grade rating from Moody’s or S&P or another nationally recognized
rating agency. Any determination by the Administrative Agent that a Bank is a
Potential Defaulting Bank under any of clauses (i) through (iii) above will be
conclusive and binding absent manifest error, and such Bank will be deemed a
Potential Defaulting Bank upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Banks and the Banks.
“Pro Rata Share” of a Bank, as it pertains to the Commitment, means the
applicable percentage set forth opposite the name of that Bank on Schedule 1.1
to this Agreement, as such Schedule 1.1 may change from time to time in
accordance with the terms of this Agreement or in accordance with any effective
Assignment and Assumption.
“Profit and Participation Agreement” means an agreement with respect to which
the purchaser of any Property agrees to pay the seller of such Property a profit
participation, price participation, or premium participation in such Property.
“Projections” means the financial projections of Borrower delivered to the
Administrative Agent on August 26, 2019.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 7.1.
“Qualified Issuer” means a commercial bank, savings bank, savings and loan
association or similar financial institution which, (a) has total assets of
$5,000,000,000 or more, (b) is “well capitalized” within the meaning of such
term under the Federal Depository Institutions Control Act, (c) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (d) is
operationally and procedurally able to meet the obligations of a Bank hereunder
to the same degree as a commercial bank
“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31 occurring after the Restatement Date.
“Rating Agencies” means S&P, Moody’s and Fitch.
“Recipient” means (a) the Administrative Agent, (b) any Bank and (c) any Issuing
Bank, as applicable.
“Register” has the meaning set forth in Section 11.8(c).


28



--------------------------------------------------------------------------------




“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System or any other regulation in substance
substituted therefor.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Letter of Credit” means a written request for the issuance of a
Letter of Credit signed by a Responsible Official of Borrower, in a form
reasonably designated from time to time by the Administrative Agent.
“Required Banks” means, as of any date of determination, Banks having an
aggregate Pro Rata Share of more than 50% of the Commitment or, if the
commitment of each Bank to make Advances and the obligation of the Issuing Banks
to issue Letters of Credit have been terminated or suspended, Banks holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Bank’s risk participation and funded participation in Letter of Credit
Usage being deemed “held” by such Bank for purposes of this definition);
provided that the Pro Rata Share of the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Required Banks.
“Requirement of Law” means, as to any Person, any Law or any judgment, award,
decree, writ or determination of, or any consent or similar agreement with, a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
“Responsible Official” means (a) when used with reference to a Person other than
an individual, any corporate officer of such Person, general partner of such
Person, corporate officer of a corporate general partner of such Person, or
corporate officer of a corporate general partner of a partnership that is a
general partner of such Person, or any other responsible official thereof duly
acting on behalf thereof, and (b) when used with reference to a Person who is an
individual, such Person. Any document or certificate hereunder that is signed or
executed by a Responsible Official of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership or other action on
the part of that Person.
“Restatement Date” means the date of this Agreement.
“Right of Others” means, with respect to any Property in which a Person has an
interest, (a) any legal or equitable claim or other interest (other than a Lien)
in or with respect to that Property held by any other Person, and (b) any option
or right held by any other Person to acquire any such claim or other interest
(including a Lien).
“S&P” means Standard & Poor’s, a division of S&P Global Inc., and any successor
thereto.


29



--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any publicly
available Sanctions-related list of designated Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person or Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Scheduled Unavailability Date” has the meaning set forth for that term in
Section 3.9.
“Securities” means any capital stock, share, voting trust certificate, bonds,
debentures, notes or other evidences of indebtedness, limited partnership
interests, or any warrant, option or other right to purchase or acquire any of
the foregoing.
“Senior Notes” means the notes issued under the Senior Notes Indenture.
“Senior Notes Indenture” means that certain Indenture, by and between the
Borrower, the guarantors party thereto and U.S. Bank National Association
(successor in interest to SunTrust Bank), as trustee, dated as of January 28,
2004, as supplemented by that certain First Supplemental Indenture dated as of
January 28, 2004, that certain Second Supplemental Indenture dated as of June
30, 2004, that certain Third Supplemental Indenture dated as of May 1, 2006,
that certain Fourth Supplemental Indenture dated as of November 9, 2006, that
certain Fifth Supplemental Indenture dated as of August 17, 2007, that certain
Sixth Supplemental Indenture dated as of January 30, 2012, certain Seventh
Supplemental Indenture dated as of January 11, 2013, that certain Eighth
Supplemental Indenture dated as of March 12, 2013, that certain Ninth
Supplemental Indenture dated as of February 28, 2014, and that certain Tenth
Supplemental Indenture dated as of January 22, 2019.
“Senior Officer” means the (a) chief executive officer, (b) chief operating
officer, (c) chief financial officer, (d) chief accounting officer, or
(e) treasurer, in each case whatever the title nomenclature may be, of the
Person designated.
“Shareholders’ Equity” means, as of any date of determination, shareholders’
equity as of that date determined in accordance with Generally Accepted
Accounting Principles consistently applied; provided that there shall be
excluded from Shareholders’ Equity any amount attributable to capital stock that
is, directly or indirectly, required to be redeemed or repurchased by the issuer
thereof prior to the date which is one year after the Maturity Date or upon the
occurrence of specified events or at the election of the holder thereof.
“Significant Subsidiary” means, as of the Restatement Date and as of any other
date of determination, any Subsidiary of Borrower (other than a Joint Venture)
which is a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
under the Exchange Act using 5% rather


30



--------------------------------------------------------------------------------




than 10% in all cases and excluding the effect of Financial Subsidiaries;
provided that no Financial Subsidiary shall be a Significant Subsidiary.
“Sold Homes” means Developed Lots having fully or partially constructed Units
thereon (including, at a minimum, a completed foundation for any such Unit) that
are subject to bona fide contracts for the sale of such Units to a third party.
“Solvent” means, as to any Person, that such Person (a) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
indebtedness and other obligations (including contingent debts), (b) is able to
pay all of its indebtedness and other obligations as such indebtedness and other
obligations mature and (c) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage.
“Speculative Units” means Developed Lots having fully or partially constructed
Units thereon (including, at a minimum, a completed foundation for any such
Unit) that are not subject to bona fide contracts for the sale of such Units to
a third party, excluding Developed Lots containing Units used as Model Homes.
“Subordinated Obligations” means, collectively, all obligations of Borrower or
any of its Consolidated Subsidiaries that (a) do not provide for any scheduled
redemption on or before 30 days after the Maturity Date, (b) are expressly
subordinated to the Obligations under the Loan Documents by a written instrument
containing subordination and related provisions (including interest payment
blockage, standstill and related provisions) reasonably acceptable to the
Administrative Agent or the Required Banks, (c) are subject to financial
covenants which are reasonably acceptable to the Administrative Agent or the
Required Banks and (d) are subject to other covenants (other than the covenant
to pay interest) and events of default which are reasonably acceptable to the
Administrative Agent or the Required Banks.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, or other business entity whether now existing or
hereafter organized or acquired: (a) in the case of a corporation or limited
liability company, of which securities having a majority of the ordinary voting
power for the election of the board of directors (other than securities having
such power only by reason of the happening of a contingency) are at the time
owned by such Person or one or more Subsidiaries of such Person; or (b) in the
case of a partnership or other business entity, in which such Person or a
Subsidiary of such Person is a general partner.
“Subsidiary Guaranty” means the guaranty of the Indebtedness of Borrower under
this Agreement executed by each Guarantor Subsidiary of Borrower substantially
in the form of Exhibit G, either as originally executed or as the same may from
time to time be supplemented, modified, amended, renewed, extended or
supplanted.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index


31



--------------------------------------------------------------------------------




transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Syndication Agents” means Bank of America, N.A., Bank of the West, Credit
Suisse AG, Cayman Islands Branch, Deutsche Bank Securities Inc., and Wells Fargo
Bank, National Association, in their respective capacities as syndication
agents.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Agency, including any interest, additions to tax or
penalties applicable thereto.
“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that such representation, warranty or statement
is a representation, warranty or statement that (a) the Person making it has no
actual knowledge of the inaccuracy of the matters therein stated and
(b) assuming the exercise by the Person making it of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person would have done under similar circumstances), the Person making it would
have no actual knowledge of the inaccuracy of the matters therein stated. Where
the Person making the representation, warranty or statement is not a natural
Person, the aforesaid actual or constructive knowledge shall be that of any
Senior Officer of that Person.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
Letter of Credit Usage.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unit” means a residential housing unit available for sale, or subject to a
contract for the sale of such Unit, located in the United States.
“Unreimbursed Amount” has the meaning set forth in Section 2.5(c)(i).
“Unrestricted Cash” means, as of any date of determination, the Cash and Cash
Equivalents of Borrower and its Borrowing Base Subsidiaries to the extent that
such Cash and Cash Equivalents are free and clear of all Liens and Rights of
Others and are not subject to any restriction pursuant to any Contractual
Obligations.
“Voting Stock” means, with respect to any Person, the capital stock of such
Person having general voting power under ordinary circumstances to elect at
least a majority of the


32



--------------------------------------------------------------------------------




board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Accounting Terms.
All accounting terms not specifically defined in this Agreement shall be
construed in conformity with, and all financial data required to be submitted by
this Agreement shall be prepared in conformity with, Generally Accepted
Accounting Principles consistently applied, except as otherwise specifically
prescribed herein. In the event that Generally Accepted Accounting Principles
change during the term of this Agreement such that the financial covenants
contained in Sections 6.9, 6.10, 6.11, 6.16 or 6.17 would then be calculated in
a different manner or with different components or would render the same not
meaningful criteria for evaluating Borrower’s financial condition, (a) Borrower
and the Banks agree to amend this Agreement in such respects as are necessary to
conform those covenants as criteria for evaluating Borrower’s financial
condition to substantially the same criteria as were effective prior to such
change in Generally Accepted Accounting Principles and (b)  until so amended,
(i) such financial covenants shall continue to be computed in accordance with
Generally Accepted Accounting Principles prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Banks
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such financial covenants made before and after giving effect to
such change in Generally Accepted Accounting Principles.

1.3    Rounding.
Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed in this Agreement and rounding the result up or
down to the nearest number (with a round-up if there is no nearest number) to
the number of places by which such ratio is expressed in this Agreement.

1.4    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    Any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on


33



--------------------------------------------------------------------------------




such amendments, supplements or modifications set forth herein or in any other
Loan Document).
(c)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(d)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(e)    Any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
(f)    The term “including” is by way of example and not limitation.
(g)    The term “or” is not exclusive.
(h)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(i)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(j)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.5    Exhibits and Schedules.
All Exhibits and Schedules to this Agreement, either as originally existing or
as the same may from time to time be supplemented, modified, or amended, are
incorporated herein by reference. A matter disclosed on any Schedule shall be
deemed disclosed on all Schedules.

1.6    References to “Borrower and its Subsidiaries”.
Any reference herein to “Borrower and its Subsidiaries” or the like shall refer
solely to Borrower during such times, if any, as Borrower shall have no
Subsidiaries.

1.7    Time of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern standard time.





34



--------------------------------------------------------------------------------




1.8    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time (after taking into account amounts drawn prior to such time that are
not subject to reinstatement); provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.9    Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its capital stock at such time.

ARTICLE II
LOANS AND LETTERS OF CREDIT

2.1    Loans-General.
(a)    Subject to the terms and conditions set forth in this Agreement
(including Section 8.2), at any time and from time to time from the Restatement
Date through the Business Day immediately preceding the Maturity Date, each Bank
shall, pro rata according to that Bank’s Pro Rata Share of the Commitment then
in effect, make Advances to Borrower under the Commitment in such amounts as
Borrower may request; provided that after giving effect to each such Advance,
the Total Outstandings shall not exceed the Commitment then in effect. Subject
to the limitations set forth herein, Borrower may borrow, repay and reborrow
under this Section 2.1(a) without premium or penalty. In no event shall the
Banks be obligated to make Loans to the Borrower at any time if, after giving
effect to such Loans, the provisions of Section 6.17 would be violated.
(b)    On the Restatement Date, any and all Commitments, Loans, participations
in Existing Letters of Credit and other Obligations outstanding under the
Existing Loan Agreement shall remain outstanding under, and shall continue as
Commitments, Loans, participations in such Existing Letters of Credit and other
Obligations made pursuant to, this Agreement, as amended and extended hereby.
Each of the Consenting Banks shall assign or transfer to any New Bank, and each
New Bank shall purchase from any such Consenting Bank, such interests in the
Loans and participation interests in the Existing Letters of Credit outstanding
on the Restatement Date as shall be necessary in order that, after giving effect
to all such assignments or transfers and purchases, such Loans and participation
interests in Existing Letters of Credit will be held by each Bank with a Pro
Rata Share of the Commitment hereunder


35



--------------------------------------------------------------------------------




ratably in accordance with its respective Pro Rata Share. Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by the Administrative Agent and shall not be required to be
effectuated in accordance with Section 11.8.
(c)    Subject to the next sentence and to Section 2.5(c), each Loan shall be
made pursuant to Borrower’s irrevocable Loan Notice to the Administrative Agent,
which shall specify the requested (i) date of such Loan, (ii) Type of Loan,
(iii) amount of such Loan and (iv) in the case of a Eurodollar Rate Loan,
Interest Period for such Loan. Any Loan Notice delivered under this Agreement
may be delivered by mail, email, telecopier, telephone, or as otherwise
acceptable to the Administrative Agent; provided, that each telephonic Loan
Notice given by the Borrower pursuant to this Section 2.1(c) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Official of the Borrower.
(d)    Promptly following receipt of a Loan Notice, the Administrative Agent
shall notify each Bank by telephone, telecopier or telex of the date and Type of
the Loan, the applicable Interest Period in the case of a Eurodollar Rate Loan,
and that Bank’s Pro Rata Share of the Loan. Not later than 1:00 p.m. New York
time, on the date specified for any Loan, each Bank shall make its Pro Rata
Share of the Loan in immediately available funds available to the Administrative
Agent at the Administrative Agent’s Office. Upon fulfillment of the applicable
conditions set forth in Article VIII, all Advances shall be credited in
immediately available funds to the Designated Deposit Account.
(e)    The principal amount of each Loan shall be an integral multiple of
$1,000,000 and shall be in an amount not less than (i) $1,000,000 if such Loan
is a Base Rate Loan and (ii) $5,000,000 if such Loan is a Eurodollar Rate Loan.
(f)    A Loan Notice shall be irrevocable upon the Administrative Agent’s first
notification thereof. The obligation of each Bank to make any Advance is
several, and not joint or joint and several, and is not conditioned upon the
performance by any other Bank of its obligation to make Advances. The failure by
any Bank to perform its obligation to make any Advance will not increase the
obligation of any other Bank to make Advances.
(g)    Borrower may redesignate a Base Rate Loan as a Eurodollar Rate Loan, or a
Eurodollar Rate Loan as a Base Rate Loan or a Eurodollar Rate Loan with a new
Interest Period, by delivering a Loan Notice to the Administrative Agent, within
the time periods and pursuant to the conditions set forth in Section 2.1(c), 2.2
or 2.3, as applicable, and elsewhere in this Agreement. If no Loan Notice has
been made prior to the last day of the Interest Period for an outstanding
Eurodollar Rate Loan within the requisite notice periods set forth in
Section 2.3, then Borrower shall be deemed to have requested that such
Eurodollar Rate Loan be redesignated as a Base Rate Loan.
(h)    The Advances made by each Bank under this Section 2.1 shall be evidenced
by that Bank’s Note to the extent requested by such Bank.





36



--------------------------------------------------------------------------------




2.2    Base Rate Loans.
Each request by Borrower for a Base Rate Loan shall be made pursuant to a Loan
Notice received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 12:00 p.m. New York time, on the Business Day on which
the requested Base Rate Loan is to be made. The Administrative Agent shall
notify each Bank of a request for a Base Rate Loan as soon as practicable after
receipt of the same. All Loans shall constitute Base Rate Loans unless properly
designated as Eurodollar Rate Loans pursuant to Section 2.3.

2.3    Eurodollar Rate Loans.
(a)    Each request by Borrower for a Eurodollar Rate Loan shall be made
pursuant to a Loan Notice received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 12:00 p.m. New York time, at least
3 Business Days before the first day of the applicable Interest Period, provided
that such advance notice period may be reduced by the Administrative Agent in
its discretion with respect to any Eurodollar Rate Loan made on the Restatement
Date. The Administrative Agent shall notify each Bank of a request for a
Eurodollar Rate Loan as soon as practicable after receipt of the same.
(b)    At or about 1:00 p.m., New York time, 2 Business Days before the first
day of the applicable Interest Period, the Administrative Agent shall determine
the applicable Eurodollar Rate (which determination shall be conclusive in the
absence of manifest error) and promptly shall give notice of the same to
Borrower and the Banks by telephone, telecopier or, in the case of Banks, telex.
(c)    No more than 10 Eurodollar Rate Loans may be outstanding at any
particular time.

2.4    [Intentionally Omitted].

2.5    Letters of Credit.
(a)    Letter of Credit Commitment. Subject to the terms and conditions of this
Agreement (including Section 8.3), Borrower may request from time to time during
the period from the Restatement Date through the day 5 days prior to the
Maturity Date that an Issuing Bank, in reliance upon the agreements of the other
Banks set forth in this Section 2.5, issue Letters of Credit for the account of
Borrower in an aggregate amount not exceeding the Issuing Bank’s L/C Limit, and
such Issuing Bank shall issue for the account of Borrower one or more Letters of
Credit and amend Letters of Credit previously issued by it in accordance with
Section 2.5(b), provided that (i) Borrower shall not request that the Issuing
Bank issue any Letter of Credit if, after giving effect to such issuance, the
Total Outstandings exceeds the Commitment, (ii) Borrower shall not request that
an Issuing Bank issue any Letter of Credit if, after giving effect to such
issuance, Borrower would not be in compliance with Section 6.17, and
(iii) Borrower shall not request that the Issuing Bank issue any Letter of
Credit if, after giving effect to such issuance, the Letter of Credit Usage
would exceed the L/C Limit or any limit established by Law after the Restatement
Date on the Issuing Bank’s ability to issue the requested Letter of Credit at
any time. Notwithstanding the foregoing, an Issuing Bank shall not issue any
Letter of Credit if, (A) on or prior to the Business Day immediately preceding
the


37



--------------------------------------------------------------------------------




issuance thereof any Bank has notified the Issuing Bank or the Administrative
Agent in writing that the conditions set forth in Section 8.3 have not been
satisfied with respect to the issuance of such Letter of Credit, (B) the expiry
date of such requested Letter of Credit would occur after the earlier of (x) the
date that is 364 days after the Maturity Date and (y) one year from the date of
such issuance, unless agreed by the applicable Issuing Bank, or (C) after
issuing such Letter of Credit the provisions of Section 6.17 would be violated;
provided that (I) the Borrower shall Cash Collateralize and/or Letter of Credit
Collateralize in accordance with Section 2.5(g) each Letter of Credit with an
expiry date on or after the date which is 5 days prior to the Maturity Date to
the extent of the Letter of Credit Usage with respect to such Letters of Credit
(1) on the date that is 90 days prior to the Maturity Date (or if such date is
not a Business Day, on the next succeeding Business Day) or (2) at the time of
issuance of any such Letter of Credit that Borrower requests an Issuing Bank to
issue in accordance with this Section 2.5(a) if the date of issuance is after
the date that is 90 days prior to the Maturity Date, and each Issuing Bank
agrees that any participations in such Letters of Credit by the Banks pursuant
to this Section 2.5 shall terminate on the Maturity Date, and (II) nothing in
the foregoing clause (B)(y) shall prevent any Letter of Credit with a one-year
tenor from providing for the renewal thereof for additional one-year periods,
subject to the foregoing clause (B)(x). No Issuing Bank shall be obligated to
issue any Letter of Credit if, (x) any order, judgment or decree of any
Governmental Agency or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any Law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Agency with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Restatement
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Restatement Date and which such Issuing
Bank in good faith deems material to it, (y) the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank applicable to the
customers of such Issuing Bank generally, or (z) a default of any Bank’s
obligations to fund under Section 2.5(c) exists or any Bank is at such time a
Defaulting Bank hereunder, unless such Issuing Bank has entered into
satisfactory arrangements with the Borrower or such Bank to eliminate the
Issuing Bank’s risk with respect to such Bank. Each Bank from time to time party
hereto agrees to act as an Issuing Bank hereunder. All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Restatement Date shall be subject to and governed by the terms and
conditions hereof.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable Issuing Bank (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Official of the
Borrower. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 1:00 p.m., New York
time, at least 3 Business Days (or such later date and time as the applicable
Issuing Bank may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit,


38



--------------------------------------------------------------------------------




such Letter of Credit Application shall specify in form and detail satisfactory
to such Issuing Bank: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the Issuing Bank may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank (w) the Letter of Credit to be amended; (x) the
proposed date of amendment thereof (which shall be a Business Day); (y) the
nature of the proposed amendment; and (z) such other matters as the Issuing Bank
may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Upon receipt by the Issuing Bank of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Bank’s Pro Rata Share times the amount of such Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also (x) deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment and (y) notify the Borrower and the Administrative Agent of any
return, surrender or cancellation of any Letter of Credit.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Bank shall promptly notify
the Borrower and the Administrative Agent thereof and of the date the Issuing
Bank proposes to pay such drawing. The Borrower shall reimburse the Issuing Bank
through the Administrative Agent in an amount equal to the amount of any payment
by the Issuing Bank under a Letter of Credit, which reimbursement shall be made,
(x) if the Issuing Bank notifies the Borrower and the Administrative Agent of
such payment before 2:00 p.m. New York time on the Business Day immediately
preceding the date of such payment (the date of such payment being, the “Honor
Date”), then on the Honor Date, or (y) if the Issuing Bank notifies the Borrower
and the Administrative Agent after 2:00 p.m. New York time on the Business Day
immediately preceding the Honor Date or any


39



--------------------------------------------------------------------------------




Business Day thereafter, then on the Business Day immediately following such
notice (with any notice received on or after 2:00 p.m. New York time on any day
deemed to be received before 2:00 p.m. New York time on the next Business Day).
If the Borrower fails to so reimburse the Issuing Bank by such date, the
Administrative Agent shall promptly notify each Bank of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Bank’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Base Rate Loan in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.1(e)
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Commitment and the conditions set forth in Section 8.2
(other than the delivery of a Loan Notice). Any notice given by the Issuing Bank
or the Administrative Agent pursuant to this Section 2.5(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Bank (including the Bank acting as Issuing Bank) shall upon any
notice pursuant to Section 2.5(c)(i) make funds available to the Administrative
Agent for the account of the Issuing Bank at the Administrative Agent’s Office
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (provided that the Administrative Agent gives notice on or
prior to 11:00 a.m. on such Business Day), whereupon, subject to the provisions
of Section 2.5(c)(iii), each Bank that so makes funds available shall be deemed
to have made an Advance to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Issuing Bank.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Base Rate Loan because the conditions set forth in Section 8.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Issuing Bank an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Bank’s payment to the Administrative Agent for the account of
the Issuing Bank pursuant to Section 2.5(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Bank in satisfaction of its participation obligation under
this Section 2.5.
(iv)    Until each Bank funds its Advance or L/C Advance pursuant to this
Section 2.5(c) to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Bank’s Pro Rata Share of such
amount shall be solely for the account of the Issuing Bank.
(v)    Each Bank’s obligation to make Advances or L/C Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.5(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Bank may have against the Issuing Bank, the Borrower
or any other


40



--------------------------------------------------------------------------------




Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Bank’s obligation to make
Advances pursuant to this Section 2.5(c) is subject to the conditions set forth
in Section 8.2 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Bank fails to make available to the Administrative Agent for the
account of the Issuing Bank any amount required to be paid by such Bank pursuant
to the foregoing provisions of this Section 2.5(c) by the time specified in
Section 2.5(c)(ii), the Issuing Bank shall be entitled to recover from such Bank
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Bank at a rate per
annum equal to the Federal Funds Rate from time to time in effect. A certificate
of the Issuing Bank submitted to any Bank (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Bank such Bank’s L/C Advance in respect of such
payment in accordance with Section 2.5(c), if the Administrative Agent receives
for the account of the Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the Issuing Bank pursuant to Section 2.5(c)(i) is required to be returned under
any of the circumstances described in Section 11.24 (including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Bank shall
pay to the Administrative Agent for the account of the Issuing Bank its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Bank, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
(except as otherwise provided in clauses (ii) through (v) below), including the
following:


41



--------------------------------------------------------------------------------




(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction, except for payment with respect to a Letter of Credit
when such payment violates the terms of ISP98;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect (so long as payment under such Letter of Credit would otherwise be
permitted under the terms of ISP98) or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv)    any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (except if such payment violates the terms of
ISP98); or any payment made by the Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower (except for
payment by an Issuing Bank (or any other applicable “issuer” within the meaning
of ISP98) with respect to a Letter of Credit that violates the terms of ISP98).
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.
(f)    Role of Issuing Bank. Each Bank and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the Issuing Bank shall be liable to any Bank for (i) any action
taken or omitted in


42



--------------------------------------------------------------------------------




connection herewith at the request or with the approval of the Banks or the
Required Banks, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct as determined in a final,
non-appealable judgment of a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any Issuing Bank, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any Issuing Bank, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.5(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an Issuing Bank (and any other applicable
“issuer” within the meaning of ISP98), and an Issuing Bank (or such issuer) may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Issuing Bank’s (or such issuer’s)
willful misconduct or gross negligence, in each case as determined in a final,
non-appealable judgment of a court of competent jurisdiction, or such Issuing
Bank’s (or such issuer’s) failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or for
payment with respect to a Letter of Credit by an Issuing Bank (or such issuer)
when such payment violates the terms of ISP98. In furtherance and not in
limitation of the foregoing, an Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)    Cash or Letter of Credit Collateral. (i) If and to the extent required by
Section 2.5(a) with respect to any Letter of Credit and (ii) otherwise upon the
request of the Administrative Agent, (A) if an Issuing Bank has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (B) if, as of the date 5 days prior to the
Maturity Date or acceleration pursuant to Section 9.2(a)(ii), any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn or
(C) if any amount remains available to be drawn under any Letter of Credit by
reason of the operation of Section 3.14 of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance), the
Borrower shall immediately Cash Collateralize or Letter of Credit Collateralize
the then outstanding amount of the Letter of Credit Usage, excluding any portion
of such amount that is already Cash Collateralized by operation of another
provision of this Agreement (in an amount equal to 101% of such outstanding
amount determined as of the date of such L/C Borrowing or the Maturity Date, as
the case may be). For purposes hereof, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Banks and the Banks, as collateral for the then outstanding amount of
the Letter of Credit Usage, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable Issuing Banks (which


43



--------------------------------------------------------------------------------




documents are hereby consented to by the Banks). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Banks and the Banks, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in a blocked, non-interest
bearing deposit account at Citi. For purposes hereof, “Letter of Credit
Collateralize” means to deliver to the Administrative Agent, for the benefit of
the Issuing Banks and the Banks, as collateral for the then outstanding amount
of the Letter of Credit Usage, one or more irrevocable standby letters of credit
(other than a Letter of Credit) in the aggregate amount equal to 101% of the
then outstanding amount of the Letter of Credit Usage (less the amount, if any,
of the then outstanding amount of the Letter of Credit Usage being Cash
Collateralized) issued by one or more financial institutions that each is a
Qualified Issuer in form and substance satisfactory to the Administrative Agent
and the applicable Issuing Banks (which documents are hereby consented to by the
Banks). Derivatives of such term have corresponding meanings. The Borrower
hereby agrees that the Administrative Agent may immediately apply cash
collateral or draw upon any irrevocable standby letters of credit delivered
pursuant to this Section 2.5(g) in order to reimburse the Issuing Banks for any
drawings under any Letters of Credit.
(h)    Applicability of ISP98. The rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance)
(“ISP98”) shall apply to each Letter of Credit, except as provided in
Section 2.5(l) below.
(i)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(j)    Letter of Credit Fees.
(i)    Borrower shall pay to the Administrative Agent for the account of the
Banks a letter of credit fee payable to the Banks in accordance with their Pro
Rata Shares with respect to each Letter of Credit issued or renewed equal to the
sum of (A) the Applicable Letter of Credit Fee times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) minus (B) any amounts due
and payable under clause (ii) below. Such letter of credit fee shall accrue and
be computed on a quarterly basis in arrears, and shall be due and payable within
three Business Days after each Quarterly Payment Date (commencing with the first
such date to occur after the issuance of such Letter of Credit and including
each such date thereafter occurring prior to the Maturity Date) and on the
Maturity Date; provided that no letter of credit fees shall accrue with respect
to any Defaulting Bank’s Pro Rata Share with respect to each Letter of Credit to
the extent not reallocated pursuant to Section 10.13.
(ii)    Borrower shall pay directly to the applicable Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit issued or renewed
by such Issuing Bank equal to 0.15% per annum times the daily maximum amount
which is available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). Such fronting fee
shall accrue and be


44



--------------------------------------------------------------------------------




computed on a quarterly basis in arrears, and shall be due and payable within
three Business Days after each Quarterly Payment Date (commencing with the first
such date to occur after the issuance of such Letter of Credit and including
each such date thereafter occurring prior to the earlier of (x) the expiry date
of such Letter of Credit or (y) the Maturity Date) and on the earlier of (x) the
expiry date of such Letter of Credit or (y) the Maturity Date.
(iii)    Borrower shall pay directly to the applicable Issuing Bank for its own
account the customary issuance, presentation, amendment, and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(k)    Designation of Additional Issuing Banks. Borrower may, with the consent
of the Administrative Agent (and the consent of any Bank requested to be an
Issuing Bank), designate any Bank hereunder as an Issuing Bank. Each Issuing
Bank shall, no later than the 3rd Business Day following the last day of each
month, provide to the Administrative Agent a report in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of
issuance or amendment of each Letter of Credit, the account party, the original
face amount (if any), the expiration date, and the reference number of any
Letter of Credit issued or amended during such month. Upon request of any Bank,
the Administrative Agent shall forward copies of such reports to such Bank.
(l)    Designation of Additional Letters of Credit.
(i)    Subject to the limitations set forth in this Section, the Borrower may,
at any time and from time to time, by written notice to the Administrative Agent
designate letters of credit under the Bank of America Letter of Credit Facility
as Letters of Credit hereunder and such designated letters of credit shall be
deemed Letters of Credit and Bank of America shall be Issuing Bank for all
purposes under this Agreement.
(ii)    Designation of Letters of Credit under clause (i) above shall be subject
to the following conditions at the time of any such designation:
(A)    Bank of America shall be a Bank hereunder;
(B)    after giving effect to such designation the Total Outstandings shall not
exceed the Commitment; and
(C)    after giving pro forma effect to such designation the Borrower shall be
in compliance with Section 6.17.
(D)    each of the conditions set forth in Section 8.3 shall be satisfied.





45



--------------------------------------------------------------------------------




2.6    Reduction of Commitment.
Borrower shall have the right, at any time and from time to time, without
penalty or charge, upon at least 5 Business Days prior written notice
voluntarily to reduce or terminate permanently and irrevocably, in aggregate
principal amounts in an integral multiple of $1,000,000 but not less than
$5,000,000 (unless all of the unused Commitment is being terminated), all or a
portion of the unused Commitment. Borrower shall pay to the Administrative Agent
(for the account of each Bank, pro rata according to that Bank’s Pro Rata Share)
on the date of such termination all unpaid commitment fees which have accrued to
such date in respect of the terminated portion of the Commitment.

2.7    Optional Increase to Commitment.
(a)    Subject to the limitations set forth in this Section, the Administrative
Agent may, at any time and from time to time at the request of Borrower,
increase the Commitment by (i) admitting any Person that immediately prior to
such admission was not a Bank as additional Banks hereunder (each an “Additional
Bank”), or (ii) increasing the Exposure of any Bank (each an “Increasing Bank”),
subject to the following conditions:
(i)    each Additional Bank is an Eligible Assignee;
(ii)    Borrower executes (A) a new Note payable to the order of an Additional
Bank, or (B) a replacement Note payable to the order of an Increasing Bank if
such Increasing Bank previously received a Note;
(iii)    each Additional Bank executes and delivers to the Administrative Agent
an instrument of joinder to this Agreement which is in form and substance
acceptable to the Administrative Agent;
(iv)    after giving effect to the admission of any Additional Bank or the
increase in the Exposure of any Increasing Bank, the Commitment does not exceed
$1,000,000,000 less the aggregate amount of reductions, if any, of the
Commitment made pursuant to Sections 2.6;
(v)    each increase in the Commitment shall be in the amount of $10,000,000 or
a greater integral multiple of $1,000,000;
(vi)    no admission of any Additional Bank shall increase the Exposure of any
existing Bank without the written consent of such Bank;
(vii)    no Bank shall be an Increasing Bank without the written consent of such
Bank;
(viii)    no Default or Event of Default exists or would result from such
increased Commitments (provided that for the purposes of this condition,
compliance with Sections 6.10 and 6.11 shall be determined in accordance with
clauses (x) and (xi) below);


46



--------------------------------------------------------------------------------




(ix)    Borrower satisfies Section 6.10 on a pro forma basis after giving effect
to such increased Commitments (which shall be deemed fully drawn for purposes of
complying with Section 6.10);
(x)    Borrower satisfies Section 6.11(b) (without giving effect to Section
6.11(a) thereof);
(xi)    the Administrative Agent shall have received from Borrower such
documents as it may reasonably request in connection with such increase,
including:
(A)    a certificate signed by a Senior Officer of the Borrower (x) certifying
and attaching the resolutions adopted by Borrower approving or consenting to
such increase and (y) certifying that (1) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct on and
as of the date of the increase, except to the extent that such representations
and warranties specifically refer to an earlier date, and (2) no Default or
Event of Default exists as of the date of the increase or will result from the
increase; and
(B)    a written consent to the increase and reaffirmation of its obligations
under the Loan Documents executed by each Guarantor Subsidiary; and
(xii)    Any such increase shall be effective, if at all, as of the date
determined by the Administrative Agent and the Borrower. The Administrative
Agent shall promptly notify the Banks of the effective date of such increase.
(b)    Except as set forth in Section 2.7(a), no consent of the Banks shall be
required for an increase in the amount of the Commitment pursuant to this
Section 2.7.
(c)    After the admission of any Additional Bank or the increase in the
Exposure of any Increasing Bank, the Administrative Agent shall promptly provide
to each Bank and to Borrower a new Schedule 1.1 to this Agreement.
(d)    Concurrently with the effectiveness of any increase to the Commitment
under this Section, (i) the participation interest of each Bank in each
outstanding Letter of Credit shall be adjusted, and (ii) each Additional Bank
and each Increasing Bank shall make additional Advances available to the
Administrative Agent (the proceeds of which shall be paid to the other Banks for
assignment of Loans or used in part to refinance expiring Eurodollar Rate Loans)
in the amount required to result in the aggregate outstanding Advances of each
Bank being equal to its Pro Rata Share of the Commitment, as so increased.
(e)    The Borrower confirms its obligation pursuant to Section 3.6(f) to repay
any breakage fees resulting from the prepayment of any Eurodollar Rate Loans
resulting from Borrower’s request to increase the Commitment under this
Section 2.7.
(f)    This Section shall supersede any provisions in Section 11.2 or 11.8 to
the contrary.


47



--------------------------------------------------------------------------------





2.8    Borrowing Base.
(a)    Reporting of Borrowing Base. Concurrently with the delivery of the
financial statements described in Section 7.1(a) and (b), the Borrower shall
provide the Administrative Agent with a Borrowing Base Certificate in a form
satisfactory to the Administrative Agent showing the Borrower’s calculations of
the components of the Borrowing Base as of the end of the last Fiscal Quarter
and such data supporting such calculations per Exhibit B or in another form as
the Administrative Agent may reasonably require; provided that Borrower shall
have no obligation to provide a Borrowing Base Certificate to the Administrative
Agent at any time at which Borrower holds an Investment Grade Credit Rating. Any
change in the Borrowing Base shall be effective upon receipt of a Borrowing Base
Certificate.
(b)    Amount of Borrowing Base. As used in this Agreement, the term “Borrowing
Base” means a Dollar amount equal to the sum of the following, as of any date of
determination, and with respect to Borrower and the Borrowing Base Subsidiaries:
(i)    Escrow Receivables. 100% of the aggregate GAAP Value of Escrow
Receivables; plus
(ii)    Homes Under Construction. 90% of the aggregate GAAP Value of Homes Under
Construction; plus
(iii)    Land Under Development. 65% of the aggregate GAAP Value of Land Under
Development; plus
(iv)    Land Held For Future Development. 50% of the aggregate GAAP Value of
Land Held for Future Development and Land Held for Sale; plus
(v)    Unrestricted Cash. 100% of Unrestricted Cash in excess of $15,000,000;
provided, however, that the aggregate of the amounts set forth in clause (iv)
shall be less than 40% of the Borrowing Base; provided further, that the value
of any unentitled land or land under option shall not be included in the
Borrowing Base.

ARTICLE 3
PAYMENTS AND FEES

3.1    Principal and Interest.
(a)    Interest shall be payable on the outstanding daily unpaid principal
amount of each Advance from the date of such Advance until payment in full and
shall accrue and be payable at the rates set forth herein, to the extent
permitted by applicable Laws, before and after default, before and after
maturity, before and after any judgment, and before and after the commencement
of any proceeding under any Debtor Relief Law, with interest on overdue interest
to bear interest at the Default Rate.


48



--------------------------------------------------------------------------------




(b)    Interest accrued on each Base Rate Loan shall be due and payable in
arrears within three Business Days after each Quarterly Payment Date. Except as
otherwise provided in Section 3.7, the unpaid principal amount of any Base Rate
Loan shall bear interest at a fluctuating rate per annum equal to the sum of the
Base Rate plus the Applicable Base Rate Spread.
(c)    Interest accrued on each Eurodollar Rate Loan shall be due and payable in
arrears on the last day of the Interest Period applicable to such Eurodollar
Rate Loan; provided, in the case of each Interest Period of longer than three
months, accrued interest shall also be due and payable each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period. Except as otherwise provided in Section 3.7, the unpaid principal amount
of any Eurodollar Rate Loan shall bear interest at a rate per annum equal to the
sum of the Eurodollar Rate for that Eurodollar Rate Loan plus the Applicable
Eurodollar Rate Spread.
(d)    If not sooner paid, the Loans shall be payable as follows:
(i)    the Loans shall be payable within one Business Day in Cash to the extent
that the Total Outstandings exceeds at any time the Commitment as then in
effect, but only to the extent of such excess, and excluding any portion of such
excess represented by outstanding Letters of Credit which are Cash
Collateralized pursuant to Section 2.5(g) or any other provision of this
Agreement; and
(ii)    the Loans shall in any event be immediately payable in Cash on the
Maturity Date.
(e)    Loans may, at any time and from time to time, voluntarily be prepaid at
the election of Borrower in whole or in part without premium or penalty;
provided that: (i) any partial prepayment shall be in integral multiples of
$1,000,000, (ii) any partial prepayment shall be in an amount not less than
$1,000,000 on a Base Rate Loan, and not less than $5,000,000 on a Eurodollar
Rate Loan, (iii) the Administrative Agent must have received written notice of
any prepayment at least 3 Business Days before the date of prepayment in the
case of a Eurodollar Rate Loan and by 1:00 p.m., New York time, on the date of
prepayment in the case of a Base Rate Loan, (iv) each prepayment of principal,
except for partial prepayments on Base Rate Loans, shall be accompanied by
prepayment of interest accrued to the date of payment on the amount of principal
paid and (v) in the case of any prepayment of any Eurodollar Rate Loan, Borrower
shall promptly upon demand reimburse each Bank for any loss or cost directly or
indirectly resulting from the prepayment, determined as set forth in
Section 3.6.
(f)    Change in Control.
(i)    If a Change in Control shall have occurred, at the option of the Required
Banks, Borrower shall repay in Cash the Loans, together with interest thereon
and all other amounts due in connection with the Loans and this Agreement, and
deliver to the Administrative Agent an amount equal to the Letter of Credit
Usage then outstanding, to be held as cash collateral as provided in
Section 9.2(c) (the “Change in Control Repayment”), on the date that is no more
than 27 Business Days after the


49



--------------------------------------------------------------------------------




occurrence of the Change in Control (the “Change in Control Payment Date”),
subject to receipt by Borrower of a Change in Control Payment Notice as set
forth in Section 3.1(f)(iii). Subject to receipt of a Change in Control Payment
Notice (as hereinafter defined), on the Change in Control Payment Date, the
Commitment shall automatically terminate.
(ii)    Within 15 Business Days after the occurrence of a Change in Control,
Borrower shall provide written notice of the Change in Control to the
Administrative Agent and each Bank. The notice shall state:
(A)    the events causing a Change in Control and the date of such Change in
Control;
(B)    the date by which the Change in Control Payment Notice (as defined in
Section 3.1(f)(iii)) must be given; and
(C)    the Change in Control Payment Date.
(iii)    At the direction of the Required Banks, the Administrative Agent shall,
on behalf of the Banks, exercise the rights specified in Section 3.1(f)(i) by
delivery of a written notice (a “Change in Control Payment Notice”) to Borrower
at any time prior to or on the Change in Control Payment Date, stating that the
Loans shall be prepaid and cash collateral shall be provided for the Letter of
Credit Usage on the Change in Control Payment Date. Subject to receipt of a
Change in Control Payment Notice, on the Change in Control Payment Date,
Borrower shall make the Change in Control Repayment to the Administrative Agent
for the benefit of the Banks, and the Commitment shall terminate.

3.2    Commitment Fee.
From the Restatement Date until the Maturity Date, Borrower shall pay to the
Administrative Agent, for the account of each Bank, pro rata according to that
Bank’s Pro Rata Share of the Commitment, a commitment fee equal to the
Applicable Commitment Fee Rate in effect from time to time for the applicable
period times the average daily amount by which the Commitment exceeds the
aggregate outstanding principal of the Loans plus the Letter of Credit Usage;
provided that no commitment fee shall accrue with respect to any Defaulting
Bank’s Pro Rata Share of the Commitment to the extent not reallocated pursuant
to Section 10.13. This commitment fee shall accrue daily, and shall be payable
in arrears with respect to each calendar quarter within three Business Days
after the Quarterly Payment Date falling at the end of such calendar quarter
(commencing with the first such date to occur after the Restatement Date and
including each such date thereafter occurring prior to the Maturity Date) and on
the Maturity Date. The Administrative Agent shall calculate the commitment fee
and shall notify Borrower in writing of such amounts prior to each Quarterly
Payment Date.

3.3    Other Fees.
Borrower shall pay to Citi and the Banks, as applicable, such other fees in such
amounts and at such times as heretofore set forth in letter agreements to which
Borrower is a party.


50



--------------------------------------------------------------------------------





3.4    [Intentionally Omitted].

3.5    [Intentionally Omitted].

3.6    Eurodollar Fees and Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement reflected in the Eurodollar Rate) or an
Issuing Bank;
(ii)    subject any Recipient to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Recipient in respect thereof (except for Indemnified Taxes, Taxes
described in clauses (b) and (c) of the definition of Excluded Taxes, and
Connection Income Taxes); or
(iii)    impose on any Bank or an Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Bank or any Letter of Credit or
participation therein;
and the result of any of the foregoing would be to increase the cost to such
Bank of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Bank or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such Bank
or such Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Bank or such Issuing Bank, the Borrower will
pay to such Bank or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Bank or such Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital or Liquidity Requirements. If any Bank or an Issuing Bank
determines that any Change in Law affecting such Bank or such Issuing Bank or
any Lending Office of such Bank or such Bank’s or such Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Bank’s or such Issuing Bank’s
capital or on the capital of such Bank’s or such Issuing Bank’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Bank or the
Loans made by, or participations in Letters of Credit held by, such Bank, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Bank or such Issuing Bank or such Bank’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Bank’s or such Issuing Bank’s policies and the policies of such Bank’s or such
Issuing Bank’s holding company with respect to capital


51



--------------------------------------------------------------------------------




adequacy), then from time to time the Borrower will pay to such Bank or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Bank or such Issuing Bank or such Bank’s or such Issuing Bank’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Bank or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Bank or
such Issuing Bank or its holding company, as the case may be, as specified in
Section 3.6(a) or Section 3.6(b) and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Bank or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Bank or an Issuing
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Bank’s or such Issuing Bank’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Bank or an Issuing Bank pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
6 months prior to the date that such Bank or such Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Bank’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 6-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    If, with respect to any proposed Eurodollar Rate Loan:
(i)    the Administrative Agent reasonably determines that, by reason of
circumstances affecting the London interbank Eurodollar market generally that
are beyond the reasonable control of the Banks, deposits in dollars (in the
applicable amounts) are not being offered to each of the Banks in the London
interbank Eurodollar market for the applicable Interest Period; or
(ii)    the Required Banks advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Banks of making the applicable Eurodollar Advances;
then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Banks to make any future Eurodollar Advances shall be suspended. If at
the time of such notice there is then pending a Loan Notice that specifies a
Eurodollar Rate Loan, such Loan Notice shall be deemed to specify a Base Rate
Loan.
(f)    Compensation for Losses. Upon demand of any Bank (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Bank for and hold such Bank harmless from any loss, cost or expense
incurred by it as a result of:


52



--------------------------------------------------------------------------------




(i)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(ii)    any failure by the Borrower (for a reason other than the failure of any
Bank to make a Loan) to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan on the date or in the amount notified by the Borrower; or
(iii)    any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.27;
including any loss, cost or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Bank in connection with the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Banks under this Section 3.6, each Bank shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank Eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.7    Late Payments/Default Interest.
If any installment of principal or interest or any other amount payable to the
Banks under any Loan Document is not paid when due, it shall thereafter bear
interest at a fluctuating interest rate per annum at all times (whether before
or after judgment ) equal to the sum of the Base Rate plus the Applicable Base
Rate Spread plus 2% (the “Default Rate”), provided however that, subject to the
following sentence, principal, interest or other amounts due with respect to
Eurodollar Rate Loans shall bear interest at a fluctuating rate per annum at all
times equal to the sum of the Eurodollar Rate plus the Applicable Eurodollar
Rate Spread plus 2%; in each case, to the extent permitted by applicable Law,
until paid in full (whether before or after judgment). Upon and during the
continuance of any Event of Default under Section 9.1(j), the Obligations shall
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate, to the extent permitted by applicable Law, until no Event of
Default exists (whether before or after judgment).

3.8    Computation of Interest and Fees; Holidays.
(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by Citi’s “prime rate” shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest and fees hereunder shall be calculated on the basis of
a year of 360 days and paid for the actual number of days elapsed (including the
first day and excluding the last day), which results in greater interest than


53



--------------------------------------------------------------------------------




if a year of 365 days were used. Any Loan that is repaid on the same day on
which it is made shall bear interest for one day.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

3.9    Alternate Rate of Interest.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if prior to the commencement of the Interest Period for any
Eurodollar Rate Loan, the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that:
(a)    adequate and reasonable means do not exist for ascertaining the
Eurodollar Base Rate for such Interest Period, including, without limitation,
because LIBOR is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)    the supervisor for the administrator of LIBOR or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of LIBOR (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in Section
11.2, any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent notice that such Required Lenders do not accept such amendment; provided
that, if the LIBOR Successor Rate as so determined would be less than zero, the
LIBOR Successor Rate will be deemed to be zero for the purposes of this
Agreement.
If no LIBOR Successor Rate has been determined by the Borrower and the
Administrative Agent acting in good faith and the circumstances under clause (a)
above exist, the obligation of the Lenders to make or maintain any Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Eurodollar Rate Loan, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loan or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.


54



--------------------------------------------------------------------------------





3.10    Payment Free of Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Law. If the Borrower shall be required (as
determined in the good faith discretion of the applicable withholding agent) by
applicable Law to deduct and withhold any Tax from any such payment, then
(i)    the sum payable shall be increased as necessary so that after making all
required deductions of Indemnified Taxes (including deductions and withholdings
applicable to additional sums payable under this Section) the Recipient receives
an amount equal to the sum it would have received had no such deductions been
made,
(ii)    the Borrower or Administrative Agent, as applicable, shall make such
deductions, and
(iii)    the Borrower or Administrative Agent, as applicable, shall timely pay
the full amount deducted to the relevant Governmental Agency in accordance with
applicable Law.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Agency in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for its
payment in accordance with applicable Law of any Other Taxes.
(c)    Indemnification by the Borrower. Without duplication of Section 3.10(a),
the Borrower shall indemnify each Recipient within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Agency. A certificate as to the amount of such payment or
liability, together with reasonable supporting documentation, if any, delivered
to the Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Agency, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Agency evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Status of Banks. Any Bank that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the


55



--------------------------------------------------------------------------------




Administrative Agent), prior to the date on which such Bank becomes a Bank under
this Agreement, and at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.10(e)(1)(i)-(iii) and Section 3.10(e)(2) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank. Without
limiting the generality of the foregoing,
(1) any Foreign Bank shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Bank is legally entitled to do
so), whichever of the following is applicable:
(i)    duly executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly executed originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Bank is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E,
(iv)    duly executed originals of IRS Form W-8IMY, and
(v)    any other form or certificate prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made; and
(2) if a payment made to a Bank under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Bank were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or


56



--------------------------------------------------------------------------------




1472(b) of the Code, as applicable), such Bank shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (2), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(3) each Bank that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) duly completed originals of IRS Form W-9 (or any successor
form) certifying that such Bank is exempt from U.S. backup withholding tax.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made by the Borrower under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Agency with respect to such refund), provided that the Borrower,
upon the request of the Recipient, agrees to repay the amount paid over to the
Borrower pursuant to this Section 3.10(f) (plus any penalties, interest or other
charges imposed by the relevant Governmental Agency) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Agency. Notwithstanding anything to the contrary in this Section 3.10(f), in no
event will the Recipient be required to pay any amount to the Borrower pursuant
to this Section 3.10(f) the payment of which would place the Recipient in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.10(f) shall
not be construed to require the Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(g)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Banks hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).





57



--------------------------------------------------------------------------------




3.11    Funding Sources.
Nothing in this Agreement shall be deemed to obligate any Bank to obtain the
funds for its share of any Loan in any particular place or manner or to
constitute a representation by any Bank that it has obtained or will obtain the
funds for its share of any Loan in any particular place or manner.

3.12    Failure to Charge or Making of Payment Not Subsequent Waiver.
Any decision by any Bank not to require payment of any fee or costs, or to
reduce the amount of the payment required for any fee or costs, or to calculate
any fee or any cost in any particular manner, shall not limit or be deemed a
waiver of any Bank’s right to require full payment of any fee or costs, or to
calculate any fee or any costs in any other manner. Any decision by Borrower to
pay any fee or costs shall not limit or be deemed a waiver of any right of
Borrower to protest or dispute the payment amount of such fee or costs.

3.13    Time and Place of Payments; Evidence of Payments; Application of
Payments.
All payments to be made by the Borrower shall be made without conditions or
deduction for any counterclaim, defense, recoupment or setoff. The amount of
each payment hereunder, under the Notes or under any Loan Document shall be made
to the Administrative Agent at the Administrative Agent’s Office, for the
account of each of the Banks or the Administrative Agent, as the case may be, in
lawful money of the United States of America without deduction, offset or
counterclaim and in immediately available funds on the day of payment (which
must be a Business Day). All payments of principal received after 1:00 p.m., New
York time, on any Business Day, shall be deemed received on the next succeeding
Business Day for purposes of calculating interest thereon. The amount of all
payments received by the Administrative Agent for the account of a Bank shall be
promptly paid by the Administrative Agent to that Bank in immediately available
funds. Each Bank shall keep a record of Advances made by it and payments of
principal with respect to each Note, and such record shall be presumptive
evidence of the principal amount owing under such Note; provided that failure to
keep such record shall in no way affect the Obligations of Borrower. Prior to
the Maturity Date or an acceleration of the maturity of the Loans, payments
under the Loan Documents shall be applied first to amounts owing under the Loan
Documents other than the principal amount of and accrued interest on the Loans
and Borrower’s obligations with respect to Letter of Credit Usage, second to
accrued interest on the Loans, third, to the principal amount of the Loans and
fourth to Borrower’s Obligations with respect to Letter of Credit Usage then due
and owing. Following the Maturity Date or an acceleration of the maturity of the
Loans, payments and recoveries under the Loan Documents shall be applied in a
manner designated in Section 9.2(e). All payments with respect to principal and
interest shall be applied ratably in accordance with the Pro Rata Shares.

3.14    Administrative Agent’s Right to Assume Payments Will be Made.
Unless the Borrower or any Bank has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower or such Bank, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrower or such
Bank, as the case may be, has timely made such


58



--------------------------------------------------------------------------------




payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
(a)    if the Borrower failed to make such payment, each Bank shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Bank in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Bank to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(b)    if any Bank failed to make such payment, such Bank shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Bank pays such amount to the Administrative Agent, then such
amount shall constitute such Bank’s Advance included in the applicable Loan. If
such Bank does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Advance. Nothing
herein shall be deemed to relieve any Bank from its obligation to fulfill its
Pro Rata Share of the Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Bank as a result of
any default by such Bank hereunder.
A notice of the Administrative Agent to any Bank or the Borrower with respect to
any amount owing under this Section 3.14 shall be conclusive, absent manifest
error.

3.15    Survivability.
All of Borrower’s obligations under Sections 3.6 and 3.10 hereof shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

3.16    Bank Calculation Certificate.
Any request for compensation pursuant to Section 3.6 shall be accompanied by a
statement of an officer of the Bank requesting such compensation and describing
the methodology used by such Bank in calculating the amount of such
compensation, which methodology (i) may consist of any reasonable averaging and
attribution methods and (ii) in the case of Section 3.6(b) hereof shall be
consistent with the methodology used by such Bank in making similar calculations
in respect of loans or commitments to other borrowers.

3.17    Designation of a Different Lending Office.
If any Bank requests compensation under Sections 3.6(a) through 3.6(e), or the
Borrower is required to pay any additional amount to any Bank or any
Governmental Agency for the


59



--------------------------------------------------------------------------------




account of any Bank pursuant to Section 3.10, then such Bank shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Bank, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.6(a) through 3.6(e) or Section 3.10, as the case
may be, in the future, and (ii) in each case, would not subject such Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Bank. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to the Banks that:

4.1    Existence and Qualification; Power; Compliance with Law.
Borrower is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware, and its certificate of incorporation
does not provide for the termination of its existence. Borrower is duly
qualified or registered to transact business as a foreign corporation in the
State of California, and in each other jurisdiction in which the conduct of its
business or the ownership of its properties makes such qualification or
registration necessary, except where the failure so to qualify or register would
not constitute a Material Adverse Effect. Borrower has all requisite corporate
power and authority to conduct its business, to own and lease its Properties and
to execute, deliver and perform all of its obligations under the Loan Documents.
All outstanding shares of capital stock of Borrower are duly authorized, validly
issued, fully paid, non-assessable, and were issued in compliance with all
applicable state and federal securities Laws, except where the failure to so
comply would not constitute a Material Adverse Effect. Borrower is in compliance
with all Laws and other legal requirements applicable to its business the
violation of which would have a Material Adverse Effect, and has obtained all
authorizations, consents, approvals, orders, licenses and permits (collectively,
“Authorizations”) from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure so to obtain Authorizations, or to comply with, file,
register, qualify or obtain exemptions would not constitute a Material Adverse
Effect.

4.2    Authority; Compliance with Other Instruments and Government Regulations.
The execution, delivery, and performance by Borrower, and by each Guarantor
Subsidiary of Borrower, of the Loan Documents to which it is a Party, have been
duly authorized by all necessary corporate or partnership action, and do not:
(a)    require any consent or approval not heretofore obtained of any
stockholder, partner, security holder, or creditor of such Party;


60



--------------------------------------------------------------------------------




(b)    violate or conflict with any provision of such Party’s charter,
certificate or articles of incorporation, bylaws, certificate or articles of
organization, operating agreement, partnership agreement or other organizational
or governing documents of such Party;
(c)    result in or require the creation or imposition of any Lien (except to
the extent that any Lien is created under this Agreement) or Right of Others
upon or with respect to any Property now owned or leased or hereafter acquired
by such Party;
(d)    constitute a “transfer of an interest” or an “obligation incurred” that
is avoidable by a trustee under Section 548 of the Bankruptcy Code of 1978, as
amended, or constitute a “fraudulent transfer” or “fraudulent obligation” within
the meaning of the Uniform Fraudulent Transfer Act as enacted in any
jurisdiction or any analogous Law;
(e)    violate any Requirement of Law applicable to such Party; or
(f)    result in a breach of or constitute a default under, or cause or permit
the acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such Party or any of its
Property is bound or affected with respect to any obligation or obligations
aggregating $50,000,000 or more;
and neither Borrower nor any Guarantor Subsidiary of Borrower is in violation
of, or default under, any Requirement of Law or Contractual Obligation, or any
indenture, loan or credit agreement described in Section 4.2(f) in any respect
that would constitute a Material Adverse Effect.

4.3    No Governmental Approvals Required.
Except such as have heretofore been obtained, no authorization, consent,
approval, order, license or permit from, or filing, registration, or
qualification with, or exemption from any of the foregoing from, any
Governmental Agency is or will be required to authorize or permit the execution,
delivery and performance by Borrower or any Guarantor Subsidiary of Borrower of
the Loan Documents to which it is a Party.

4.4    Subsidiaries.
(a)    Schedule 4.4 correctly sets forth the names, the form of legal entity,
the jurisdictions of organization of all Subsidiaries of Borrower as of the
Restatement Date and the identification by Borrower of each Consolidated
Subsidiary, Significant Subsidiary, Guarantor Subsidiary, Foreign Subsidiary and
Financial Subsidiary of the Borrower, in each case as of the Restatement Date.
As of the Restatement Date, unless otherwise indicated in Schedule 4.4, all of
the outstanding shares of capital stock, or all of the units of equity interest,
as the case may be, of each Subsidiary indicated thereon are owned of record and
beneficially by Borrower or one of such Subsidiaries, and all such shares or
equity interests so owned were issued in compliance with all state and federal
securities Laws and are duly authorized, validly issued, fully paid and
non-assessable (other than with respect to required capital contributions to any
joint venture in accordance with customary terms and provisions of the related
joint venture agreement), except where the failure to so comply would not
constitute a Material Adverse Effect, and are free and


61



--------------------------------------------------------------------------------




clear of all Liens and Rights of Others, except for Permitted Encumbrances and
Permitted Rights of Others.
(b)    Each Guarantor Subsidiary is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization, is duly qualified
to do business as a foreign organization and is in good standing as such in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification necessary (except where the failure to
be so duly qualified and in good standing does not constitute a Material Adverse
Effect) and has all requisite power and authority to conduct its business, to
own and lease its Properties and to execute, deliver and perform the Loan
Documents to which it is a Party.
(c)    Each Guarantor Subsidiary is in substantial compliance with all Laws and
other requirements applicable to its business and has obtained all
Authorizations from, and each such Significant Subsidiary has accomplished all
filings, registrations, and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Agency that are necessary for the
transaction of its business, except where the failure so to obtain
Authorizations, or to comply with, file, register, qualify or obtain exemptions
does not constitute a Material Adverse Effect.

4.5    Financial Statements.
Borrower has furnished to each Bank the following financial statements: (a) the
audited consolidated financial statements of Borrower and its GAAP Subsidiaries
as of November 30, 2018 and for the Fiscal Year then ended; and (b) the
unaudited consolidated financial statements of Borrower and its GAAP
Subsidiaries as of May 31, 2019 and for the Fiscal Quarter then ended and for
the portion of the Fiscal Year ended with such Fiscal Quarter. The audited
financial statements described in clause (a) are in accordance with the books
and records of Borrower and its GAAP Subsidiaries, were prepared in accordance
with Generally Accepted Accounting Principles consistently applied and fairly
present in accordance with Generally Accepted Accounting Principles consistently
applied the consolidated financial condition and results of operations of
Borrower and its GAAP Subsidiaries as at the date and for the period covered
thereby. The unaudited financial statements described in clause (b), are in
accordance with the books and records of Borrower and its GAAP Subsidiaries,
were prepared in accordance with Generally Accepted Accounting Principles
consistently applied and fairly present in accordance with Generally Accepted
Accounting Principles consistently applied the consolidated financial condition
and results of operation of Borrower and its GAAP Subsidiaries as at the date
and for the period covered thereby, subject to customary year-end audit
adjustments and the absence of footnotes.

4.6    No Material Adverse Change.
Since the date of the financial statements most recently delivered (or required
to be delivered) under Section 4.5(b) or Section 7.1, as applicable, there has
been no material adverse change in the financial condition of the Borrower or
its Subsidiaries, taken as a whole.





62



--------------------------------------------------------------------------------




4.7    Title to Assets.
(a)    Borrower and its Consolidated Subsidiaries have good and valid title to
all of the assets reflected in the financial statements most recently delivered
pursuant to Section 4.5(b) or Section 7.1, as applicable, as owned by them or
any of them (other than assets disposed of in the ordinary course of business or
as permitted hereunder), free and clear of all Liens and Rights of Others other
than (i) those reflected or disclosed in the notes to the financial statements
described in Section 4.5, (ii) Liens or Rights of Others not required under
Generally Accepted Accounting Principles consistently applied to be so reflected
or disclosed, (iii) Liens permitted pursuant to Section 6.7 and Rights of Others
to acquire such Liens, (iv) Permitted Rights of Others, and (v) such existing
Liens or Rights of Others as are described on Schedule 4.7 hereto.
(b)    The Borrower and its Borrowing Base Subsidiaries have good record and
marketable title in fee simple to all Developed Lots, Lots Under Development,
Land Held for Development, and Model Homes and Units being constructed on
Developed Lots included in the Borrowing Base (as set forth in the Borrowing
Base Certificate delivered by Borrower to the Administrative Agent pursuant to
Section 8.1(a)(viii)), except for defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes.

4.8    Intangible Assets.
Borrower and its Guarantor Subsidiaries own, or possess the right to use, all
trademarks, trade names, copyrights, patents, patent rights, licenses and other
intangible assets that are necessary in the conduct of their businesses as
operated, and no such intangible asset, to the best knowledge of Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or intangible asset of any other Person to the extent that such conflict would
constitute a Material Adverse Effect.

4.9    Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws.
(a)    No Loan Party, no Subsidiary of any Loan Party and, to the actual
knowledge of the Senior Officers of each Loan Party, none of the respective
officers, directors, employees, brokers or agents of such Loan Party or such
Subsidiary has violated or is in violation of Anti-Terrorism Laws. Neither the
execution and delivery of the Loan Documents by the Borrower or any Loan Party,
nor any Advance, any Letter of Credit or the use of the proceeds of any Advance
or any Letter of Credit, directly by any Loan Party, or, to the actual knowledge
of a Senior Officer of any Loan Party, indirectly, will violate any
Anti-Terrorism Laws, Anti-Corruption Laws or applicable Sanctions.
(b)    No Loan Party, no Subsidiary of any Loan Party, and, to the actual
knowledge of the Senior Officers of each Loan Party, none of the respective
officers, directors, employees, brokers or agents of such Loan Party or such
Subsidiary, is or will become a blocked person described in Section 1 of the
Anti-Terrorism Order or a Sanctioned Person.
(c)    Except as otherwise authorized by OFAC, no Loan Party, no Subsidiary of
any Loan Party, and, to the actual knowledge of the Senior Officers of each Loan
Party, none of


63



--------------------------------------------------------------------------------




the respective officers, directors, employees, brokers or agents of such Loan
Party or such Subsidiary, (i) engages or will engage in any dealings or
transactions, or in making or receiving any contribution of funds, goods or
services, (A) to, for the benefit of or with any blocked person described in
Section 1 of the Anti-Terrorism Order or any Sanctioned Person or (B) in any
Sanctioned Country, in each case in violation of any Anti-Terrorism Laws or
applicable Sanctions, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
(d)    The Borrower has implemented and maintains in effect policies and
procedures designed to promote compliance by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees, brokers and
agents with laws generally, including Anti-Corruption Laws and applicable
Sanctions, and the Loan Parties, their respective Subsidiaries and, to the
actual knowledge of the Senior Officers of each Loan Party, the directors,
officers, employees, brokers and agents of such Loan Party and its Subsidiaries,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.

4.10    Governmental Regulation.
Neither Borrower nor any of the Guarantor Subsidiaries is subject to regulation
under the Public Utility Holding Company Act of 1935 or the Investment Company
Act of 1940.

4.11    Litigation.
There are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened against or affecting Borrower or any of its Subsidiaries or
any Property of any of them before any Governmental Agency which would
constitute a Material Adverse Effect. To the best knowledge of the Borrower,
there are no investigations by any Governmental Agency pending or threatened
against or affecting Borrower or any of its Subsidiaries or any Property of any
of them which would constitute a Material Adverse Effect.

4.12    Binding Obligations.
Each of the Loan Documents to which Borrower or any Guarantor Subsidiary of
Borrower is a Party has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of Borrower or the Guarantor
Subsidiary, as the case may be, enforceable against Borrower or the Guarantor
Subsidiary, as the case may be, in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or by equitable principles
relating to the granting of specific performance or other equitable remedies as
a matter of judicial discretion.

4.13    No Default.
No event has occurred and is continuing that is a Default or an Event of
Default.





64



--------------------------------------------------------------------------------




4.14    Pension Plans.
As of the date of this Agreement, all contributions required to be made under
any Pension Plan or Multiemployer Plan by Borrower or any ERISA Affiliate have
been timely made.

4.15    Tax Liability.
Borrower and its Consolidated Subsidiaries have filed all tax returns which are
required to be filed, and have paid, or made provision for the payment of, all
taxes which have become due pursuant to said returns or pursuant to any
assessment received by Borrower or any Consolidated Subsidiary, except (a) such
taxes, if any, as are being contested in good faith by appropriate proceedings
(and with respect to which Borrower or its Consolidated Subsidiary has
established adequate reserves for the payment of the same to the extent required
by, and in accordance with, Generally Accepted Accounting Principles), and
(b) such taxes the failure of which to pay will not constitute a Material
Adverse Effect.

4.16    Regulation U.
Neither the Borrower nor any of its Subsidiaries is engaged (or will engage),
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the Board
of Governors of the Federal Reserve System), or extending credit for the purpose
of purchasing or carrying margin stock.

4.17    Environmental Matters.
To the best knowledge of Borrower, Borrower and its Consolidated Subsidiaries
are in substantial compliance with all applicable Laws relating to environmental
protection where the failure to comply would constitute a Material Adverse
Effect. To the best knowledge of Borrower, neither Borrower nor any of its
Consolidated Subsidiaries has received any notice from any Governmental Agency
respecting the alleged violation by Borrower or any Consolidated Subsidiary of
such Laws which would constitute a Material Adverse Effect and which has not
been or is not being corrected.

4.18    Disclosure.
The information provided by Borrower to the Banks in connection with this
Agreement or any Loan, taken as a whole, has not contained any untrue statement
of a material fact and has not omitted a material fact necessary to make the
statements contained therein, taken as a whole, not misleading under the
totality of the circumstances existing at the date such information was provided
and in the context in which it was provided.

4.19    Projections.
As of the Restatement Date, the assumptions upon which the Projections are based
are reasonable and consistent with each other assumption and with all facts
known to Borrower and that the Projections are reasonably based on those
assumptions. Nothing in this Section 4.19 shall be construed as a representation
or warranty as of any date other than the Restatement Date or that the
Projections will in fact be achieved by Borrower.


65



--------------------------------------------------------------------------------





4.20    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Neither the Borrower nor any ERISA Affiliate
sponsors, or has sponsored within the past 10 years, a Pension Plan, or is a
participant, or has participated within the past 10 years, in a Multiemployer
Plan.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Agency,
with respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect. No ERISA
Event has occurred or is reasonably expected to occur.

4.21    Solvency.
The Borrower and each Guarantor Subsidiary is and will be, after giving effect
to the making of the Loans and issuance of the Letters of Credit, Solvent.

4.22    Absence of Restrictions.
No Guarantor Subsidiary is subject to any agreement or contract which prohibits
it from making distributions to the Borrower or any other wholly-owned
Subsidiary of the Borrower.

4.23    Tax Shelter Regulations.
The Borrower does not intend to treat the Loans or Letters of Credit as being a
“reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. Accordingly, if the Borrower so notifies the
Administrative Agent, the Borrower acknowledges that one or more of the Banks
may treat its Loans or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Bank or Banks, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

ARTICLE V.
AFFIRMATIVE COVENANTS
(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)
As long as any Loan remains unpaid, or any other Obligation remains unpaid, or
any portion of the Commitment or any Letter of Credit remains outstanding,
Borrower shall, and shall cause each of its Consolidated Subsidiaries to, unless
the Administrative Agent (with the approval of the Required Banks) otherwise
consents in writing:


66



--------------------------------------------------------------------------------





5.1    Payment of Taxes and Other Potential Liens.
Pay and discharge promptly, all taxes, assessments, and governmental charges or
levies imposed upon Borrower or any of its Consolidated Subsidiaries, upon their
respective Property or any part thereof, upon their respective income or profits
or any part thereof, except (i) any tax, assessment, charge, or levy that is not
yet past due, or is being contested in good faith by appropriate proceedings, as
long as Borrower or its Consolidated Subsidiary has established and maintains
adequate reserves for the payment of the same to the extent required by, and in
accordance with, Generally Accepted Accounting Principles and by reason of such
nonpayment no material Property of Borrower or its Significant Subsidiaries is
subject to a risk of loss or forfeiture, and (ii) any tax, assessment, charge or
levy the failure of which to pay would not constitute a Material Adverse Effect.

5.2    Preservation of Existence.
Preserve and maintain their respective existence, licenses, rights, franchises,
and privileges in the jurisdiction of their formation and all authorizations,
consents, approvals, orders, licenses, permits, or exemptions from, or
registrations with, any Governmental Agency that are necessary for the
transaction of their respective business, and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties; provided that (a) the failure to preserve and maintain
any particular right, franchise, privilege, authorization, consent, approval,
order, license, permit, exemption, or registration, or to qualify or remain
qualified in any jurisdiction, that does not constitute a Material Adverse
Effect will not constitute a violation of this covenant, and (b) nothing in this
Section 5.2 shall prevent any consolidation or merger or disposition of assets
permitted by Section 6.3 or shall prevent the termination of the business or
existence (corporate or otherwise) of any Subsidiary of Borrower which in the
reasonable judgment of the management of Borrower is no longer necessary or
desirable.

5.3    Maintenance of Properties.
Maintain, preserve and protect all of their respective real Properties in good
order and condition, subject to wear and tear in the ordinary course of business
and damage caused by the natural elements, and not permit any waste of their
respective real Properties, except that the failure to so maintain, preserve or
protect any particular real Property, or the permitting of waste on any
particular real Property, where such failure or waste with respect to all real
Properties of Borrower and its Subsidiaries, in the aggregate, would not
constitute a Material Adverse Effect.



5.4    Maintenance of Insurance.
Maintain insurance with responsible insurance companies in such amounts and
against such risks as in Borrower’s reasonable business judgment is adequate in
light of Borrower’s and its Consolidated Subsidiaries’ size, business, assets
and location of operations.


67



--------------------------------------------------------------------------------





5.5    Compliance with Laws.
Comply with all Requirements of Laws noncompliance with which would constitute a
Material Adverse Effect, except that Borrower and its Consolidated Subsidiaries
need not comply with a Requirement of Law then being contested by any of them in
good faith by appropriate procedures, so long as such contest (or a bond or
surety posted in connection therewith) operates as a stay of enforcement of any
material penalty that would otherwise apply as a result of such failure to
comply. Without limiting the foregoing, neither the Borrower nor any Loan Party
will permit itself nor any of its Subsidiaries to (a) become a Sanctioned Person
or (b) engage in any dealings or transactions or be otherwise associated with
any person who is a Sanctioned Person.

5.6    Inspection Rights.
At any time during regular business hours and as often as reasonably requested
(and, in any event, upon 24 hours’ prior notice), permit any Bank or any
appropriately designated employee, agent or representative thereof at the
expense of such Bank (unless a Default or an Event of Default has occurred and
is continuing) to examine, audit and make copies and abstracts from the records
and books of account of, and to visit and inspect the Properties of Borrower and
its Consolidated Subsidiaries, and to discuss the affairs, finances and accounts
of Borrower and such Subsidiaries with any of their officers or employees;
provided that none of the foregoing unreasonably interferes with the normal
business operations of Borrower or any of such Subsidiaries and that the Banks
shall engage in any such inspections on a cooperative basis, if there has been
no Default or Event of Default.

5.7    Keeping of Records and Books of Account.
Keep adequate records and books of account fairly reflecting all financial
transactions in conformity with Generally Accepted Accounting Principles applied
on a consistent basis (except for changes concurred with by Borrower’s
independent certified public accountants) and all applicable requirements of any
Governmental Agency having jurisdiction over Borrower or any of its Consolidated
Subsidiaries.

5.8    Use of Proceeds.
Use the proceeds of all Loans and Letters of Credit solely for working capital,
Acquisitions permitted hereunder and other general corporate purposes of
Borrower and its Subsidiaries and not in contravention of any Law or of any Loan
Document (including, without limitation, not using the proceeds of any Loans or
Letters of Credit, directly or, to the actual knowledge of the Senior Officers
of any Loan Party, indirectly, in any manner which would result in any violation
of Anti-Terrorism Laws, Anti-Corruption Laws or applicable Sanctions).

5.9    Subsidiary Guaranty.
Cause each of its Guarantor Subsidiaries hereafter formed, acquired or
qualifying as a Guarantor Subsidiary to (a) execute and deliver to the
Administrative Agent, promptly following such formation, acquisition or
qualification, a joinder of the Subsidiary Guaranty or such other document as
the Administrative Agent shall deem appropriate, and (b) deliver to the


68



--------------------------------------------------------------------------------




Administrative Agent documents of the types referred to in clause (v) of
Section 8.1(a) and, if requested by the Administrative Agent, favorable opinions
of counsel to such Guarantor Subsidiary (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

ARTICLE VI
NEGATIVE COVENANTS
As long as any Loan remains unpaid, or any other Obligation remains unpaid, or
any portion of the Commitment or any Letter of Credit remains outstanding,
Borrower shall not, and shall not permit any of its Consolidated Subsidiaries
to, unless the Administrative Agent (with the approval of the Required Banks)
otherwise consents in writing:

6.1    Payment or Prepayment of Subordinated Obligations and Certain Other
Obligations.
(a)    Make any payment with respect to any Subordinated Obligation in violation
of the provisions in the instruments governing such Subordinated Obligation; or
(b)    At all times the Consolidated Interest Coverage Ratio is greater than or
equal to 2:00 to 1:00, if a Default or Event of Default then exists or would
result therefrom, (i) make an optional or unscheduled payment or prepayment of
any principal (including an optional or unscheduled sinking fund payment),
interest or any other amount with respect to any Subordinated Obligation, or
(ii) make a purchase or redemption of any Subordinated Obligation; or
(c)    At all times the Consolidated Interest Coverage Ratio is less than 2:00
to 1:00, (i) make an optional or unscheduled payment or prepayment of any
principal (including an optional or unscheduled sinking fund payment), interest
or any other amount with respect to any Subordinated Obligation, or (ii) make a
purchase or redemption of any Subordinated Obligation; provided, however, that
the restrictions set forth in this clause (c) shall not apply if all of the
following conditions are met:
(i)    Unrestricted Cash (calculated on a pro forma basis after giving effect to
such payment, prepayment, purchase or redemption) equals or exceeds the
Commitment;
(ii)    Total Outstandings (excluding the aggregate undrawn face amount of
outstanding Letters of Credit) are zero; and
(iii)    no Default or Event of Default then exists or would result therefrom.

6.2    [Intentionally Omitted].





69



--------------------------------------------------------------------------------




6.3    Merger and Sale of Assets.
Merge or consolidate with or into any Person, sell a Material Amount of Assets
or liquidate or dissolve Borrower or any Consolidated Subsidiary, except,
subject to Section 6.6:
(a)    a merger of Borrower into a wholly-owned Subsidiary of Borrower that has
nominal assets and liabilities, the primary purpose of which is to effect the
reincorporation of Borrower in another state of the United States;
(b)    merger, consolidation or liquidation of a Subsidiary of Borrower into
Borrower (with Borrower as the surviving corporation) or into any other
Subsidiary of Borrower, provided that (i) the reduction in the proportionate
share of Borrower and its Subsidiaries in the total assets of such resulting
Subsidiary (after intercompany eliminations) does not constitute a Material
Amount of Assets and (ii) immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing;
(c)    mergers, consolidations, liquidations, or sales of all or substantially
all of the assets of a Subsidiary; provided that (i) any such transaction does
not involve a transfer by Borrower or its Consolidated Subsidiaries of a
Material Amount of Assets and (ii) immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;
(d)    a merger or consolidation of Borrower with another Person if (i) no
Change in Control results therefrom, (ii) Borrower does not transfer a Material
Amount of Assets measured before the effectiveness of the merger or
consolidation to one or more Persons in giving effect to such merger or
consolidation, (iii) Borrower is the surviving Person and (iv) immediately after
giving effect to such merger, no Default or Event of Default shall have occurred
and be continuing;
(e)    the sale of inventory in the ordinary course of business; or
(f)    any sale of assets among the Loan Parties and their Subsidiaries which is
in the ordinary course of business or is otherwise in compliance with all other
provisions of this Agreement.

6.4    Investments and Acquisitions.
Make any Acquisition, or enter into an agreement to make any Acquisition, or
make or suffer to exist any Investment, other than:
(a)    Investments in Cash or Cash Equivalents;
(b)    advances to officers, directors and employees of Borrower or its
Subsidiaries for travel, entertainment, housing expenses, relocation, equity
compensation plans, or otherwise in connection with their employment or the
business of Borrower or any of its Subsidiaries;


70



--------------------------------------------------------------------------------




(c)    Investments of Borrower in any of its wholly-owned Subsidiaries and
Investments of any Subsidiary of Borrower in Borrower or any of Borrower’s
wholly-owned Subsidiaries;
(d)    Acquisitions of or Investments in Persons engaged primarily in the same
businesses as Borrower and its Subsidiaries, or in a business reasonably related
to such businesses, including electronic commerce and similar activities related
to real estate;
(e)    Acquisitions of or Investments in the Borrower’s own capital stock
permitted by Section 6.12;
(f)    Acquisitions of or Investments in Persons engaged primarily in businesses
other than those permitted by Sections 6.4(d), provided that the aggregate cost
of all such Acquisitions and Investments made in any fiscal year does not exceed
$75,000,000;
(g)    Investments in Subsidiaries in existence on the Restatement Date or as
otherwise disclosed on Schedule 6.4;
(h)    Investments received in connection with the settlement of a bona fide
dispute with another Person;
(i)    Investments consisting of readily marketable securities actively traded
on a public exchange, provided that (i) the aggregate amount of any such
Investments at any one time does not exceed $100,000,000; and
(j)    Investments consisting of the extension of credit to suppliers in the
ordinary course of business and any Investments received in satisfaction or
partial satisfaction thereof, provided that the aggregate amount of any such
Investments at any one time does not exceed $50,000,000;
but in all events, subject to the restrictions of Section 6.16.

6.5    [Intentionally Omitted].

6.6    Change in Business.
Engage in any business other than the businesses as now conducted by Borrower or
its Subsidiaries, and any business reasonably related to such businesses, other
than: businesses in which Borrower and its Subsidiaries have invested to the
extent permitted pursuant to Section 6.4(f).

6.7    Liens and Negative Pledges.
Create, incur, assume, or suffer to exist, any Lien of any nature upon or with
respect to any of their respective Properties, whether now owned or hereafter
acquired, or enter or suffer to exist any Contractual Obligation wherein
Borrower or any of its Consolidated Subsidiaries agrees not to grant any Lien on
any of their Properties, except:


71



--------------------------------------------------------------------------------




(a)    Liens and Contractual Obligations existing on the Restatement Date and
described in Schedule 4.7, provided that the obligations secured by such Liens
are not increased and that no such Lien extends to any Property of Borrower or
any Consolidated Subsidiary other than the Property subject to such Lien on the
Restatement Date;
(b)    Liens on Property of any Financial Subsidiary or Foreign Subsidiary
securing Indebtedness of that Financial Subsidiary or Foreign Subsidiary, or
Contractual Obligations of any Financial Subsidiary or Foreign Subsidiary
restricting the grant of any Lien on the Property of such Financial Subsidiary
or Foreign Subsidiary;
(c)    Liens on Property securing Indebtedness of Borrower or any of its
Subsidiaries, or Contractual Obligations restricting the grant of any Lien on
Property where such Property secures Indebtedness incurred for the purposes of
acquiring and/or developing such Property;
(d)    Liens or Contractual Obligations that may exist from time to time under
the Loan Documents;
(e)    Liens or Contractual Obligations consisting of a Capital Lease covering
personal Property entered into in the ordinary course of business;
(f)    Permitted Encumbrances;
(g)    attachment, judgment and other similar Liens arising in connection with
court proceedings, judgments and orders which do not constitute an Event of
Default under Section 9.1(i);
(h)    Liens on any asset of any Person, or Contractual Obligations of such
Person restricting the grant of any Lien on such asset of such Person, in each
case existing at the time such Person becomes a Subsidiary and not created in
contemplation of such event;
(i)    Liens on any asset of any Person, or Contractual Obligations of such
Person restricting the grant of any Lien on such asset of such Person, in each
case existing at the time such Person is merged or consolidated with or into
Borrower or any of its Subsidiaries and not created in contemplation of such
event;
(j)    Liens on any asset, or Contractual Obligations restricting the grant of
any Lien on such asset, in each case existing prior to the acquisition thereof
by Borrower or any of its Subsidiaries and not created in contemplation of such
acquisition;
(k)    Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased and is not
secured by additional assets;
(l)    Liens arising in the ordinary course of business which (i) do not secure
Indebtedness, (ii) do not secure any obligation in an amount exceeding
$10,000,000 individually, or $50,000,000 in the aggregate, and (iii) do not in
the aggregate materially detract from the


72



--------------------------------------------------------------------------------




value of the assets covered by such Liens or materially impair the use thereof
in the operation of Borrower’s business;
(m)    (i) any Contractual Obligations restricting the grant of any Lien and
(ii) any Contractual Obligations contained in Section 1008 of the Senior Notes
Indenture as in effect on the Restatement Date; provided that in the case of
clause (i) only, as of any date of determination, such Contractual Obligations
do not (x) prohibit first priority, perfected Liens on Properties of the
Borrower and the Guarantor Subsidiaries in favor of the Administrative Agent and
the Banks to secure the Obligations then outstanding and determinable (other
than unasserted or contingent indemnification or reimbursement Obligations) as
of such date, or (y) require that holders of any indebtedness receive Liens
ranking senior or pari passu to Liens granted on collateral in favor of the
Administrative Agent and the Banks to secure the Obligations then outstanding
and determinable (other than unasserted or contingent indemnification or
reimbursement Obligations) as of such date;
(n)    assessment district or similar Liens in connection with municipal
financings;
(o)    a Contractual Obligation wherein Borrower or any of its Subsidiaries
agrees to grant any Lien on any of their Properties, if such Contractual
Obligation provides for the grant of a Lien on a pari passu basis in favor of
the Administrative Agent for the benefit of the Banks with respect to the
Obligations and in favor of the holders of such other Indebtedness (other than
Subordinated Obligations), if any, as the Borrower designates (and Borrower
shall, as soon as reasonably possible, provide to the Banks a copy of any such
Contractual Obligation);
(p)    Liens on Property of a Joint Venture permitted under Section 6.4;
(q)    Liens on Property of Borrower or any of its Subsidiaries that secure
Non-Recourse Indebtedness, or Contractual Obligations related to such
Non-Recourse Indebtedness restricting the grant of any Lien on such Property;
and
(r)    Liens on Property that secure any obligation of the Borrower or any of
its Subsidiaries under any Profit and Participation Agreement, or any
Contractual Obligations under any Profit and Participation Agreements which
restrict the granting of any Lien on any Property subject to such Profit and
Participation Agreements.
For purposes of compliance with this Section: (x) in the event that any Lien or
Contractual Obligation meets the criteria set forth in more than one of clauses
(a) through (r) of this Section, Borrower, in its sole discretion, may classify
or reclassify such Lien or Contractual Obligation in any manner that complies
with this Section and such Lien or Contractual Obligation shall be treated as
having been permitted pursuant to only one of the clauses of this Section; and
(y) any Indebtedness secured by a Lien may be divided and classified among more
than one of the clauses of this Section.

6.8    Transactions with Affiliates.
Enter into any transaction of any kind with any Affiliate of Borrower other than
(a) a transaction that results in Subordinated Obligations, (b) a transaction
between or among


73



--------------------------------------------------------------------------------




Borrower and/or its Consolidated Subsidiaries, (c) a transaction that has been
authorized by the board of directors or a committee established by the board of
directors of Borrower with the favorable vote of a majority of the directors who
have no financial or other interest in the transaction or by the vote of a
majority of the outstanding shares of capital stock of Borrower, (d) a
transaction entered into on terms and under conditions not less favorable to
Borrower or any of its Subsidiaries than could be obtained from a Person that is
not an Affiliate of Borrower, (e) salary, bonus, equity compensation and other
compensation arrangements and indemnification arrangements with directors or
officers consistent with past practice or current market practice, or (f)
transactions permitted by clauses (b), (c) and (g) of Section 6.4.

6.9    Consolidated Tangible Net Worth.
Permit Consolidated Tangible Net Worth to be, at the end of any Fiscal Quarter,
less than an amount equal to (a) $1,536,647,000, plus (b) an amount equal to 50%
of aggregate of the cumulative Consolidated Net Income for each Fiscal Quarter
commencing after May 31, 2019 and ending as of the last day of such Fiscal
Quarter (provided that there shall be no reduction hereunder in the event of a
consolidated net loss in any such Fiscal Quarter), plus (c) an amount equal to
50% of the cumulative net proceeds received by Borrower from the issuance of its
capital stock after May 31, 2019.

6.10    Consolidated Leverage Ratio.
Permit the Consolidated Leverage Ratio to be, at the end of any Fiscal Quarter,
greater than 0.65 to 1.00.

6.11    Consolidated Interest Coverage Ratio or Minimum Liquidity.
Permit both of the following to occur with respect to any Fiscal Quarter:
(a)    Liquidity to be less than Consolidated Interest Incurred for the four
most recently ended Fiscal Quarters in the aggregate; and
(b)    the Consolidated Interest Coverage Ratio to be, at the end of any Fiscal
Quarter, less than 1.50 to 1.00.

6.12    Distributions.
(a)    Make any Distribution if a Default or an Event of Default then exists or
if an Event of Default or Default would result therefrom; or
(b)    At all times the Consolidated Interest Coverage Ratio is less than 2:00
to 1:00, (i) retire, redeem, purchase or otherwise acquire for value (other than
for capital stock of the same type of the Borrower or any of its Consolidated
Subsidiaries) any shares of capital stock or any warrant or right to acquire
shares of capital stock or any other equity security issued by the Borrower or
any of its Consolidated Subsidiaries; or (ii) make any Investment in any holder
of 5% or more of the capital stock (or other equity securities) of the Borrower
or any of its Consolidated Subsidiaries, if a purpose of such Investment is to
avoid the restrictions set forth in


74



--------------------------------------------------------------------------------




subclause (i) above; provided, however, that the restrictions set forth in this
Section 6.12(b) shall not apply if all of the following conditions are met:
(i)    Unrestricted Cash (calculated on a pro forma basis after giving effect to
such retirement, redemption, purchase, acquisition or Investment) equals or
exceeds the Commitment;
(ii)    Total Outstandings (excluding the aggregate undrawn face amount of
outstanding Letters of Credit) are zero; and
(iii)    no Default or Event of Default then exists or would result therefrom.
(c)    Notwithstanding the foregoing provisions of this Section 6.12, Section
6.12 does not prohibit:
(i)    retirements, redemptions, purchases, or other acquisitions for value of
capital stock, warrants or rights to acquire shares of capital stock or other
equity securities (x) from or with employees, officers or directors or former
employees, officer or directors (or their estates or beneficiaries under their
estates) of Borrower and its Subsidiaries in connection with Borrower’s equity
incentive plans or other benefit plans or upon death, disability, retirement,
severance or termination or pursuant to any agreement under which the capital
stock or other securities were issued or any employment agreement, (y) in
connection with cashless exercises of options, warrants or other rights to
acquire capital stock or other equity securities, or (z) in lieu of fractional
shares;
(ii)    the purchase of call options or call spreads by Borrower or its
Subsidiaries in connection with any convertible securities offering of
Subordinated Obligations by Borrower, together with the repurchase of shares of
capital stock or settlement for cash (in whole or in part) as may be required by
the terms of such options or spreads;
(iii)    a Distribution made (x) to Borrower or to a Guarantor Subsidiary by any
of their respective Subsidiaries or (y) to a wholly-owned Subsidiary of Borrower
by any Subsidiary that is not a Loan Party;
(iv)    the payment of any Distribution within 60 days after the date of
declaration thereof so long as such Distribution was permitted by the provisions
of this Agreement at the time of its declaration; or
(v)    the making of cash payments in connection with any conversion of
convertible securities of the Borrower.





75



--------------------------------------------------------------------------------




6.13    Amendments.
Amend, waive or terminate any provision in any instrument or agreement governing
Subordinated Obligations unless such amendment, waiver or termination would not
be materially adverse to the interests of the Banks under this Agreement.

6.14    [Intentionally Omitted].

6.15    [Intentionally Omitted].

6.16    Investment in Subsidiaries and Joint Ventures.
Permit, as of the last day of any Fiscal Quarter, Borrower’s equity interest,
computed in accordance with Generally Accepted Accounting Principles
consistently applied, in all Subsidiaries of Borrower (other than Guarantor
Subsidiaries), Financial Subsidiaries, Foreign Subsidiaries, all Joint Ventures
and all other entities with financial statements not consolidated with those of
Borrower under Generally Accepted Accounting Principles consistently applied to
exceed an amount equal to the sum of (a) $104,811,000 plus (b) an amount equal
to 20% of Consolidated Tangible Net Worth as of the last day of such Fiscal
Quarter.

6.17    Borrowing Base Indebtedness Not to Exceed Borrowing Base.
Permit Borrowing Base Indebtedness at any time to exceed the Borrowing Base (as
set forth in the then most recent Borrowing Base Certificate delivered hereunder
by Borrower to the Administrative Agent) if Borrower does not hold an Investment
Grade Credit Rating at such time.

6.18    [Intentionally Omitted].

6.19    Regulation U.
Permit, any Loan hereunder to be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.

6.20    Fiscal Year.
Change its fiscal year-end to a date other than November 30.

ARTICLE VII
INFORMATION AND REPORTING REQUIREMENTS

7.1    Financial and Business Information of Borrower and Its Subsidiaries.
As long as any Loan remains unpaid or any other Obligation remains unpaid, or
any portion of the Commitment or any Letter of Credit remains outstanding,
Borrower shall, unless the Administrative Agent (with the approval of the
Required Banks) otherwise consents in


76



--------------------------------------------------------------------------------




writing, deliver to the Administrative Agent and each of the Banks (except as
otherwise provided below) at its own expense:
(a)    As soon as reasonably possible, and in any event within 50 days after the
close of each Fiscal Quarter of Borrower (other than the fourth Fiscal Quarter),
(i) the consolidated and consolidating balance sheet of Borrower and its GAAP
Subsidiaries as of the end of such Fiscal Quarter, setting forth in comparative
form the corresponding figures for the corresponding Fiscal Quarter of the
preceding Fiscal Year, if available, and (ii) the consolidated and consolidating
statements of profit and loss and the consolidated statements of cash flows of
Borrower and its GAAP Subsidiaries for such Fiscal Quarter and for the portion
of the Fiscal Year ended with such Fiscal Quarter, setting forth in comparative
form the corresponding periods of the preceding Fiscal Year. Such consolidated
and consolidating balance sheets and statements shall be prepared in reasonable
detail in accordance with Generally Accepted Accounting Principles consistently
applied (other than those which require footnote disclosure of certain matters),
and shall be certified by the principal financial officer of Borrower, subject
to normal year-end accruals and audit adjustments;
(b)    As soon as reasonably possible, and in any event within 90 days after the
close of each Fiscal Year of Borrower, (i) the consolidated and consolidating
(in accordance with past practices of Borrower) balance sheets of Borrower and
its GAAP Subsidiaries as of the end of such Fiscal Year, setting forth in
comparative form the corresponding figures at the end of the preceding Fiscal
Year and (ii) the consolidated and consolidating (in accordance with past
practices of Borrower) statements of profit and loss and the consolidated
statements of cash flows of Borrower and its GAAP Subsidiaries for such Fiscal
Year, setting forth in comparative form the corresponding figures for the
previous Fiscal Year. Such consolidated and consolidating balance sheet and
statements shall be prepared in reasonable detail in accordance with Generally
Accepted Accounting Principles consistently applied. Such consolidated balance
sheet and statements shall be accompanied by a report and opinion of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing selected by Borrower, which report and opinion shall state
that the examination of such consolidated financial statements by such
accountants was made in accordance with generally accepted auditing standards
and that such consolidated financial statements fairly present the financial
condition, results of operations and of cash flows of Borrower and its GAAP
Subsidiaries subject to no exceptions as to scope of audit and subject to no
other exceptions or qualifications (other than changes in accounting principles
in which the auditors concur) unless such other exceptions or qualifications are
approved by the Required Banks in their reasonable discretion. Such accountants’
report and opinion shall be accompanied by a certificate stating that, in
conducting the audit examination of books and records necessary for the
certification of such financial statements, such accountants have obtained no
knowledge of any Default or Event of Default hereunder or, if in the opinion of
such accountants, any such Default or Event of Default shall exist, stating the
nature and status of such event, and setting forth the applicable calculations
under Sections 6.9, 6.10, 6.11, 6.16 and 6.17 as of the date of the balance
sheet. Such consolidating balance sheet and statements shall be certified by a
Senior Officer of Borrower;
(c)    Promptly after the receipt thereof by Borrower, copies of any audit or
management reports submitted to it by independent accountants in connection with
any audit or


77



--------------------------------------------------------------------------------




interim audit submitted to the board of directors of Borrower or any of its
Consolidated Subsidiaries;
(d)    Promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to its
stockholders, and copies of all annual, regular and periodic reports that
Borrower may file or be required to file with the Commission; provided, any of
the foregoing reports, statements or communications filed with or furnished to
the Commission by the Borrower (and which are available online) shall be deemed
to have been delivered by the Borrower under this Section 7.1;
(e)    Promptly upon a Senior Officer of Borrower becoming aware, and in any
event within 10 Business Days after becoming aware, of the occurrence of any (i)
ERISA Event or (ii) “prohibited transaction” (as such term is defined in Section
406 of ERISA or Section 4975 of the Code) in connection with any Pension Plan or
any trust created thereunder, in each case, a written notice specifying the
nature thereof, what action Borrower and any of its Subsidiaries or any ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or threatened to be taken by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;
(f)    Promptly upon a Senior Officer of Borrower becoming aware, and in any
event within 5 Business Days after becoming aware, of the existence of a Default
or an Event of Default, a written notice specifying the nature and period of
existence thereof and what action Borrower is taking or proposes to take with
respect thereto;
(g)    Promptly upon a Senior Officer of Borrower becoming aware, and in any
event within 5 Business Days after becoming aware, that the holder of any
evidence of Indebtedness (in a principal amount in excess of $50,000,000) of
Borrower or any of its Consolidated Subsidiaries has given notice or taken any
other action with respect to a default or event of default, a written notice
specifying the notice given or action taken by such holder and the nature of
such default or event of default and what action Borrower or its Consolidated
Subsidiary is taking or proposes to take with respect thereto;
(h)    Promptly upon a Senior Officer of Borrower becoming aware, and in any
event within 5 Business Days after becoming aware, of the existence of any
pending or threatened litigation or any investigation by any Governmental Agency
that could reasonably be expected to constitute a Material Adverse Effect
(provided, that no failure of a Senior Officer to provide notice of any such
event shall be the sole basis for any Default or Event of Default hereunder);
(i)    [Intentionally Omitted];
(j)    As soon as reasonably possible, and in any event prior to the date that
is 90 days after the commencement of each Fiscal Year, deliver to the
Administrative Agent the business plan of Borrower and its Consolidated
Subsidiaries for that Fiscal Year, together with projections (in substantially
the same format as the Projections) covering the next 2 Fiscal Years; and


78



--------------------------------------------------------------------------------




(k)    Such other data and information as from time to time may be reasonably
requested by any of the Banks.
The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Banks and the Issuing Banks materials or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on DebtDomain or another similar electronic
system (the “Platform”) and (ii) certain of the Banks may be “public-side” Banks
(i.e., Banks that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities:
(i)    all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii)    by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Syndication Agents,
the Issuing Banks and the Banks to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.12);
(iii)    all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(iv)    the Administrative Agent, the Arrangers and the Syndication Agents shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

7.2    Compliance Certificate.
Concurrently with the delivery of the financial statements described in Section
7.1(a) and (b), Borrower shall deliver to the Administrative Agent and the
Banks, at Borrower’s sole expense, a Compliance Certificate dated as of the last
day of the Fiscal Quarter or Fiscal Year, as the case may be:
(a)    setting forth computations showing, in detail reasonably satisfactory to
the Administrative Agent, whether Borrower and its Consolidated Subsidiaries
were in compliance with their obligations to the Banks pursuant to Sections 6.9,
6.10, 6.11 and 6.16;


79



--------------------------------------------------------------------------------




(b)    certifying a sales report by geographical region, in the form attached to
the Compliance Certificate, setting forth the number of homes or other units
sold and delivered during such period and in backlog at the end of such period;
(c)    certifying an inventory report for such period in the form attached to
the Compliance Certificate, summarizing such inventory by type and geographical
region;
(d)    reporting any change, as of the last day of such Fiscal Quarter, in the
listing of Subsidiaries set forth in Schedule 4.4 (as the same may have been
revised by previous Compliance Certificates), including changes in Guarantor
Subsidiaries;
(e)    either
(i)    stating that to the best knowledge of the certifying officer as of the
date of such certificate there is no Default or Event of Default, or
(ii)    if there is a Default or Event of Default as of the date of such
certificate, specifying all such Defaults or Events of Default and their nature
and status; and
(f)    stating, to the best knowledge of the certifying officer, whether any
event or circumstance constituting a Material Adverse Effect (other than a
Material Adverse Effect which is not particular to the Borrower and which is
generally known) has occurred since the date of the most recent Compliance
Certificate delivered under this Section and, if so, describing such Material
Adverse Effect in reasonable detail. No failure of the certifying officer to
describe the existence of an event or circumstance constituting a Material
Adverse Effect shall be the sole basis for any Default or Event of Default
hereunder.

ARTICLE VIII
CONDITIONS

8.1    Initial Advances, Etc.
The effectiveness of this Agreement, the obligation of each Bank with a Pro Rata
Share of the Commitment hereunder to continue any and all Commitments, Loans,
participations in Existing Letters of Credit and other Obligations hereunder,
and the obligation of each New Bank to make its initial Advances hereunder and
of the Issuing Banks to issue Letters of Credit hereunder are subject to the
following conditions precedent, each of which shall be satisfied prior to the
making of the initial Advances (unless all of the Banks, in their sole and
absolute discretion, shall agree otherwise):
(a)    The Administrative Agent shall have received all of the following, each
dated as of the Restatement Date (unless otherwise specified or unless the
Administrative Agent otherwise agrees) and all in form and substance
satisfactory to the Administrative Agent and each of the Banks:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Banks and Borrower;


80



--------------------------------------------------------------------------------




(ii)    a Note executed by Borrower in favor of each Bank requesting a Note,
each in a principal amount equal to that Bank’s Pro Rata Share of the
Commitment, promptly following the Restatement Date (provided that, in the case
of any Consenting Bank, such Consenting Bank has delivered to Borrower the Note
issued in its favor and delivered pursuant to the Existing Loan Agreement (if
any) for cancellation);
(iii)    the Subsidiary Guaranty executed by each Subsidiary which is a
Guarantor Subsidiary as of the Restatement Date;
(iv)    [intentionally omitted];
(v)    with respect to Borrower and each Subsidiary which is a Guarantor
Subsidiary as of the Restatement Date, such documentation as the Administrative
Agent may reasonably require to establish the due organization, valid existence
and good standing of Borrower and each such Subsidiary, its qualification to
engage in business in each jurisdiction in which it is required to be so
qualified, its authority to execute, deliver and perform any Loan Documents to
which it is a Party, and the identity, authority and capacity of each
Responsible Official thereof authorized to act on its behalf, including
certified copies of articles of incorporation and amendments thereto, bylaws and
amendments thereto, certificates of good standing or qualification to engage in
business, tax clearance certificates, certificates of corporate resolutions,
incumbency certificates, and the like;
(vi)    the Opinions of Counsel;
(vii)    an Officer’s Certificate of Borrower affirming, to the best knowledge
of the certifying Senior Officer, that the conditions set forth in Sections
8.1(c) and 8.1(d) have been satisfied;
(viii)    a Borrowing Base Certificate calculated as of the last day of the
Fiscal Quarter ending on May 31, 2019, showing the Borrower to be in compliance
with Section 6.17 after giving effect to any Loans made and Letters of Credit
issued on the Restatement Date;
(ix)    the financial statements described in Section 4.5;
(x)    a Compliance Certificate calculated as of the last day of the Fiscal
Quarter ending on May 31, 2019; and
(xi)    such other assurances, certificates, documents, consents or opinions
relevant hereto as the Administrative Agent may reasonably require.
(b)    All fees then payable under the letter agreements referred to in Section
3.3 shall have been paid and all other amounts and expenses owed hereunder and
under the Existing Loan Agreement shall have been paid.
(c)    The representations and warranties of Borrower contained in Article IV
shall be true and correct in all material respects on and as of the Restatement
Date.


81



--------------------------------------------------------------------------------




(d)    Borrower and its Consolidated Subsidiaries and any other Parties shall be
in compliance with all the terms and provisions of the Loan Documents, and at
and after giving effect to the initial Advance, no Default or Event of Default
shall have occurred and be continuing.
(e)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act, that has been requested prior to the Restatement
Date.

8.2    Any Advance.
The obligations of the Banks to make any Advance are subject to the following
conditions precedent:
(a)    the Administrative Agent shall have received a Loan Notice;
(b)    the representations and warranties contained in Article IV (other than
the representations and warranties contained in Sections 4.4(a), 4.18 and 4.19
and, if the Borrower holds an Investment Grade Credit Rating at such time,
Section 4.7(b)) shall be true and correct in all material respects on and as of
the date of the Loan as though made on and as of that date (except that the
financial statements referred to in Section 4.5(a) shall be deemed to refer to
the most recent statements furnished pursuant to Section 7.1(b) and the
financial statements referred to in Section 4.5(b) shall be deemed to refer to
the most recent statements furnished pursuant to Section 7.1(a), and the
Borrowing Base Certificate referred to in Section 4.7(b) shall be deemed to
refer to the most recent Borrowing Base Certificate delivered pursuant to
Section 2.8); it being understood and agreed that any representation or warranty
that is qualified as to materiality or “Material Adverse Effect” shall be true
and correct in all respects;
(c)    the Administrative Agent shall have received such other information
relating to any matters which are the subject of Section 8.2(b) or the
compliance by Borrower with this Agreement as may reasonably be requested by the
Administrative Agent on behalf of a Bank; and
(d)    at and after giving effect to such Advance, no Default or Event of
Default shall have occurred and be continuing.
Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in this Section have
been satisfied on and as of the date of the Loan requested thereby.

8.3    Any Letter of Credit.
The obligations of an Issuing Bank to issue, renew or increase any Letter of
Credit are subject to the following conditions precedent:
(a)    the Administrative Agent and the Issuing Bank shall have received a
Request for Letter of Credit;


82



--------------------------------------------------------------------------------




(b)    the representations and warranties contained in Article IV (other than
the representations and warranties contained in Sections 4.4(a), 4.18 and 4.19
and, if the Borrower holds an Investment Grade Credit Rating at such time,
Section 4.7(b)) shall be true and correct in all material respects on and as of
the date of the issuance of the Letter of Credit as though made on and as of
that date (except that the financial statements referred to in Section 4.5(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 7.1(b) and the financial statements referred to in Section 4.5(b) shall
be deemed to refer to the most recent statements furnished pursuant to Section
7.1(a), and the Borrowing Base Certificate referred to in Section 4.7(b) shall
be deemed to refer to the most recent Borrowing Base Certificate delivered
pursuant to Section 2.8); it being understood and agreed that any representation
or warranty that is qualified as to materiality or “Material Adverse Effect”
shall be true and correct in all respects;
(c)    the Administrative Agent shall have received such other information
relating to any matters which are the subject of Section 8.3(b) or the
compliance by Borrower with this Agreement as may reasonably be requested by the
Administrative Agent on behalf of a Bank; and
(d)    at and after giving effect to the issuance, renewal or increase of such
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing.
Each Request for Letter of Credit submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in this Section
have been satisfied on and as of the date of the issuance of the Letter of
Credit requested thereby.

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

9.1    Events of Default.
There will be a default hereunder if any one or more of the following events
(“Events of Default”) occurs and is continuing, whatever the reason therefor:
(a)    failure to pay any installment of principal on any Loan on the date, or
any payment in respect of a Letter of Credit pursuant to Section 2.5, when due;
or
(b)    failure to pay any installment of interest on any of the Loans, or to pay
any fee or other amounts due the Administrative Agent or any Bank hereunder,
within 5 Business Days after the date when due; or
(c)    any failure to comply with Sections 6.1, 6.3, 6.4, 6.7, 6.9, 6.10, 6.11,
6.12, 6.13, 6.16, 6.17, 6.19 or 7.1(f); or
(d)    any failure to comply with Sections 2.8(a), 5.8, 5.9 or 6.8 that remains
unremedied for a period of 15 calendar days after notice by the Administrative
Agent of such Default or 20 calendar days after a Senior Officer becomes aware
of such Default, whichever occurs first; or


83



--------------------------------------------------------------------------------




(e)    Borrower or any other Party fails to perform or observe any other term,
covenant, or agreement contained in any Loan Document on its part to be
performed or observed within 30 calendar days after notice by the Administrative
Agent of such Default; or
(f)    any representation or warranty in any Loan Document or in any
certificate, agreement, instrument, or other document made or deemed made or
delivered pursuant to or in connection with any Loan Document proves to have
been incorrect when made in any respect material to the ability of Borrower to
duly and punctually perform all of the Obligations; or
(g)    Borrower or any of its Significant Subsidiaries which is also a
Consolidated Subsidiary (i) fails to pay the principal, or any principal
installment, of any present or future Indebtedness (other than Non-Recourse
Indebtedness), or any guaranty of present or future Indebtedness (other than
Non-Recourse Indebtedness) on its part to be paid, when due (or within any
stated grace period), whether at the stated maturity, upon acceleration, by
reason of required prepayment or otherwise in excess of $50,000,000 in the
aggregate or (ii) fails to perform or observe any other material term, covenant,
or agreement on its part to be performed or observed, or suffers to exist any
condition, in connection with any present or future Indebtedness (other than
Non-Recourse Indebtedness), or any guaranty of present or future Indebtedness
(other than Non-Recourse Indebtedness), in excess of $50,000,000 in the
aggregate, if as a result of such failure or such condition any holder or
holders thereof (or an agent or trustee on its or their behalf) has the right to
declare it due before the date on which it otherwise would become due or has the
right to cause a demand such that such Indebtedness be repurchased, prepaid,
defeased or redeemed; or
(h)    (x) any written guarantee of the indebtedness and liabilities of Borrower
to the Administrative Agent and the Banks or any one or more of them arising
under the Loan Documents is asserted to be invalid or unenforceable by any Loan
Party (other than following the release of any such guarantee contemplated by
Section 10.11 or following the termination of such guarantee in accordance with
its terms), or (y) any Loan Document, at any time after its execution and
delivery and for any reason other than the agreement of all the Banks,
satisfaction in full of all the Obligations or in accordance with its terms,
ceases to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid, or unenforceable in any respect which
is, in the reasonable opinion of the Required Banks, materially adverse to the
interest of the Banks; or
(i)    a final judgment (or judgments) against Borrower or any of its
Significant Subsidiaries which is also a Consolidated Subsidiary is entered for
the payment of money in excess of $50,000,000 in the aggregate over the amount
of any insurance proceeds reasonably expected to be received and remains
unsatisfied, unpaid, undischarged or unbonded without procurement of a stay of
execution within 30 calendar days after the date of entry of judgment, or in any
event at least 5 calendar days prior to the sale of any assets pursuant thereto;
or
(j)    Borrower or any Significant Subsidiary of Borrower which is also a
Consolidated Subsidiary institutes or consents to any proceeding under a Debtor
Relief Law relating to it or to all or any part of its Property, or fails
generally, or admits in writing its inability, to pay its debts as they mature,
or makes a general assignment for the benefit of creditors; or applies for or
consents to the appointment of any receiver, trustee, custodian,


84



--------------------------------------------------------------------------------




conservator, liquidator, rehabilitator, or similar officer for it or for all or
any part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer is appointed without the
application or consent of that Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its Property is instituted
without the consent of that Person, and continues undismissed or unstayed for 60
calendar days; or
(k)    the occurrence of one or more ERISA Events if the aggregate liability of
Borrower and its ERISA Affiliates under ERISA as a result thereof could result
in a Material Adverse Effect; or
(l)    any determination is made by a court of competent jurisdiction that
payment of principal or interest or both is due to the holder of any
Subordinated Obligations which would not be permitted by Section 6.1 or that any
Subordinated Obligation is not subordinated in accordance with its terms to the
Obligations.

9.2    Remedies Upon Event of Default.
Without limiting any other rights or remedies of the Administrative Agent or the
Banks provided for elsewhere in this Agreement or the Loan Documents, or by
applicable Law or in equity, or otherwise:
(a)    Upon the occurrence of any Event of Default, and so long as any such
Event of Default shall be continuing (other than an Event of Default described
in Section 9.1(j) with respect to Borrower or a Guarantor Subsidiary):
(i)     all commitments to make Advances or issue Letters of Credit, and all
other obligations of the Administrative Agent, any Issuing Bank or the Banks
with respect to Advances and Letters of Credit shall be suspended without notice
to or demand upon Borrower, which are expressly waived by Borrower, except that
the Required Banks (or greater number, if so required) may waive the Event of
Default or, without waiving, determine, upon terms and conditions satisfactory
to the Required Banks (or greater number, if so required), to reinstate the
Commitment and make further Advances or issue Letters of Credit, which waiver or
determination shall apply equally to, and shall be binding upon, all the Banks;
and
(ii)    the Required Banks may request the Administrative Agent to, and the
Administrative Agent thereupon shall:
(A)    declare the unpaid principal of all Obligations due to the Banks
hereunder and under the Notes, an amount equal to the Letter of Credit Usage,
all interest accrued and unpaid thereon, and all other amounts payable to the
Banks under the Loan Documents to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without protest,
presentment, notice of dishonor, demand, or further notice of any kind, all of
which are expressly waived by Borrower; provided that the Administrative Agent
shall notify Borrower (by telecopy and, if practicable, by telephone)
substantially concurrently with any such


85



--------------------------------------------------------------------------------




acceleration (but the failure of Borrower to receive such notice shall not
affect such acceleration); provided further, that all commitments to make
Advances or issue Letters of Credit, and all other obligations of the
Administrative Agent, any Issuing Bank or the Banks with respect to Advances and
Letters of Credit under the Loan Documents shall terminate concurrently with
such acceleration;
(B)    require that Borrower Cash Collateralize or Letter of Credit
Collateralize all outstanding Letters of Credit at 103% of the face amount
thereof (excluding any portion of such amount that is already Cash
Collateralized by operation of another provision of this Agreement); and
(C)    apply cash collateral or make drawings under irrevocable standby letters
of credit delivered pursuant to Section 2.5(g).
(b)    Upon the occurrence of any Event of Default described in Section 9.1(j)
with respect to Borrower or a Guarantor Subsidiary:
(i)    all commitments to make Advances or issue Letters of Credit, and all
other obligations of the Administrative Agent, any Issuing Bank or the Banks
with respect to Advances and Letters of Credit under the Loan Documents shall
terminate without notice to or demand upon Borrower, which are expressly waived
by Borrower; and
(ii)    (A) the unpaid principal of all Obligations due to the Banks hereunder
and under the Notes, an amount equal to the Letter of Credit Usage and all
interest accrued and unpaid on such Obligations, and all other amounts payable
under the Loan Documents shall be forthwith due and payable, without protest,
presentment, notice of dishonor, demand, or further notice of any kind, all of
which are expressly waived by Borrower; and (B) the Administrative Agent may
apply cash collateral or make drawings under irrevocable standby letters of
credit delivered pursuant to Section 2.5(g).
(c)    So long as any Letter of Credit shall remain outstanding, any amounts
received by the Administrative Agent in respect of the Letter of Credit Usage
pursuant to Section 9.2(a)(ii) or 9.2(b)(ii) may be held as cash collateral for
the obligation of Borrower to reimburse the Issuing Banks in event of any
drawing under any Letter of Credit (and Borrower hereby grants to the
Administrative Agent for the benefit of the Issuing Banks and the Banks a
security interest in such cash collateral). In the event any Letter of Credit in
respect of which Borrower has deposited cash collateral with the Administrative
Agent is canceled or expires, the cash collateral shall be applied first to the
reimbursement of the Issuing Banks (or all of the Banks, as the case may be) for
any drawings thereunder, second to the payment of any outstanding Obligations of
Borrower hereunder or under any other Loan Document, and third to the Person
entitled to such amount.
(d)    Upon the occurrence of an Event of Default, the Banks and the
Administrative Agent, or any of them, may proceed to protect, exercise, and
enforce their rights and remedies under the Loan Documents against Borrower or
any other Party and such other


86



--------------------------------------------------------------------------------




rights and remedies as are provided by Law or equity, without notice to or
demand upon Borrower (which are expressly waived by Borrower) except to the
extent required by applicable Laws. The order and manner in which the rights and
remedies of the Banks under the Loan Documents and otherwise are exercised shall
be determined by the Required Banks.
(e)    All payments received by the Administrative Agent and the Banks, or any
of them, after the acceleration of the maturity of the Loans or after the
Maturity Date shall be applied first to the costs and expenses (including
Attorney Costs) of the Administrative Agent, acting as Administrative Agent, and
of the Banks and thereafter paid pro rata to the Banks in the same proportion
that the aggregate of the unpaid principal amount owing on the Obligations of
Borrower to each Bank, plus accrued and unpaid interest thereon, bears to the
aggregate of the unpaid principal amount owing on all the Obligations, plus
accrued and unpaid interest thereon. Regardless of how each Bank may treat the
payments for the purpose of its own accounting, for the purpose of computing
Borrower’s Obligations, the payments shall be applied first, to the costs and
expenses of the Administrative Agent, acting as Administrative Agent, and the
Banks as set forth above, second, to the payment of accrued and unpaid fees
hereunder and interest on all Obligations to the Banks, to and including the
date of such application (ratably according to the accrued and unpaid interest
on the Loans), third, to the ratable payment of the unpaid principal of all
Obligations to the Banks, and fourth, to the payment of all other amounts then
owing to the Administrative Agent or the Banks under the Loan Documents. Subject
to Section 9.2(a)(i), no application of the payments will cure any Event of
Default or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents or prevent the exercise, or continued exercise, of
rights or remedies of the Banks hereunder or under applicable Law unless all
amounts then due (whether by acceleration or otherwise) have been paid in full.

ARTICLE X
THE ADMINISTRATIVE AGENT

10.1    Appointment and Authorization.
(a)    Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Bank or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


87



--------------------------------------------------------------------------------




(b)    An Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included such Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such Issuing
Bank.

10.2    Delegation of Duties.
The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

10.3    Liability of Administrative Agent.
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein, as determined in a final, non-appealable judgment of a court of
competent jurisdiction, and with respect to the Borrower, except as set forth in
Sections 2.5(e) and 2.5(f) and for any failure to comply with Section 11.12), or
(b) be responsible in any manner to any Bank or participant for any recital,
statement, representation or warranty made by any Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Party or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Bank or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Party or any Affiliate thereof. No Agent-Related Person shall be
under any obligation to take any action that, in its opinion or the opinion of
its counsel, may expose any Agent-Related Person to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Bank in violation of any Debtor Relief Law.





88



--------------------------------------------------------------------------------




10.4    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Banks as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Banks (or such greater number of Banks as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks.
(b)    For purposes of determining compliance with the conditions specified in
Section 8.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Restatement Date specifying its
objection thereto.

10.5    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Banks, unless the Administrative
Agent shall have received written notice from a Bank or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will promptly
notify the Banks of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the Required Banks in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Banks.

10.6    Credit Decision; Disclosure of Information by Administrative Agent.
Each Bank acknowledges that no Agent-Related Person has made any representation
or warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any


89



--------------------------------------------------------------------------------




Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Bank represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Bank also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Parties. Except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

10.7    Indemnification of Administrative Agent.
Whether or not the transactions contemplated hereby are consummated, the Banks
shall, ratably in accordance with their respective Pro Rata Shares, indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Party and without limiting the obligation of any Party to do so),
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Bank shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Banks (or greater number, if so required) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Bank shall reimburse the Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent.

10.8    Administrative Agent in its Individual Capacity.
The Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind


90



--------------------------------------------------------------------------------




of banking, trust, financial advisory, underwriting or other business with each
of the Loan Parties and their respective Affiliates as though the Administrative
Agent were not the Administrative Agent or an Issuing Bank hereunder and without
notice to or consent of the Banks. The Banks acknowledge that, pursuant to such
activities, the Administrative Agent or its Affiliates may receive information
regarding any Party or its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, the Administrative
Agent shall have the same rights and powers under this Agreement as any other
Bank and may exercise such rights and powers as though it were not the
Administrative Agent or an Issuing Bank, and the terms “Bank” and “Banks”
include the Administrative Agent in its individual capacity.

10.9    Successor Administrative Agent.
The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Banks. If the Administrative Agent resigns under this Agreement, the
Required Banks shall appoint from among the Banks a successor administrative
agent for the Banks, which successor administrative agent shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed 15 days prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and the
Borrower, a successor administrative agent from among the Banks. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article X and Sections
11.3 and 11.10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Banks shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Banks appoint a successor agent as provided for above.

10.10    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Party, the Administrative Agent
(irrespective of whether the principal of any Loan or other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid


91



--------------------------------------------------------------------------------




and to file such other documents as may be necessary or advisable in order to
have the claims of the Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Banks and the Administrative Agent under Sections 2.5,
3.2 and 11.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.2, 3.3 and 11.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

10.11    Guaranty Matters.
Each Bank acknowledges and irrevocably consents to the release and discharge of
any Guarantor Subsidiary from its obligations under the Subsidiary Guaranty by
the Administrative Agent, without any further consent or authorization by the
Banks, as a result of a Change in Status of a Guarantor Subsidiary. The Borrower
may notify the Administrative Agent of any Change in Status of a Guarantor
Subsidiary by delivering an Officer’s Certificate, which shall include a
reasonably detailed description of such Change in Status and a certification
that no Default or Event of Default exists or would result from the release of
such Guarantor Subsidiary from its obligations under the Subsidiary Guaranty.
Such Officer’s Certificate shall be delivered no later than simultaneously with
the delivery of a Compliance Certificate pursuant to Section 7.2 with respect to
the fiscal quarter during which such Change in Status occurs. Upon acceptance of
such Officer’s Certificate by the Administrative Agent, such Guarantor
Subsidiary will be released and discharged from its obligations under the
Subsidiary Guaranty, automatically, without any further action by the
Administrative Agent or any Bank, and the Subsidiary that is subject to such
Change in Status shall no longer be a Guarantor Subsidiary. Upon request by the
Administrative Agent at any time, the Required Banks will confirm in writing the
Administrative Agent’s authority to take any steps to effect the release of any
Guarantor Subsidiary from its obligations under the Subsidiary Guaranty pursuant
to this Section 10.11.





92



--------------------------------------------------------------------------------




10.12    Other Agents; Arrangers and Managers.
None of the Banks or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “senior
managing agent,” “managing agent,” “co-agent,” “joint book manager”, “sole book
manager,” “lead manager,” “joint lead arranger”, “sole lead arranger,”
“arranger” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Loan Documents
other than, in the case of such Banks, those applicable to all Banks as such.
Without limiting the foregoing, none of the Banks or other Persons so identified
shall have or be deemed to have any fiduciary relationship with any Bank. Each
Bank acknowledges that it has not relied, and will not rely, on any of the Banks
or other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

10.13    Defaulting Banks.
(a)    If for any reason any Bank becomes a Defaulting Bank, then in addition to
the rights and remedies that may be available to the Administrative Agent and
the Banks at law or in equity, the Defaulting Bank’s right to participate in the
Loan and the Agreement will be suspended during the pendency of the Defaulting
Bank’s uncured default, and (without limiting the foregoing) the Administrative
Agent may (or at the direction of the Required Banks, shall) withhold from the
Defaulting Bank any interest payments, fees, principal payments or other sums
otherwise payable to such Defaulting Bank under the Loan Documents until such
default of such Defaulting Bank has been cured. Each Non-Defaulting Bank will
have the right, but not the obligation, in its sole discretion, to acquire at
par a proportionate share (based on the ratio of its Pro Rata Share of the
Commitment to the aggregate amount of the Pro Rata Shares of the Commitments of
all of the Non-Defaulting Banks that elect to acquire a share of the Defaulting
Bank’s Pro Rata Share of the Commitment) of the Defaulting Bank’s Pro Rata Share
of the Commitment, including its proportionate share in the outstanding
principal balance of the Loans. The Defaulting Bank will pay and protect, defend
and indemnify the Administrative Agent and each of the other Banks and Issuing
Banks against, and hold the Administrative Agent, and each of the other Banks
and Issuing Banks harmless from, all claims, actions, proceedings, liabilities,
damages, losses, and expenses (including Attorney Costs, and interest at the
Base Rate plus 2.0% per annum for the funds advanced by the Administrative Agent
or any Banks on account of the Defaulting Bank) they may sustain or incur by
reason of or in consequence of the Defaulting Bank’s failure or refusal to
perform its obligations under the Loan Documents. The Administrative Agent may
set off against payments due to the Defaulting Bank for the claims of the
Administrative Agent and the other Banks against the Defaulting Bank. The
exercise of these remedies will not reduce, diminish or liquidate the Defaulting
Bank’s Pro Rata Share of the Commitment (except to the extent that part or all
of such Pro Rata Share of the Commitment is acquired by the other Banks as
specified above) or its obligations to share losses and reimbursement for costs,
liabilities and expenses under this Agreement. This indemnification will survive
the payment and satisfaction of all of the Borrower’s obligations and
liabilities to the Banks and the Issuing Banks. The foregoing provisions of this
Section 10.13 are solely for the benefit of the Administrative Agent and the
Banks, and may not be enforced or relied upon by the Borrower;


93



--------------------------------------------------------------------------------




(b)    If a Bank becomes, and during the period it remains, a Defaulting Bank,
the following provisions shall apply:
(i)    any L/C Advance of such Defaulting Bank not funded by such Defaulting
Bank will, upon notice by the Administrative Agent, and subject in any event to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Bank becomes a Defaulting Bank) among the
Non-Defaulting Banks pro rata in accordance with their respective Commitments;
provided that (a) the sum of the Exposure of each Non-Defaulting Bank may not in
any event exceed the Non-Defaulting Bank’s Pro Rata Share of the Commitment as
in effect at the time of such reallocation, (b) subject to Section 11.30, such
reallocation will not constitute a waiver or release of any claim the Borrower,
the Administrative Agent, any Issuing Bank or any other Bank may have against
such Defaulting Bank, and (c) neither such reallocation nor any payment by a
Non-Defaulting Bank as a result thereof will cause such Defaulting Bank to be a
Non-Defaulting Bank;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Bank’s L/C Advance cannot be so reallocated, whether by reason of the
first proviso in clause (i) above or otherwise, the Borrower will, not later
than 1 Business Day after demand by the Administrative Agent, (a) Cash
Collateralize the obligations of the Borrower to the Issuing Bank in respect of
the unallocated portion of such L/C Advance, as the case may be, in an amount at
least equal to 101% of the aggregate amount of the unreallocated portion of such
L/C Advance (excluding any portion of such amount that is already Cash
Collateralized by operation of another provision of this Agreement), or (b) make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Bank; and
(iii)    any amount paid by the Borrower for the account of a Defaulting Bank
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Bank, but shall instead be retained by the Administrative Agent in a segregated
non-interest bearing escrow account until such Defaulting Bank is no longer a
Defaulting Bank or the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: First to the payment of any
amounts owing by such Defaulting Bank to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Bank to
the Issuing Bank (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Non-Defaulting Banks hereunder, ratably
among them in accordance with the amounts of such interest then due and payable
to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Banks hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed L/C Borrowings then due and payable to the Non-Defaulting Banks
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then


94



--------------------------------------------------------------------------------




due and payable to the Non-Defaulting Banks, seventh after the termination of
the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Bank or
as a court of competent jurisdiction may otherwise direct, and eighth the
remainder to the Person entitled thereto.

10.14    No Obligations of Borrower.
Nothing contained in this Article X shall be deemed to impose upon Borrower any
obligation in respect of the due and punctual performance by the Administrative
Agent of its obligations to the Banks under any provision of this Agreement, and
Borrower shall have no liability to the Administrative Agent or any of the Banks
in respect of any failure by the Administrative Agent or any Bank to perform any
of its obligations to the Administrative Agent or the Banks under this
Agreement. Without limiting the generality of the foregoing, where any provision
of this Agreement relating to the payment of any amounts due and owing under the
Loan Documents provides that such payments shall be made by Borrower to the
Administrative Agent for the account of the Banks, Borrower’s obligations to the
Banks in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement.

ARTICLE XI
MISCELLANEOUS

11.1    Cumulative Remedies; No Waiver.
The rights, powers, and remedies of the Administrative Agent or any Bank
provided herein or in any Note or other Loan Document are cumulative and not
exclusive of any right, power, or remedy provided by law or equity. No failure
or delay on the part of the Administrative Agent or any Bank in exercising any
right, power, or remedy may be, or may be deemed to be, a waiver thereof; nor
may any single or partial exercise of any right, power, or remedy preclude any
other or further exercise of any other right, power, or remedy. The terms and
conditions of Sections 8.1, 8.2, and 8.3 hereof are inserted for the sole
benefit of the Banks and the Administrative Agent may (with the approval of the
Required Banks) waive them in whole or in part with or without terms or
conditions in respect of any Loan, without prejudicing the Banks’ rights to
assert them in whole or in part in respect of any other Loans.

11.2    Amendments; Consents.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Party
therefrom, may in any event be effective unless in writing signed by the
Required Banks and Borrower, and then only in the specific instance and for the
specific purpose given; and without the approval in writing of all of the
affected Banks, no amendment, waiver or consent may be effective:
(a)    to amend or modify the principal of, or the amount of principal or
principal prepayments payable on any Obligation, to increase the Exposure of any
Bank without the consent of that Bank, to decrease the rate of any interest or
fee payable to any Bank without the consent of that Bank, or to reduce or waive
any interest or other amount payable to any Bank without the consent of that
Bank;


95



--------------------------------------------------------------------------------




(b)    to postpone any date fixed for any payment of principal of, prepayment of
principal of, or any installment of interest on, any Obligation owing to a Bank
or any installment of any fee owing to a Bank, or to extend the term of the
Commitment without the consent of that Bank;
(c)    to amend or modify the provisions of the definitions in Section 1.1 of
“Required Banks” or of Sections 11.2, 11.9, 11.10, or 11.11, or any provision
providing for the ratable or pro rata treatment of the Banks without the consent
of each Bank;
(d)    release any Guarantor Subsidiary from liability under the Subsidiary
Guaranty (except as provided in Section 10.11); or
(e)    to amend or modify any provision of this Agreement or the Loan Documents
that expressly requires the consent or approval of all the Banks without the
consent of each Bank.
Any amendment, waiver or consent pursuant to this Section 11.2 shall apply
equally to, and shall be binding upon, all the Banks and the Administrative
Agent. Any amendment, waiver or consent pursuant to this Section 11.2 that
permits the sale or other transfer of the capital stock of (or all or
substantially all of the assets of) a Guarantor Subsidiary shall automatically
release the Guarantor Subsidiary effective concurrently with such sale or other
transfer.
In addition, no amendment, modification, termination or waiver of any provision
(i) of Section 2.5 shall be effective without the written concurrence of
Administrative Agent and, with respect to the purchase of participations in
Letters of Credit, without the written concurrence of applicable Issuing Banks
that have issued an outstanding Letter of Credit or has not been reimbursed for
a payment under a Letter of Credit, (ii) of Article X or of any other provision
of this Agreement which, by its terms, expressly requires the approval or
concurrence of Administrative Agent shall be effective without the written
concurrence of Administrative Agent.
If any Bank does not consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Bank and
that has been approved by the Required Banks, Borrower may replace such
non-consenting Bank (each a “Non-Consenting Bank”) in accordance with Section
11.27; provided that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by Borrower to be made pursuant to this
paragraph).
Anything herein to the contrary notwithstanding, during such period as a Bank is
a Defaulting Bank, to the fullest extent permitted by applicable Law, such Bank
will not be entitled to vote in respect of amendments and waivers hereunder and
the Commitment and the outstanding Loans or other extensions of credit of such
Bank hereunder will not be taken into account in determining whether the
Required Banks or all of the Banks, as required, have approved any such
amendment or waiver (and the definition of “Required Banks” will automatically
be deemed modified accordingly for the duration of such period); provided, that
any such amendment or waiver that would increase the Exposure or extend the term
of the Commitment of such Defaulting Bank, postpone the date fixed for the
payment of principal or interest owing to


96



--------------------------------------------------------------------------------




such Defaulting Bank hereunder, reduce the principal amount of any Obligation
owing to such Defaulting Bank, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Bank or of any fee payable to
such Defaulting Bank hereunder, or alter the terms of this proviso, will require
the consent of such Defaulting Bank.

11.3    Costs, Expenses and Taxes.
Borrower shall pay within 30 days after demand (which demand shall be
accompanied by an invoice in reasonable detail) the reasonable actual
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates
in connection with (a) the negotiation, preparation, execution, delivery,
arrangement, syndication and closing of the Loan Documents and (b) any
amendment, waiver or modification of the Loan Documents. Borrower shall pay
within 30 days after demand the reasonable actual out-of-pocket costs and
expenses of the Administrative Agent and each of the Banks and Issuing Banks in
connection with the enforcement of any Loan Documents following the occurrence
of a Default or an Event of Default, including in connection with any
refinancing, restructuring, reorganization (including a bankruptcy
reorganization, if such payment is approved by the bankruptcy court or any
similar proceeding). The costs and expenses referred to in the first sentence
above (for which Borrower shall be liable solely with respect to costs and
expenses of the Administrative Agent and its Affiliates) and the second sentence
above (which shall apply to costs and expenses of the Administrative Agent, the
Banks and the Issuing Banks) shall include filing fees, recording fees, title
insurance fees, appraisal fees, search fees, and other out-of-pocket expenses
and Attorney Costs of the Administrative Agent, its Affiliates or any of the
Banks or Issuing Banks, as the case may be, or independent public accountants
and other outside experts retained by the Administrative Agent (provided that
Borrower shall not be liable under this Section 11.3 for (i) fees and expenses
of more than one firm of independent public accountants, or more than one expert
with respect to a specific subject matter, at any one time, or (ii) the fees and
expenses of more than one firm of outside legal counsel retained to represent
the Administrative Agent, the Banks and the Issuing Banks, but if any of such
parties does not consent to such joint representation, Borrower shall be liable
for the fees and expenses of not more than one firm of outside legal counsel
retained to represent the Administrative Agent and also for not more than one
additional firm of outside legal counsel retained to otherwise represent one or
more of the Banks and Issuing Banks). Nothing herein shall obligate Borrower to
pay any costs and expenses in connection with an assignment of or participation
in a Bank’s Pro Rata Share of a Commitment. Borrower shall pay any and all
documentary and transfer taxes, assessments or charges made by any Governmental
Agency and all reasonable actual costs, expenses, fees, and charges of Persons
(other than the Administrative Agent, the Arrangers, the Syndication Agents, the
Banks or the Issuing Banks) payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement, any other
Loan Document, or any other instrument or writing to be delivered hereunder or
thereunder, and shall reimburse, hold harmless, and indemnify the Administrative
Agent, its Affiliates, each Bank, each Issuing Bank and each Participant from
and against any and all loss, liability, or legal or other expense with respect
to or resulting from any delay in paying or failure to pay any such tax, cost,
expense, fee, or charge or that any of them may suffer or incur by reason of the
failure of Borrower to perform any of its Obligations. Any amount payable to the
Administrative Agent, its Affiliates, any Bank, any Issuing Bank or any
Participant under this Section 11.3 shall bear interest from the date which is
30 days after


97



--------------------------------------------------------------------------------




Borrower’s receipt of demand (together with reasonable supporting documentation)
for payment at the rate then in effect for Base Rate Loans.

11.4    Nature of Banks’ Obligations.
Nothing contained in this Agreement or any other Loan Document and no action
taken by the Administrative Agent or the Banks or any of them pursuant hereto or
thereto may, or may be deemed to, make the Banks a partnership, an association,
a joint venture, or other entity, either among themselves or with Borrower. The
obligations of the Banks hereunder to make Advances and to fund participations
in Letters of Credit are several and not joint or joint and several. The failure
of any Bank to make any Advance or to fund any such participation on any date
required hereunder shall not relieve any other Bank of its corresponding
obligation to do so on such date, and no Bank shall be responsible for the
failure of any other Bank to so make its Advance or purchase its participation.

11.5    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Bank, regardless of any investigation made by the
Administrative Agent or any Bank or on their behalf and notwithstanding that the
Administrative Agent or any Bank may have had notice or knowledge of any Default
at the time of the making of any Advance or the issuance of any Letter of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

11.6    Notices and Other Communications; Facsimile Copies.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.6(b) below), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.6; and
(ii)    if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (x) actual receipt by the relevant party hereto and
(y) (A) if sent by hand or overnight courier service, when signed for by or on
behalf of the relevant party hereto, (B) if mailed by certified or registered
mail, 4 Business Days after deposit in the mails, postage prepaid or (C) if sent
by telecopier, when sent (except that, if not given during normal business hours
for the


98



--------------------------------------------------------------------------------




recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 11.6(b) below, shall be
effective as provided in Section 11.6(b).
(b)    Electronic Communications. Notices and other communications to the Banks
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Bank or the Issuing Banks pursuant to Article
II if such Bank or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i)    notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii)    notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Bank, any Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Bank,


99



--------------------------------------------------------------------------------




any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the Issuing Banks may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Bank may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Issuing Banks. In addition, each Bank agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record:
(i)    an effective address, contact name, telephone number, telecopier number
and electronic mail address to which notices and other communications may be
sent and
(ii)    accurate wire instructions for such Bank.
(e)    Reliance by Administrative Agent, Issuing Banks and Banks. The
Administrative Agent, the Issuing Banks and the Banks shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if
(i)    such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or
(ii)    the terms thereof, as understood by the recipient, varied from any
confirmation thereof.
The Borrower shall indemnify each Agent-Related Person, each Issuing Bank and
each Bank from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.7    Execution in Counterparts; Facsimile Delivery.
This Agreement and any other Loan Document to which Borrower is a Party may be
executed in any number of counterparts and any party hereto or thereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, taken together will be deemed to be but
one and the same instrument. Such counterparts may be sent by telecopy, with the
original counterparts to follow by mail or courier. The execution of this
Agreement or any other Loan Document by any party hereto or thereto will not
become effective until executed counterparts hereof or thereof (or other
evidence of execution satisfactory to the Administrative Agent and Borrower)
have been delivered to the Administrative Agent and Borrower. The parties hereto
agree and acknowledge that delivery of any signature by facsimile shall
constitute execution by such signatory.


100



--------------------------------------------------------------------------------





11.8    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.8(b), (ii) by way of participation in accordance with
the provisions of Section 11.8(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.8(f) or (iv) in
accordance with Section 11.27 (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8(d) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Any Bank may at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this Section
11.8(b), participations in Letters of Credit) at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Bank’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Bank or an Affiliate of a Bank, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Bank subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 and shall be an integral multiple of $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; (iii) any assignment to an
Eligible Assignee other than a Bank or an Affiliate of a Bank shall be subject
to the prior written consent of the Administrative Agent, not to be unreasonably
withheld or delayed; (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (treating multiple, simultaneous
assignments by or to two or more Approved Funds as a single assignment) (except
that no such processing and recordation fee shall be payable (i) in connection
with any assignment to or from Citi or any of its Affiliates or (ii) in the case
of an assignee which is already a Bank or is an Affiliate or Approved Fund of a
Bank, (iii) for any assignment which the Administrative Agent, in its sole
discretion elects to waive such processing and recordation fee), and the
Eligible Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire; and (v) any


101



--------------------------------------------------------------------------------




assignment to an Eligible Assignee other than a Bank or an Affiliate or Approved
Fund of a Bank shall be subject to the prior written consent of the Borrower
(such consent not to be unreasonably withheld or delayed), but such consent of
Borrower shall not be required if a Default or an Event of Default has then
occurred and is continuing; provided that the Borrower shall be deemed to have
consented to any such Eligible Assignee unless it shall have objected thereto
within 10 Business Days following written request for such consent. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to Section
11.8(c), from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Bank under this Agreement, and the
assigning Bank thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto but shall continue to be entitled to the benefits of Sections
3.6, 3.10, 11.3, 11.6(e) and 11.10 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower shall execute and deliver a Note to the assignee Bank. Any assignment
or transfer by a Bank of rights or obligations under this Agreement that does
not comply with this Section 11.8(b) shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with Section 11.8(d). Any costs and expenses incurred
in connection with an assignment hereunder (including a processing and
recordation fee set forth in Schedule 11.8) shall be paid by the Eligible
Assignee (except as otherwise provided in Section 11.27).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitments of, and principal
amounts of the Loans and other Obligations owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Any Bank may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
or obligations under this Agreement (including all or a portion of its
Commitment or the Loans (including such Bank’s participations in Letters of
Credit) owing to it); provided that (i) such Bank’s obligations under this
Agreement otherwise shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Bank sells such a participation shall provide that such Bank
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or


102



--------------------------------------------------------------------------------




waiver of any provision of this Agreement; provided further, that such agreement
or instrument may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Sections 11.2(a), 11.2(b) or 11.2(d) that directly affects such Participant;
provided further, that any Bank selling a participation shall endeavor promptly
to give Borrower notice following any such sale, but the failure to give such
notice will not give rise to any liability on the part of such Bank or otherwise
affect the validity of any such sale. Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 3.6 and 3.10 to the same extent as if it
were a Bank and had acquired its interest by assignment pursuant to Section
11.8(b). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.15 as though it were a Bank, provided such
Participant agrees to be subject to Section 11.9 as though it were a Bank. Each
Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Commitment or the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitment, Loans,
Letters of Credit or other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    A Participant shall not be entitled to receive any greater payment under
Sections 3.6 and 3.10 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant.
(f)    Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
(g)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Administrative Agent, any Issuing Bank and


103



--------------------------------------------------------------------------------




each other Bank hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with such Defaulting Bank’s Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder becomes effective under applicable
Law without compliance with the provisions of this paragraph, then the assignee
of such interest will be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs.
(h)    If any Issuing Bank resigns as an Issuing Bank it shall retain all the
rights and obligation of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all Obligations with respect thereto (including the right to require
the Banks to make Base Rate Loans or fund risk participation in Unreimbursed
Amounts pursuant to Section 2.5).

11.9    Sharing of Setoffs.
Each Bank severally agrees that if it, through the exercise of the right of
setoff, banker’s lien, or counterclaim against Borrower or otherwise, receives
payment of the Obligations due it hereunder and under the Notes that is ratably
more than that to which it is entitled hereunder pursuant to Section 3.13 or
9.2(e), then: (a) the Bank exercising the right of setoff, banker’s lien, or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from the other Bank a participation in
the Obligations held by the other Bank and shall pay to the other Bank a
purchase price in an amount so that the share of the Obligations held by each
Bank after the exercise of the right of setoff, banker’s lien, or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien, or counterclaim or receipt of
payment, and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Banks
share any payment obtained in respect of the Obligations ratably in accordance
with the provisions of Section 3.13 and 9.2(e), provided that, if all or any
portion of a disproportionate payment obtained as a result of the exercise of
the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Bank by Borrower or any Person claiming through or
succeeding to the rights of Borrower, the purchase of a participation shall be
rescinded and the purchase price thereof shall be restored to the extent of the
recovery, but without interest. Each Bank that purchases a participation in the
Obligations pursuant to this Section shall from and after the purchase have the
right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Bank were the
original owner of the Obligations purchased. Borrower expressly consents to the
foregoing arrangements and agrees that, to the extent permitted by Law, any Bank
holding a participation in an Obligation so purchased may exercise any and all
rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Bank were the original owner of the Obligation
purchased. Notwithstanding anything in this Section 11.9 to the contrary, in the
event that any Defaulting Bank exercises any right of setoff, (i) all amounts so
set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.13(b)(iii) and,
pending such payment, will be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, the Banks and any other Person entitled to such


104



--------------------------------------------------------------------------------




amounts pursuant to Section 10.13(b)(iii) and (y) the Defaulting Bank will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Bank as to which it
exercised such right of setoff.

11.10    Indemnification by the Borrower.
The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Arranger, each Syndication Agent, each Bank, each Issuing Bank and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages (including punitive and exemplary
damages), penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or, other than with respect to any Agent-Related Person acting in its
capacity as such, material breach of the Loan Documents by such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through DebtDomain or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Restatement Date). All amounts due under this Section 11.10 shall be payable
within 10 Business Days after demand therefor. The agreements in this Section
11.10 shall survive the resignation of the Administrative Agent, the replacement
of any Bank, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations. Notwithstanding the foregoing,
indemnification for Indemnified Taxes and Other Taxes shall be governed by, and
be subject to the qualifications and requirements set forth in, Section 3.10.

11.11    Nonliability of Banks.
The relationship between Borrower and the Banks is, and shall at all times
remain, solely that of borrower and lenders, and the Banks and the
Administrative Agent neither undertake nor assume any responsibility or duty to
Borrower to review, inspect, supervise, pass judgment upon,


105



--------------------------------------------------------------------------------




or inform Borrower of any matter in connection with any phase of Borrower’s
business, operations, or condition, financial or otherwise. Borrower shall rely
entirely upon its own judgment with respect to such matters, and any review,
inspection, supervision, exercise of judgment, or information supplied to
Borrower by any Bank, the Administrative Agent, any Arranger or any Syndication
Agent in connection with any such matter is for the protection of the Banks, the
Administrative Agent, the Arrangers and the Syndication Agents, and neither
Borrower nor any third party is entitled to rely thereon.

11.12    Confidentiality.
Each of the Administrative Agent, each Bank and each Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed
(a)    to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors, consultants, service
providers, and representatives only for the purposes of administration or
enforcement of this Agreement and for internal compliance, audit and risk
management purposes in connection with this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential),
(b)    to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),
(c)    to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process,
(d)    to any other party hereto,
(e)    in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f)    subject to an agreement containing a standard of confidentiality
substantially the same as that in this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations,
(g)    with the consent of the Borrower or
(h)    to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Bank, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.


106



--------------------------------------------------------------------------------




In addition, the Administrative Agent, each Arranger, each Syndication Agent and
each Bank may disclose information about this Agreement to market data
collectors to the extent such information is customarily provided in order to
obtain league of table credit.
For purposes of this Section 11.12, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Arranger, any Syndication Agent, any
Bank or an Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, each Bank and each Issuing Bank acknowledges
that (x) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (y) it has developed
compliance procedures regarding the use of material non-public information and
(z) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws. Notwithstanding the
foregoing, the provisions set forth in this Section 11.12 shall expire and shall
be of no further effect after the first anniversary of the earlier of (a) the
Maturity Date and (b) the date on which no Loan remains unpaid, or any other
Obligation remains unpaid, or any portion of the Commitment or any Letter of
Credit remains outstanding.

11.13    No Third Parties Benefited.
This Agreement is made for the purpose of defining and setting forth certain
obligations, rights and duties of Borrower, the Administrative Agent and the
Banks in connection with the Commitment, and is made for the sole benefit of
Borrower, the Administrative Agent and the Banks, and the Administrative Agent’s
and the Banks’ successors and assigns. Except as provided in Sections 11.8 and
11.10, no other Person shall have any rights of any nature hereunder or by
reason hereof.

11.14    Other Dealings.
Any Bank may, without liability to account to the other Banks, accept deposits
from, lend money or provide credit facilities to and generally engage in any
kind of banking or other business with Borrower and its Subsidiaries.

11.15    Right of Setoff — Deposit Accounts.
Upon the occurrence of an Event of Default and the acceleration of maturity of
the principal indebtedness pursuant to Section 9.2, Borrower hereby specifically
authorizes each Bank in which Borrower maintains a deposit account (whether a
general or special deposit account, other than trust accounts) or a certificate
of deposit to setoff any Obligations owed to the Banks against such deposit
account or certificate of deposit without prior notice to Borrower (which notice
is hereby waived) whether or not such deposit account or certificate of deposit
has


107



--------------------------------------------------------------------------------




then matured. Nothing in this Section shall limit or restrict the exercise by a
Bank of any right to setoff or banker’s lien under applicable Law, subject to
the approval of the Required Banks.

11.16    Further Assurances.
Borrower shall, at its expense and without expense to the Banks or the
Administrative Agent, do, execute, and deliver such further acts and documents
as any Bank or the Administrative Agent from time to time reasonably requires
for the assuring and confirming unto the Banks or the Administrative Agent the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Loan Document;
provided that this Section 11.16 is not intended to create any affirmative
obligation on the part of Borrower to provide additional collateral security,
additional guarantors or other credit enhancement with respect to the
Obligations.

11.17    Integration.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral (including the mandate letter
and the summary of terms relating to this Agreement), on the subject matter
hereof except as provided in Section 3.3 hereof or otherwise expressly provided
herein to the contrary. The Loan Documents were drafted with the joint
participation of Borrower and the Banks and shall be construed neither against
nor in favor of either, but rather in accordance with the fair meaning thereof.

11.18    Governing Law.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST


108



--------------------------------------------------------------------------------




EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.19    Severability of Provisions.
Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

11.20    Headings.
Article and section headings in this Agreement and the other Loan Documents are
included for convenience of reference only and are not part of this Agreement or
the other Loan Documents for any other purpose.

11.21    Conflict in Loan Documents.
To the extent there is any actual irreconcilable conflict between the provisions
of this Agreement and any other Loan Document, the provisions of this Agreement
shall prevail.

11.22    Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND


109



--------------------------------------------------------------------------------




THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

11.23    Purported Oral Amendments.
BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
MAY ONLY BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2.
BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING, COURSE OF
PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF ANY AGENT OR
ANY BANK THAT DOES NOT COMPLY WITH SECTION 11.2 TO EFFECT AN AMENDMENT,
MODIFICATION, WAIVER OR SUPPLEMENT TO THE AGREEMENT OR THE OTHER LOAN DOCUMENTS.

11.24    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Bank, or the Administrative Agent or any Bank
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Bank in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Bank
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

11.25    Hazardous Materials Indemnity.
Without limiting any other indemnity provided for in the Loan Documents,
Borrower agrees to indemnify the Indemnitees from any claim, liability, loss,
cost or expense (including Attorney Costs) directly or indirectly arising out of
the use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of any Hazardous Materials if such
Hazardous Materials are on, under, about or relate to Borrower’s Property or
operations, so long as such claim, liability, loss, cost or expense arises out
of or relates to a Commitment, the use of proceeds of any Loans, any transaction
contemplated pursuant to this Agreement, or any relationship or alleged
relationship of any Indemnitee to Borrower related to this Agreement.

11.26    USA PATRIOT Act Notice.
Each Bank that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that


110



--------------------------------------------------------------------------------




identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the PATRIOT
Act. The Borrower hereby agrees to provide any such information that is
reasonably requested by any Bank or the Administrative Agent.

11.27    Replacement of Banks.
If (a) any Bank requests compensation under Sections 3.6(a) through 3.6(e), (b)
the Borrower is required to pay any additional amount pursuant to Section 3.10,
(c) any Bank is a Defaulting Bank, (d) any Non-Consenting Bank or (e) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Bank as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Bank and the Administrative Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.8), and such
Bank shall assign within 5 Business Days after the date of such notice, all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Bank, if a Bank accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8(b);
(b)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.6(f) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and including all amounts due to
such Bank under Sections 3.10, 11.3, 11.6(e) and 11.10, but subject to the
provisions of clause (c) below);
(c)    in the case of any such assignment resulting from a claim for
compensation under Sections 3.6(a) through 3.6(e) or payments required to be
made pursuant to Section 3.10, such assignment will result in a reduction in
such compensation or payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

11.28    No Fiduciary Relationship.
The Borrower hereby acknowledges that none of the Administrative Agent, the
Banks or their Affiliates has any fiduciary relationship with or duty to the
Borrower or any of its Affiliates arising out of or in connection with the Loan
Documents, and the relationship between the Administrative Agent, the Banks or
any of their Affiliates, on the one hand, and the Borrower or


111



--------------------------------------------------------------------------------




its Affiliates, on the other hand, in connection with the Loan Documents is
solely that of debtor and creditor.

11.29    Effect of Amendment and Restatement; Affirmation of Existing Loan
Documents.
Upon the effectiveness of this Agreement pursuant to Section 8.1 hereof: (a) the
terms and conditions of the Existing Loan Agreement shall be amended and
restated in their entirety as set forth herein, any and all references to the
Existing Loan Agreement in any Loan Document shall, from and after the
Restatement Date and without further action of the parties, be deemed a
reference to this Agreement, and any and all references to the Loan Documents
(as defined in the Existing Loan Agreement) in any Loan Document shall be deemed
a reference to the Loan Documents; (b) the Obligations incurred and outstanding
as of the Restatement Date (after giving effect to any payments made on the
Restatement Date) under the Existing Loan Agreement and the other Loan Documents
(as defined therein) continue to be outstanding and shall not be deemed to be
paid, released, discharged or otherwise satisfied by the execution of this
Agreement and the other Loan Documents on the Restatement Date, this Agreement
shall not constitute a refinancing, substitution or novation of such Obligations
or any of the other rights, duties and obligations of the parties thereto, and
the term “Obligations” as such term is used in the Loan Documents means the
Obligations as amended and restated under this Agreement; (c) all
indemnification obligations of the Loan Parties under the Existing Loan
Agreement and any other Loan Documents (as defined therein) relating to the
Existing Loan Agreement and any other Loan Documents (as defined therein) that
by their terms are to survive the termination thereof shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of each Bank party thereto, the Administrative Agent, and
any other Person indemnified under the Existing Loan Agreement or any other Loan
Document (as defined therein) at any time prior to the Restatement Date pursuant
to and for so long as such provisions so provide; and (d) the execution,
delivery and effectiveness of this Agreement and the other Loan Documents on the
Restatement Date shall not operate as a waiver of any right, power or remedy of
the Banks or the Administrative Agent under the Existing Loan Agreement and any
other Loan Documents (as defined therein), nor constitute a waiver of any
covenant, agreement or obligation under the Existing Loan Agreement or any other
Loan Documents (as defined therein).

11.30    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution, and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability, (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or


112



--------------------------------------------------------------------------------




other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document,
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.31    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each of the Arrangers, the
Syndication Agents and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA, for purposes of Title I of
ERISA or Section 4975 of the Code) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Code Section 4975 such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


113



--------------------------------------------------------------------------------




(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) such Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such person became a Lender party hereto, to, and
(y) acknowledges, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each of the Arrangers, Syndication Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party that none of the Administrative
Agent, Arrangers or Syndication Agent nor any of their respective Affiliates (A)
is or will be a fiduciary with respect to the assets of such Lender involved in
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent, Arrangers or Syndication Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto), or (B) is
undertaking to provide investment advice to such Lender in connection with the
transactions contemplated hereby.
[Remainder of Page Intentionally Left Blank]







114



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
KB HOME, a Delaware Corporation




By: /s/ Jeff J. Kaminski    
Name:    Jeff J. Kaminski
Title:
Executive Vice President and Chief Financial Officer



[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




CITIBANK, N.A., as Administrative Agent, a Bank and an Issuing Bank




By: /s/ Michael Vondriska    
Name:     Michael Vondriska
Title:    Vice President




[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Bank and an Issuing Bank




By: /s/ Thomas W. Nowak    
Name:    Thomas W. Nowak
Title:    Vice President


[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




BANK OF THE WEST,
as a Bank and an Issuing Bank




By: /s/ Annette Connell    
Name:    Annette Connell
Title:    Vice President


[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A.,
as a Bank and an Issuing Bank




By: /s/ Paul Pirok    
Name:    Paul Pirok
Title:    Director


[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




CIBC Bank USA,
as a Bank and an Issuing Bank




By: /s/ Michael Olson    
Name:    Michael Olson
Title:    Managing Director


[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




CREDIT SUISSE AG,
Cayman Islands Branch
as a Bank and an Issuing Bank




By: /s/ William O' Daly    
Name:    William O'Daly
Title:    Authorized Signatory




By: /s/ Andrew Griffin    
Name:    Andrew Griffin
Title:    Authorized Signatory


[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




DEUTCHE BANK AG NEW YORK BRANCH,
as a Bank and an Issuing Bank




By: /s/ Yumi Okabe    
Name:    Yumi Okabe
Title:    Vice President




By: /s/ Alicia Schug    
Name:    Alicia Schug
Title:    Vice President


[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




FIFTH THIRD BANK,
as a Bank and an Issuing Bank




By: /s/ Beverly J. Matter    
Name:    Beverly J. Matter
Title:
SVP - National Commercial Real Estate - Homebuilder Banking



[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




MUFG UNION BANK, N.A.,
as a Bank and an Issuing Bank




By: /s/ Richard Katzberg    
Name:    Richard Katzberg
Title:
Managing Director



[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




REGIONS BANK,
as a Bank and an Issuing Bank




By: /s/ Randall S. Reid    
Name:    Randall S. Reid
Title:
Senior Vice President



[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




TEXAS CAPITAL BANK, N.A.,
as a Bank and an Issuing Bank




By: /s/ Danielle E. Poole    
Name:    Danielle E. Poole
Title:
Vice President



[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Bank and an Issuing Bank




By: /s/ Bret Sumner    
Name:    Bret Sumner
Title:
Vice President



[Signature Page – Third Amended and Restated Revolving Loan Agreement]







--------------------------------------------------------------------------------




ZIONS BANCORPORATION, N.A. DBA CALIFORNIA BANK & TRUST,
as a Bank and an Issuing Bank




By: /s/ Marisa Drury    
Name:    Marisa Drury
Title:
Senior Vice President





[Signature Page – Third Amended and Restated Revolving Loan Agreement]





